Name: Council Regulation (EU) 2019/1111 of 25 June 2019 on jurisdiction, the recognition and enforcement of decisions in matrimonial matters and the matters of parental responsibility, and on international child abduction
 Type: Regulation
 Subject Matter: family;  European construction;  social affairs;  justice;  organisation of the legal system
 Date Published: nan

 2.7.2019 EN Official Journal of the European Union L 178/1 COUNCIL REGULATION (EU) 2019/1111 of 25 June 2019 on jurisdiction, the recognition and enforcement of decisions in matrimonial matters and the matters of parental responsibility, and on international child abduction (recast) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 81(3) thereof, Having regard to the proposal from the European Commission, After transmission of the draft legislative act to the national parliaments, Having regard to the opinions of the European Parliament (1), Having regard to the opinion of the European Economic and Social Committee (2), Acting in accordance with a special legislative procedure, Whereas: (1) On 15 April 2014, the Commission adopted a report on the application of Council Regulation (EC) No 2201/2003 (3). The report concluded that Regulation (EC) No 2201/2003 is a well-functioning instrument that has brought important benefits to citizens, but that the existing rules could be improved. A number of amendments are to be made to that Regulation. In the interests of clarity, that Regulation should be recast. (2) This Regulation establishes uniform jurisdiction rules for divorce, legal separation and marriage annulment as well as for disputes about parental responsibility with an international element. It facilitates the circulation of decisions, as well as of authentic instruments and certain agreements, in the Union by laying down provisions on their recognition and enforcement in other Member States. Moreover, this Regulation clarifies the child's right to be provided with an opportunity to express his or her views in proceedings to which he or she is subject and also contains provisions complementing the Hague Convention of 25 October 1980 on the Civil Aspects of International Child Abduction ('the 1980 Hague Convention') in relations between Member States. Therefore, this Regulation should help to strengthen legal certainty and increase flexibility, to ensure that access to court proceedings is improved and to ensure that such proceedings are made more efficient. (3) The smooth and correct functioning of a Union area of justice with respect for the Member States' different legal systems and traditions is vital for the Union. In that regard, mutual trust in one another's justice systems should be further enhanced. The Union has set itself the objective of creating, maintaining and developing an area of freedom, security and justice, in which the free movement of persons and access to justice are ensured. With a view to implementing that objective, the rights of persons, in particular children, in legal procedures should be reinforced in order to facilitate the cooperation of judicial and administrative authorities and the enforcement of decisions in family law matters with cross-border implications. The mutual recognition of decisions in civil matters should be enhanced, access to justice should be simplified and exchanges of information between the authorities of the Member States should be improved. (4) To this end, the Union is to adopt, among others, measures in the field of judicial cooperation in civil matters having cross-border implications, particularly when necessary for the proper functioning of the internal market. The term 'civil matters' should be interpreted autonomously, in accordance with the established case-law of the Court of Justice of the European Union ('the Court of Justice'). It should be regarded as an independent concept to be interpreted by referring, first, to the objectives and scheme of this Regulation and, second, to the general principles which stem from the corpus of the national legal systems. The term 'civil matters' should therefore be interpreted as capable of extending also to measures which, from the point of view of the legal system of a Member State, might fall under public law. It should cover, in particular, all applications, measures or decisions in matters of 'parental responsibility' within the meaning of this Regulation, in accordance with its objectives. (5) This Regulation covers 'civil matters', which includes civil court proceedings and the resulting decisions as well as authentic instruments and certain extra-judicial agreements in matrimonial matters and matters of parental responsibility. Moreover, the term 'civil matters' should cover applications, measures or decisions as well as authentic instruments and certain extra-judicial agreements concerning the return of a child under the 1980 Hague Convention, which, according to the case-law of the Court of Justice and in line with Article 19 of the 1980 Hague Convention, are not proceedings on the substance of parental responsibility but closely related to it and addressed by certain provisions of this Regulation. (6) In order to facilitate the circulation of decisions as well as of authentic instruments and certain agreements in matrimonial matters and matters of parental responsibility, it is necessary and appropriate that the rules governing jurisdiction and the recognition and enforcement of decisions be governed by a legal instrument of the Union which is binding and directly applicable. (7) In order to ensure equality for all children, this Regulation should cover all decisions on parental responsibility, including measures for the protection of the child, independent of any link with matrimonial proceedings or other proceedings. (8) However, since the application of the rules on parental responsibility often arises in the context of matrimonial proceedings, it is appropriate to have a single instrument for matters of divorce and parental responsibility. (9) As regards decisions on divorce, legal separation or marriage annulment, this Regulation should apply only to the dissolution of matrimonial ties. It should not deal with issues such as the grounds for divorce, property consequences of the marriage or any other ancillary measures. Decisions refusing the dissolution of matrimonial ties should not be covered by its provisions on recognition. (10) As regards the property of the child, this Regulation should apply only to measures for the protection of the child, namely the designation and functions of a person or body having charge of the child's property, representing or assisting the child, and the administration, conservation or disposal of the child's property. In this context, this Regulation should, for instance, apply in cases where the object of the proceedings is the designation of a person or body administering the child's property. Measures relating to the child's property which do not concern the protection of the child should continue to be governed by Regulation (EU) No 1215/2012 of the European Parliament and of the Council (4). However, it should be possible for the provisions of this Regulation on jurisdiction over incidental questions to apply in such cases. (11) Any type of placement of a child in foster care, that is, according to national law and procedure, with one or more individuals, or institutional care, for example in an orphanage or a children's home, in another Member State should fall within the scope of this Regulation unless expressly excluded, which is for example the case for placement with a view to adoption, placement with a parent or, where applicable, with any other close relative as declared by the receiving Member State. As a result, also 'educational placements' ordered by a court or arranged by a competent authority with the agreement of the parents or the child or upon their request following deviant behaviour of the child should be included. Only a placement  be it educational or punitive  ordered or arranged following an act of the child which, if committed by an adult, could amount to a punishable act under national criminal law, regardless of whether in the particular case this could lead to a conviction, should be excluded. (12) This Regulation should not apply to the establishment of parenthood, since that is a different matter from the attribution of parental responsibility, nor should it apply to other questions linked to the status of persons. (13) Maintenance obligations are excluded from the scope of this Regulation, as those obligations are already covered by Council Regulation (EC) No 4/2009 (5). In addition to the courts for the place where the defendant, or the creditor, is habitually resident, the courts having jurisdiction under this Regulation in matrimonial matters should generally have jurisdiction to decide on ancillary spousal or post-marital maintenance obligations by application of point (c) of Article 3 of that Regulation. The courts having jurisdiction under this Regulation in matters of parental responsibility generally have jurisdiction to decide on ancillary child maintenance obligations by application of point (d) of Article 3 of that Regulation. (14) According to the case-law of the Court of Justice, the term 'court' should be given a broad meaning so as to also cover administrative authorities, or other authorities, such as notaries, who or which exercise jurisdiction in certain matrimonial matters or matters of parental responsibility. Any agreement approved by the court following an examination of the substance in accordance with national law and procedure should be recognised or enforced as a 'decision'. Other agreements which acquire binding legal effect in the Member State of origin following the formal intervention of a public authority or other authority as communicated to the Commission by a Member State for that purpose should be given effect in other Member States in accordance with the specific provisions on authentic instruments and agreements in this Regulation. This Regulation should not allow free circulation of mere private agreements. However, agreements which are neither a decision nor an authentic instrument, but have been registered by a public authority competent to do so, should circulate. Such public authorities might include notaries registering agreements, even where they are exercising a liberal profession. (15) In relation to 'authentic instrument', the term 'empowerment' in this Regulation is to be interpreted autonomously in accordance with the definition of 'authentic instrument' used horizontally in other Union instruments and in light of the purposes of this Regulation. (16) Although return proceedings under the 1980 Hague Convention are not proceedings on the substance of parental responsibility, decisions ordering the return of a child pursuant to the 1980 Hague Convention should benefit from recognition and enforcement under Chapter IV of this Regulation where they need to be enforced in another Member State due to a further abduction after return was ordered. This is without prejudice to the possibility of starting new proceedings for the return of a child under the 1980 Hague Convention with regard to the further abduction. Moreover, this Regulation should continue to apply to other aspects in situations of wrongful removal or retention of a child, for example the jurisdiction provisions for the court of the Member State of habitual residence, and the recognition and enforcement provisions for any orders made by that court. (17) This Regulation should, like the Hague Convention of 19 October 1996 on Jurisdiction, Applicable Law, Recognition, Enforcement and Cooperation in Respect of Parental Responsibility and Measures for the Protection of Children ('the 1996 Hague Convention'), apply to all children up to the age of 18 years even in cases where they have acquired capacity before that age under the law governing their personal status, for example through emancipation by reason of marriage. This should avoid an overlap with the scope of the Hague Convention of 13 January 2000 on the International Protection of Adults which applies from the age of 18 years onwards and, at the same time, prevent gaps between those two instruments. The 1980 Hague Convention, and consequently also Chapter III of this Regulation, which complements the application of the 1980 Hague Convention in relations between Member States, should continue to apply to children up to the age of 16 years. (18) For the purposes of this Regulation, a person should be deemed to have 'rights of custody' where, pursuant to a decision, by operation of law or by an agreement having legal effect under the law of the Member State where the child is habitually resident, a holder of parental responsibility cannot decide on the child's place of residence without the consent of that person, regardless of the terms used under national law. In some legal systems which retain the language of 'custody' and 'access', the non-custodial parent might in fact retain important responsibilities for decisions concerning the child which go beyond a mere right of access. (19) The grounds of jurisdiction in matters of parental responsibility are shaped in the light of the best interests of the child and should be applied in accordance with them. Any reference to the best interests of the child should be interpreted in light of Article 24 of the Charter of Fundamental Rights of the European Union ('the Charter') and the United Nations Convention on the Rights of the Child of 20 November 1989 ('UN Convention on the Rights of the Child') as implemented by national law and procedure. (20) To safeguard the best interests of the child, jurisdiction should in the first place be determined according to the criterion of proximity. Consequently, jurisdiction should lie with the Member State of the habitual residence of the child, except for certain situations set out in this Regulation, for instance, where there is a change in the child's residence or pursuant to an agreement between the holders of parental responsibility. (21) Where no proceedings in matters of parental responsibility are yet pending and the habitual residence of the child changes following a lawful relocation, jurisdiction should follow the child in order to maintain the proximity. For proceedings already pending, legal certainty and the efficiency of justice justify maintaining this jurisdiction until those proceedings have resulted in a final decision or have otherwise come to an end. The court before which proceedings are pending should, however, be entitled in certain circumstances to transfer jurisdiction to the Member State where the child is living following a lawful relocation. (22) In cases of the wrongful removal or retention of a child, and without prejudice to a possible choice of court pursuant to this Regulation, the courts of the Member State of the habitual residence of the child should retain their jurisdiction until a new habitual residence in another Member State has been established and some specific conditions are fulfilled. Member States which have concentrated jurisdiction should consider enabling the court seised with the return application under the 1980 Hague Convention to exercise also the jurisdiction agreed upon or accepted by the parties pursuant to this Regulation in matters of parental responsibility where agreement of the parties was reached in the course of the return proceedings. Such agreements should include agreements both on the return and the non-return of the child. If non-return is agreed, the child should remain in the Member State of the new habitual residence and jurisdiction for any future custody proceedings there should be determined on the basis of the new habitual residence of the child. (23) Under specific conditions laid down by this Regulation, it should be possible for jurisdiction in matters of parental responsibility also to be established in a Member State where proceedings for divorce, legal separation or marriage annulment are pending between the parents, or in another Member State with which the child has a substantial connection and which the parties have either agreed upon in advance, at the latest at the time the court is seised, or accepted expressly in the course of those proceedings, even if the child is not habitually resident in that Member State, provided that the exercise of such jurisdiction is in the best interests of the child. According to the case-law of the Court of Justice, anyone other than the parents who, according to national law, has the capacity of a party to the proceedings commenced by the parents, should be considered a party to the proceedings for the purposes of this Regulation and therefore, opposition by that party to the choice of jurisdiction made by the parents of the child in question, after the date on which the court was seised, should preclude the acceptance of prorogation of jurisdiction by all the parties to the proceedings at that date from being established. Before exercising its jurisdiction based on a choice of court agreement or acceptance the court should examine whether this agreement or acceptance was based on an informed and free choice of the parties concerned and not a result of one party taking advantage of the predicament or weak position of the other party. The acceptance of jurisdiction in the course of the proceedings should be recorded by the court in accordance with national law and procedure. (24) Any agreed or accepted jurisdiction should cease, unless otherwise agreed by the parties, as soon as a decision in those proceedings on matters of parental responsibility is no longer subject to ordinary appeal or the proceedings have come to an end for another reason, in order to respect the requirement of proximity for any new proceedings in the future. (25) Where the habitual residence of a child cannot be established and jurisdiction cannot be determined on the basis of a choice of court agreement, the courts of the Member State where the child is present should have jurisdiction. This presence rule should also apply to refugee children and children internationally displaced because of disturbances occurring in their Member State of habitual residence. However, in light of this Regulation in conjunction with Article 52(2) of the 1996 Hague Convention, this jurisdiction rule should only apply to children who had their habitual residence in a Member State before the displacement. Where the habitual residence of the child before the displacement was in a third State, the jurisdiction rule of the 1996 Hague Convention on refugee children and internationally displaced children should apply. (26) In exceptional circumstances, a court of the Member State of habitual residence of the child might not be the most appropriate court to deal with the case. As an exception and under certain conditions, while under no obligation to do so, the court having jurisdiction should be able, to transfer its jurisdiction in a specific case to a court of another Member State if this court is better placed to assess the best interests of the child in the particular case. According to the case-law of the Court of Justice, the transfer of jurisdiction in matters of parental responsibility, by a court of a Member State, should be made only to a court of another Member State with which the child concerned has a 'particular connection'. This Regulation should set out an exhaustive list of the decisive elements of such 'particular connection'. The court having jurisdiction should make the request to the court of another Member State only if its prior decision to stay the proceedings and make a request for transfer of jurisdiction has become final where that decision can be appealed under national law. (27) In exceptional circumstances and considering the best interests of the child in the particular case, a court of a Member State not having jurisdiction under this Regulation, but a particular connection with the child in accordance with this Regulation, should be able to request a transfer of jurisdiction from the competent court of the Member State of the habitual residence of the child. That should, however, not be permitted in cases of wrongful removal or retention of the child. It should be for the national law of the requested Member State to identify this specific competent court. (28) A transfer of jurisdiction, whether requested by a court wishing to transfer its jurisdiction or by a court wishing to obtain jurisdiction, should have effect only for the particular case in which it is made. Once the proceedings for which the transfer of jurisdiction was requested and granted have come to an end, the transfer should not produce any effect for future proceedings. (29) Where no court of a Member State has jurisdiction pursuant to this Regulation, jurisdiction should be determined, in each Member State, by the laws of that Member State. The term 'laws of that Member State' should include international instruments in force in that Member State. (30) This Regulation should not prevent the courts of a Member State not having jurisdiction over the substance of the matter from taking provisional, including protective, measures in urgent cases, with regard to the person or property of a child present in that Member State. Those measures should not be recognised and enforced in any other Member State under this Regulation, with the exception of measures taken to protect the child from a grave risk as referred to in point (b) of Article 13(1) of the 1980 Hague Convention. Measures taken to protect the child from such risk should remain in force until a court of the Member State of the habitual residence of the child has taken the measures it considers appropriate. Insofar as the protection of the best interests of the child so requires, the court should inform, directly or through the Central Authorities, the court of the Member State having jurisdiction over the substance of the matter under this Regulation about the measures taken. The failure to provide such information should, however, not as such be a ground for the non-recognition of the measure. (31) A court only having jurisdiction for provisional, including protective measures should, if seised with an application concerning the substance of the matter, declare of its own motion that it has no jurisdiction if a court of another Member State has jurisdiction as to the substance of the matter under this Regulation. (32) If the outcome of proceedings before a court of a Member State not having jurisdiction under this Regulation depends on the determination of an incidental question falling within the scope of this Regulation, the courts of that Member State should not be prevented by this Regulation from determining that question. Therefore, if the object of the proceedings is, for instance, a succession dispute in which the child is involved and a guardian ad litem needs to be appointed to represent the child in those proceedings, the Member State having jurisdiction for the succession dispute should be allowed to appoint the guardian for the pending proceedings, regardless of whether it has jurisdiction for matters of parental responsibility under this Regulation. Any such determination should only produce effects in the proceedings for which it was made. (33) If the validity of a legal act undertaken or to be undertaken on behalf of a child in succession proceedings before a court of a Member State requires permission or approval by a court, a court in that Member State should be able to decide whether to permit or approve such a legal act even if it does not have jurisdiction under this Regulation. The term 'legal act' should include, for example, the acceptance or rejection of inheritance or an agreement between the parties on the sharing-out or the distribution of the estate. (34) This Regulation should be without prejudice to the application of public international law concerning diplomatic immunity. Where jurisdiction under this Regulation cannot be exercised due to diplomatic immunity in accordance with international law, jurisdiction should be exercised in accordance with national law in a Member State in which the person concerned does not enjoy such immunity. (35) This Regulation defines at what time a court is deemed to be seised for the purposes of this Regulation. In light of the two different systems existing in the Member States, which either require the document instituting the proceedings to be served upon the respondent first, or to be lodged with the court first, it should be sufficient for the first step under national law to have been taken, provided that the applicant has not subsequently failed to take any steps that he or she was required to take under national law in order to have the second step effected. Taking into account the growing importance of mediation and other methods of alternative dispute resolution, also during court proceedings, in accordance with the case-law of the Court of Justice, a court should also be deemed to be seised at the time when the document instituting the proceedings or an equivalent document is lodged with the court in cases where the proceedings have in the meantime been suspended, with a view to finding an amicable solution, upon application of the party who instituted them, without the document instituting the proceedings having yet been served upon the respondent and without the respondent having had knowledge about the proceedings or having participated in them in any way, provided that the party who instituted the proceedings has not subsequently failed to take any steps that he or she was required to take to have service effected on the respondent. According to the case-law of the Court of Justice, in the case of lis pendens, the date on which a mandatory conciliation procedure was lodged before a national conciliation authority should be considered as the date on which a 'court' is deemed to be seised. (36) Regulation (EC) No 1393/2007 of the European Parliament and of the Council (6) should apply to the service of documents in proceedings instituted pursuant to this Regulation. (37) A court of a Member State seised of a case over which it has no jurisdiction as to the substance of the matter under this Regulation and over which a court of another Member State has jurisdiction as to the substance of the matter under this Regulation should declare of its own motion that it has no jurisdiction. However, a court of a Member State having a particular connection with the child in accordance with this Regulation should have the discretion to request a transfer of jurisdiction under this Regulation, but not an obligation to do so. (38) In the interests of the harmonious administration of justice it is necessary to minimise the possibility of concurrent proceedings and to ensure that irreconcilable decisions will not be given in different Member States. There should be a clear and effective mechanism for resolving cases of lis pendens and related actions, and for obviating problems flowing from national differences as to the determination of the time when a case is regarded as pending. For the purposes of this Regulation, that time should be defined autonomously. However, in order to enhance the effectiveness of exclusive choice-of-court agreements, the provisions of this Regulation on lis pendens should not stand in the way where parents confer exclusive jurisdiction on the courts of a Member State. (39) Proceedings in matters of parental responsibility under this Regulation as well as return proceedings under the 1980 Hague Convention should, as a basic principle, provide the child who is subject to those proceedings and who is capable of forming his or her own views, in accordance with the case-law of the Court of Justice, with a genuine and effective opportunity to express his or her views and when assessing the best interests of the child, due weight should be given to those views. The opportunity of the child to express his or her views freely in accordance with Article 24(1) of the Charter and in the light of Article 12 of the UN Convention on the Rights of the Child plays an important role in the application of this Regulation. The Regulation should, however, leave the question of who will hear the child and how the child is heard to be determined by national law and procedure of the Member States. Consequently, it should not be the purpose of this Regulation to set out whether the child should be heard by the judge in person or by a specially trained expert reporting to the court afterwards, or whether the child should be heard in the courtroom or in another place or through other means. In addition, while remaining a right of the child, hearing the child cannot constitute an absolute obligation, but must be assessed taking into account the best interests of the child, for example, in cases involving agreements between the parties. Whilst, according to the case-law of the Court of Justice, it is not a requirement of Article 24 of the Charter and of Regulation (EC) No 2201/2003 that the court of the Member State of origin obtain the views of the child in every case by means of a hearing, and that that court thus retains a degree of discretion, the case-law also provides that, where that court decides to provide the opportunity for the child to be heard, the court is required to take all measures which are appropriate to the arrangement of such a hearing, having regard to the best interests of the child and the circumstances of each individual case, in order to ensure the effectiveness of those provisions, and to offer to the child a genuine and effective opportunity to express his or her views. The court of the Member State of origin should, in so far as possible and always taking into consideration the best interests of the child, use all means available to it under national law as well as the specific instruments of international judicial cooperation, including, when appropriate, those provided for by Council Regulation (EC) No 1206/2001 (7). (40) In cases of the wrongful removal or retention of a child, the return of the child should be obtained without delay, and to that end the 1980 Hague Convention should continue to apply as complemented by this Regulation, in particular Chapter III. (41) In order to conclude the return proceedings under the 1980 Hague Convention as quickly as possible, Member States should, in coherence with their national court structure, consider concentrating jurisdiction for those proceedings upon as limited a number of courts as possible. Jurisdiction for child abduction cases could be concentrated in one single court for the whole country or in a limited number of courts, using, for example, the number of appellate courts as point of departure and concentrating jurisdiction for international child abduction cases upon one court of first instance within each district of a court of appeal. (42) In return proceedings under the 1980 Hague Convention, the courts at every instance should give their decision within six weeks, except where exceptional circumstances make this impossible. The fact that means of alternative dispute resolution are used should not as such be considered an exceptional circumstance allowing the timeframe to be exceeded. However, exceptional circumstances might arise while using such means or as a result of them. For a court of first instance, the timeframe should start at the moment that the court is seised. For a court of higher instance, it should start at the moment that all required procedural steps have been taken. Such steps could include, depending on the legal system concerned, service of the appeal upon the respondent, either within the Member State where the court is located or within another Member State, transmission of the file and the appeal to the appellate court in Member States where the appeal has to be lodged with the court whose decision is appealed, or an application by a party to convene a hearing where such an application is required under national law. Member States should also consider limiting the number of appeals possible against a decision granting or refusing the return of a child under the 1980 Hague Convention to one. (43) In all cases concerning children, and in particular in cases of international child abduction, courts should consider the possibility of achieving solutions through mediation and other appropriate means, assisted, where appropriate, by existing networks and support structures for mediation in cross-border parental responsibility disputes. Such efforts should not, however, unduly prolong the return proceedings under the 1980 Hague Convention. Moreover, mediation might not always be appropriate, especially in cases of domestic violence. Where in the course of return proceedings under the 1980 Hague Convention, parents reach agreement on the return or non-return of the child, and also on matters of parental responsibility, this Regulation should, under certain circumstances, make it possible for them to agree that the court seised under the 1980 Hague Convention should have jurisdiction to give binding legal effect to their agreement, either by incorporating it into a decision, approving it or by using any other form provided by national law and procedure. Member States which have concentrated jurisdiction should therefore consider enabling the court seised with the return proceedings under the 1980 Hague Convention to exercise also the jurisdiction agreed upon or accepted by the parties pursuant to this Regulation in matters of parental responsibility where agreement of the parties was reached in the course of those return proceedings. (44) The court of the Member State to or in which the child has been wrongfully removed or retained should be able to refuse the return in specific, duly justified cases, as permitted by the 1980 Hague Convention. Before doing so, it should consider whether appropriate measures of protection have been put in place or might be taken to protect the child from the grave risk referred to in point (b) of Article 13(1) of the 1980 Hague Convention. (45) Where a court considers refusing to return a child solely on the basis of point (b) of Article 13(1) of the 1980 Hague Convention, it should not refuse to return the child if either the party seeking the return of the child satisfies the court, or the court is otherwise satisfied, that adequate arrangements have been made to secure the protection of the child after his or her return. Examples for such arrangements could include a court order from that Member State prohibiting the applicant to come close to the child, a provisional, including protective measure from that Member State allowing the child to stay with the abducting parent who is the primary carer until a decision on the substance of rights of custody has been made in that Member State following the return, or the demonstration of available medical facilities for a child in need of treatment. Which type of arrangement is adequate in the particular case should depend on the concrete grave risk to which the child is likely to be exposed by the return without such arrangements. The court seeking to establish whether adequate arrangements have been made should primarily rely on the parties and, where necessary and appropriate, request the assistance of Central Authorities or network judges, in particular within the European Judicial Network in civil and commercial matters, as established by Council Decision 2001/470/EC (8), and the International Hague Network of Judges. (46) Where appropriate, when ordering the return of the child, it should be possible for the court to order any provisional, including protective measures pursuant to this Regulation which it considers necessary to protect the child from the grave risk of physical or psychological harm entailed by the return which would otherwise lead to a refusal of return. Such provisional measures and their circulation should not delay the return proceedings under the 1980 Hague Convention or undermine the delimitation of jurisdiction between the court seised with the return proceedings under the 1980 Hague Convention and the court having jurisdiction on the substance of parental responsibility under this Regulation. If necessary, the court seised with the return proceedings under the 1980 Hague Convention should consult with the court or competent authorities of the Member State of the habitual residence of the child, with the assistance of Central Authorities or network judges, in particular within the European Judicial Network in civil and commercial matters and the International Hague Network of Judges. Those measures should be recognised and enforced in all other Member States including the Member States having jurisdiction under this Regulation until a court of such a Member State has taken the measures it considers appropriate. Such provisional, including protective, measures could include, for instance, that the child should continue to reside with the primary care giver or how contact with the child should take place after return until the court of the habitual residence of the child has taken measures it considers appropriate. This should be without prejudice to any measure or decision of the court of the habitual residence taken after the return of the child. (47) It should be possible for a decision ordering the return of the child to be declared provisionally enforceable, notwithstanding any appeal, where the return of the child before the decision on the appeal is required by the best interests of the child. National law can specify by which court the decision can be declared provisionally enforceable. (48) Where the court of the Member State to or in which the child has been wrongfully removed or retained decides to refuse the return of the child under the 1980 Hague Convention, in its decision it should refer explicitly to the relevant articles of the 1980 Hague Convention on which the refusal was based. Regardless of whether such a refusal decision is final or still subject to appeal, it might however be replaced by a subsequent decision, given in custody proceedings by the court of the Member State of habitual residence of the child prior to the wrongful removal or retention. In the course of these proceedings, all the circumstances, including, but not limited to, the conduct of the parents, should be thoroughly examined, taking into account the best interests of the child. Should the resulting decision on the substance of rights of custody entail the return of the child, the return should take place without any special procedure being required for the recognition and enforcement of that decision in any other Member State. (49) The court refusing the return of the child on the sole basis of point (b) of Article 13(1), or of Article 13(2), or both, of the 1980 Hague Convention should, of its own motion, issue a certificate using the appropriate form set out in this Regulation. The purpose of this certificate is to inform the parties of the possibility to seise a court in the Member State where the child was habitually resident immediately before the wrongful removal or retention, within three months of the notification of the decision refusing the return of the child, with applications regarding the substance of rights of custody, or, if that court is already seised, to communicate to the court relevant documents relating to the return proceedings. (50) Where proceedings on the substance of rights of custody are already pending in the Member State where the child was habitually resident immediately before the wrongful removal or retention at the time that a court seised with a return application under the 1980 Hague Convention refuses the return of the child on the sole basis of point (b) of Article 13(1), or of Article 13(2), or both, of the 1980 Hague Convention, the court which refused the return of the child should, if it is aware of those proceedings, transmit within one month of the date of its decision a copy of the decision, the appropriate certificate and, where applicable, a transcript, summary or minutes of the hearing as well as any other documents it considers relevant to the court seised with the proceedings on the substance of rights of custody. The term 'any other documents it considers relevant' should refer to any documents which contain information that might have a bearing on the outcome of those custody proceedings, if such information is not already contained in the decision refusing return. (51) Where no proceedings on the substance of rights of custody are yet pending in the Member State where the child was habitually resident immediately before the wrongful removal or retention and a party seises a court of that Member State within three months following the date of the notification of the decision not to return the child, that party should submit to the court seised with the application on the substance of rights of custody, a copy of the decision not to return the child under the 1980 Hague Convention, the appropriate certificate and, where applicable, a transcript, summary or minutes of the hearing. This does not preclude the court seised from asking for any additional documents it considers relevant, which contain information that might have a bearing on the outcome of the proceedings on the substance of rights of custody, if such information is not already contained in the decision refusing return. (52) If the court having jurisdiction over the substance of rights of custody has been seised by a party within three months of the notification of the decision refusing the return of the child under the 1980 Hague Convention, or if custody proceedings were already pending before that court at the moment it received that decision from the court having refused the return of the child, any decision resulting from those proceedings regarding the substance of rights of custody which entails the return of the child to that Member State should be enforceable in any other Member State in accordance with Section 2 of Chapter IV of this Regulation without any special procedure being required and without any possibility of opposing its recognition. This should apply unless and to the extent that irreconcilability with a later decision relating to parental responsibility concerning the same child is found to exist, provided that a certificate for 'privileged decisions' has been issued for the decision on the substance of rights of custody entailing the return of the child. If the court having jurisdiction over the substance of rights of custody is seised after the three months have expired, or the conditions for issuing a certificate for such privileged decisions are not met, the resulting decision on the substance of rights of custody should be recognised and enforced in other Member States in accordance with Section 1 of Chapter IV of this Regulation. (53) Without prejudice to other Union instruments, where it is not possible to hear a party or a child in person, and where the technical means are available, the court might consider holding a hearing through videoconference or by means of any other communication technology unless, on account of the particular circumstances of the case, the use of such technology would not be appropriate for the fair conduct of the proceedings. (54) Mutual trust in the administration of justice in the Union justifies the principle that decisions in matrimonial matters and in matters of parental responsibility given in a Member State should be recognised in all Member States without the need for any recognition procedure. In particular, when presented with a decision given in another Member State and granting divorce, legal separation or marriage annulment which can no longer be challenged in the Member State of origin, the competent authorities of the requested Member State should recognise the decision by operation of law without any special procedure being required and update their civil status records accordingly. It is left to national law whether the grounds for refusal may be raised by a party or ex officio as provided by national law. This does not preclude any interested party from applying, in accordance with this Regulation, for a decision that there are no grounds for refusal of recognition as referred to in this Regulation. It should be for the national law of the Member State where such application is made to determine who can be considered as an interested party entitled to make such application. (55) The recognition and enforcement of decisions, authentic instruments and agreements given in a Member State should be based on the principle of mutual trust. Therefore the grounds for non-recognition should be kept to the minimum in the light of the underlying aim of this Regulation which is to facilitate recognition and enforcement and to effectively protect the best interests of the child. (56) The recognition of a decision should be refused only if one or more of the grounds for refusal of recognition provided for in this Regulation are present. The list of grounds for refusal of recognition in this Regulation is exhaustive. It should not be possible to invoke as grounds for refusal, grounds which are not listed in this Regulation, such as, for example, a violation of the lis pendens rule. In matters of parental responsibility, a later decision always supersedes an earlier decision with effect for the future to the extent that they are irreconcilable. (57) As concerns the opportunity given to a child to express his or her views, it should be for the court of origin to decide about the appropriate method for hearing a child. Therefore, it should not be possible to refuse recognition of a decision on the sole ground that the court of origin used a different method to hear the child than a court in the Member State of recognition would use. The Member State where recognition is invoked should not refuse recognition where one of the exceptions from this particular ground for refusal as permitted by this Regulation applies. The effect of those exceptions is that it should not be possible for a court in the Member State of enforcement to refuse to enforce a decision on the sole ground that the child was not given the opportunity to express his or her views, taking into account his or her best interests, if the proceedings only concerned the property of the child and provided that giving such an opportunity was not required in light of the subject matter of the proceedings, or in the case of the existence of serious grounds taking into account, in particular, the urgency of the case. Such serious grounds could be given, for instance, where there is imminent danger for the child's physical and psychological integrity or life and any further delay might bear the risk that this danger materialises. (58) In addition, the aim of making cross-border litigation concerning children less time consuming and costly justifies the abolition of the declaration of enforceability or the registration for enforcement, as applicable, prior to enforcement in the Member State of enforcement for all decisions in matters of parental responsibility. While Regulation (EC) No 2201/2003 only abolished this requirement for certain decisions granting rights of access and certain decisions entailing the return of a child, this Regulation should abolish it for the cross-border enforcement of all decisions in matters of parental responsibility while still retaining an even more favourable treatment of certain decisions granting rights of access and certain decisions entailing the return of a child. As a result, subject to this Regulation, a decision given by the court of any other Member State should be treated as if it had been given in the Member State of enforcement. (59) Where provisional, including protective, measures are ordered by a court having jurisdiction as to the substance of the matter, the circulation of those measures should be ensured under this Regulation. However, provisional, including protective, measures which were ordered by such a court without the defendant being summoned to appear should not be recognised and enforced under this Regulation unless the decision containing the measure is served on the defendant prior to enforcement. This should not preclude the recognition and enforcement of such measures under national law. Where provisional, including protective, measures are ordered by a court of a Member State not having jurisdiction as to the substance of the matter, their circulation should be confined, under this Regulation, to measures taken in international child abduction cases and aimed at protecting the child from the grave risk referred to in point (b) of Article 13(1) of the 1980 Hague Convention. Those measures should apply until a court of a Member State having jurisdiction over the substance of the matter under this Regulation has taken the measures it considers appropriate. (60) As enforcement procedures could be judicial or extra-judicial depending on national law, 'authorities competent for enforcement' could include courts, bailiffs and any other authorities as determined by national law. Where, in addition to authorities competent for enforcement, courts are also mentioned in this Regulation, this should cover cases where, under national law, a body other than a court is the authority competent for enforcement, but certain decisions are reserved to courts, either from the outset or in the form of reviewing the acts of the authority competent for enforcement. It should be for the authority competent for enforcement or the court of the Member State of enforcement to order, take or arrange for specific measures to be taken at the enforcement stage, such as any non-coercive measures which might be available under the national law of that Member State, or any coercive measures which might be available under that law, including fines, imprisonment or the fetching of the child by a bailiff. (61) In order to facilitate enforcement of decisions on the exercise of rights of access from another Member State, authorities competent for enforcement or the courts in the Member State of enforcement should be entitled to specify details regarding practical circumstances or legal conditions required under the law of the Member State of enforcement. The arrangements provided for in this Regulation should facilitate enforcement of a decision in the Member State of enforcement, which might not otherwise be enforceable because of its vagueness, so that the authority competent for enforcement or the court of enforcement can make the decision more concrete and precise. Also any other arrangements to comply with legal requirements under the national enforcement law of the Member State of enforcement, such as, for example, the participation of a child protection authority or a psychologist at the enforcement stage, should be made in the same way. However, any such arrangements should not interfere with, or go beyond, the essential elements of the decision on the rights of access. Moreover, the power under this Regulation to adjust measures should not allow the court of enforcement to replace measures that are unknown in the law of the Member State of enforcement, with different measures. (62) The enforcement in a Member State of a decision given in another Member State without a declaration of enforceability should not jeopardise the respect for the rights of the defence. Therefore, the person against whom enforcement is sought should be able to apply for refusal of the recognition or enforcement of a decision if he or she considers one of the grounds for refusal of recognition or enforcement of this Regulation to be present. It is for national law to determine whether the grounds for refusal of recognition set out in this Regulation are to be examined ex officio or upon application. Therefore, the same examination should be possible in the context of the refusal of enforcement. The application of any national ground for refusal should not have the effect of extending the conditions and modalities of the grounds provided for under this Regulation. (63) A party challenging the enforcement of a decision given in another Member State should, to the extent possible and in accordance with the legal system of the Member State of enforcement, be able to do so in the procedure for enforcement and should be able to raise, within one procedure, in addition to the grounds for refusal provided for in this Regulation, the grounds for refusal available under the law of the Member State where enforcement is sought which would continue to apply because they are not incompatible with the grounds provided for in this Regulation. Those grounds could include, for example, challenges based on formal errors under national law in an act of enforcement or on the assertion that the action required by the decision has already been performed or has become impossible, for instance, in case of force majeure, serious illness of the person to whom the child is to be handed over, the imprisonment or death of that person, the fact that the Member State to which the child is to be returned has turned into a war zone after the decision was given, or the refusal of enforcement of a decision which under the law of the Member State where enforcement is sought does not have any enforceable content and cannot be adjusted to this effect. (64) In order to inform the person against whom enforcement is sought of the enforcement of a decision given in another Member State, the certificate established under this Regulation, if necessary accompanied by the decision, should be served on that person in reasonable time before the first enforcement measure. In this context, the first enforcement measure should mean the first enforcement measure after such service. According to the case-law of the Court of Justice, the party against whom enforcement is sought has a right to an effective remedy, which includes the possibility of commencing proceedings to challenge the enforceability of the decision prior to the actual start of enforcement. (65) In matters of parental responsibility, enforcement will always concern a child and in many cases the handover of a child to a person other than the person with whom the child is residing at that time and/or the relocation of the child to another Member State. The primary objective should thus be to strike the right balance between the right of the applicant, as a principle, to obtain implementation of a decision as quickly as possible also in cross-border cases within the Union and, if need be, also by applying coercive measures, and the need to limit, as far as possible, exposure of the child to such possibly traumatising coercive enforcement measures in cases where this cannot be avoided. This assessment should be made by the authorities competent for enforcement and the courts in each Member State in the light of each individual case. (66) This Regulation seeks to establish a level playing field as regards the cross-border enforcement of decisions in matters of parental responsibility among Member States. In a number of Member States, these decisions are already enforceable even if they are still subject to appeal, or already under appeal. In other Member States, only a final decision no longer subject to ordinary appeal is enforceable. In order to cater for situations of urgency, this Regulation therefore provides that certain decisions in matters of parental responsibility might be declared provisionally enforceable by the court of the Member State of origin even if still subject to appeal, namely decisions ordering the return of a child under the 1980 Hague Convention and decisions granting rights of access. (67) In enforcement procedures concerning children, however, it is important for the authorities competent for enforcement or the courts to be able to react swiftly to a relevant change of circumstances, including challenges against the decision in the Member State of origin, loss of enforceability of the decision and obstacles or emergency situations they encounter at the enforcement stage. Therefore, the enforcement proceedings should be suspended, upon application or of the authority's or court's own motion, where the enforceability of the decision is suspended in the Member State of origin. The authority or court competent for enforcement should, however, not be obliged to investigate actively whether in the meantime enforceability has been suspended, following an appeal or otherwise, in the Member State of origin if there is no indication that this is the case. Moreover, the suspension or refusal of enforcement in the Member State of enforcement should be upon application and, even where one or more of the grounds contained in or permitted by this Regulation are found to exist, the suspension or refusal of enforcement in the Member State of enforcement should be left to the discretion of the authority competent for enforcement or the court. (68) Where the decision is still subject to appeal in the Member State of origin and the time for lodging an ordinary appeal has not yet expired, the authority competent for enforcement or the court in the Member State of enforcement should have the discretion, upon application, to suspend, the enforcement proceedings. In those cases it may specify the time-limit by which any appeal is to be lodged in the Member State of origin, in order to obtain or maintain the suspension of enforcement proceedings. The specification of a time-limit should only have effect for the suspension of the enforcement proceedings and should not affect the deadline for lodging an appeal according to the procedural rules of the Member State of origin. (69) In exceptional cases, it should be possible for the authority competent for enforcement or the court to suspend the enforcement proceedings if enforcement would expose the child to a grave risk of physical or psychological harm due to temporary impediments which have arisen after the decision was given, or by virtue of any other significant change of circumstances. Enforcement should be resumed as soon as the grave risk of physical or psychological harm ceases to exist. If it continues to exist, however, before refusing enforcement any appropriate steps should be taken in accordance with national law and procedure including, where appropriate, with the assistance of other relevant professionals, such as social workers or child psychologists, to try to ensure implementation of the decision. In particular, the authority competent for enforcement or the court should, in accordance with national law and procedure, try to overcome any impediments created by a change of circumstances, such as, for example, manifest objection of the child voiced only after the decision was given which is so strong that, if disregarded, it would amount to a grave risk of physical or psychological harm for the child. (70) Authentic instruments and agreements between parties on legal separation and divorce which have binding legal effect in one Member State should be treated as equivalent to 'decisions' for the purpose of the application of the rules on recognition. Authentic instruments and agreements between parties in matters of parental responsibility which are enforceable in one Member State should be treated as equivalent to 'decisions' for the purpose of the application of the rules on recognition and enforcement. (71) Although the obligation to provide the child with the opportunity to express his or her views under this Regulation should not apply to authentic instruments and agreements, the right of the child to express his or her views should continue to apply pursuant to Article 24 of the Charter and in light of Article 12 of the UN Convention on the Rights of the Child as implemented by national law and procedure. The fact that the child was not given the opportunity to express his or her views should not automatically be a ground of refusal of recognition and enforcement of authentic instruments and agreements in matters of parental responsibility. (72) In matters of parental responsibility, Central Authorities should be designated in all Member States. Member States should consider designating the same Central Authority for this Regulation as designated for the 1980 and 1996 Hague Conventions. Member States should ensure that Central Authorities have adequate financial and human resources to enable them to carry out the tasks assigned to them under this Regulation. (73) The provisions of this Regulation on cooperation in matters of parental responsibility should not apply to the processing of return applications under the 1980 Hague Convention which, in accordance with Article 19 of that Convention and the established case-law of the Court of Justice, are not proceedings on the substance of parental responsibility. The application of the 1980 Hague Convention should, however, be complemented by the provisions of this Regulation on international child abduction and by the Chapter of this Regulation on recognition and enforcement and the Chapter on general provisions. (74) Central Authorities should assist courts and competent authorities, and in certain cases also holders of parental responsibility, in cross-border procedures and cooperate both in general matters and in specific cases, including for the purposes of promoting the amicable resolution of family disputes. (75) Except in urgent cases, and without prejudice to the direct cooperation and communication between courts permitted under this Regulation, requests pursuant to this Regulation concerning cooperation in matters of parental responsibility could be made by courts and competent authorities and should be submitted to the Central Authority of the Member State of the requesting court or competent authority. Certain requests could also be made by holders of parental responsibility and should be submitted to the Central Authority of the applicant's habitual residence. Such requests should include requests to provide information and assistance to holders of parental responsibility seeking the recognition and enforcement of decisions in the territory of the requested Central Authority, in particular concerning rights of access and the return of the child, including, where necessary, information on how to obtain legal aid; requests to facilitate agreement between holders of parental responsibility through mediation or other means of alternative dispute resolution, and requests for a court or competent authority to consider the need to take measures for the protection of the person or property of the child. (76) An example of an urgent case permitting direct initial contact with the court or competent authority of the requested Member State is a direct request to the competent authority of another Member State to consider the need to take measures for the protection of the child where the child is presumed to be at imminent risk. The obligation to proceed through Central Authority channels should only be mandatory for initial requests; any subsequent communication with the court, competent authority or applicant might also take place directly. (77) Central Authorities or competent authorities should not be precluded from entering into or maintaining existing agreements or arrangements with Central Authorities or competent authorities of one or more other Member States allowing direct communications in their mutual relations. Competent authorities should inform their Central Authorities about such agreements or arrangements. (78) In specific cases in matters of parental responsibility which fall within the scope of this Regulation, Central Authorities should cooperate with each other in providing assistance to courts and competent authorities as well as to holders of parental responsibility. The assistance provided by the requested Central Authority should in particular include locating the child, either directly or through courts, competent authorities or other bodies, where this is necessary for carrying out a request under this Regulation, and providing any other information relevant in procedures in matters of parental responsibility. (79) Requested Central Authorities should also take all appropriate steps to facilitate communication between courts, where necessary, in particular for the application of the rules on transfer of jurisdiction, on provisional, including protective measures in urgent cases, in particular where they are related to international child abduction and aimed at protecting the child from the grave risk referred to in point (b) of Article 13(1) of the 1980 Hague Convention, and on lis pendens and dependent actions. To this effect, it is possible that providing information for further direct communication is sufficient in some cases, for example, providing contact details of child welfare authorities, network judges or the competent court. (80) In order to achieve the objectives of this Regulation and without prejudice to any requirements under its national procedural law, a requesting court or competent authority should have the discretion to choose freely between the different channels available to it for obtaining the necessary information. (81) Where a request with supporting reasons for a report or any other information relevant in procedures in matters of parental responsibility in the requesting Member State is made, the Central Authorities, directly or through the courts, competent authorities or other bodies of the requested Member State should carry out such a request. The request should contain, in particular, a description of the procedures for which the information is needed and the factual situation that gave rise to those procedures. (82) Where a court of a Member State has already given a decision in matters of parental responsibility or is contemplating such a decision and the implementation of the decision is to take place in another Member State, the court should be able to request that the courts or competent authorities of that other Member State assist in the implementation of the decision. This should apply, for instance, to decisions granting supervised access which is to be exercised in a Member State other than the Member State where the court ordering access is located or involving any other accompanying measures of the courts or competent authorities in the Member State where the decision is to be implemented. (83) Where a court or competent authority of a Member State considers the placement of a child in another Member State, a consultation procedure for obtaining consent should be carried out prior to the placement. The court or competent authority considering the placement should obtain the consent of the competent authority of the Member State in which the child would be placed before ordering or arranging the placement. Moreover, in line with the case-law of the Court of Justice, Member States should establish clear rules and procedures for the purposes of consent to be obtained pursuant to this Regulation, in order to ensure legal certainty and expedition. The procedures should, inter alia, enable the competent authority to grant or refuse its consent promptly. The absence of a reply within three months should not be understood as consent and without consent the placement should not take place. The request for consent should include at least a report on the child together with the reasons for the proposed placement or provision of care, the expected duration of the placement, information on any contemplated funding, supplemented by any other information which the requested Member State might consider pertinent such as any envisaged supervision of the measure, arrangements for contact with the parents, other relatives or other persons with whom the child has a close relationship, or the reasons why such contact is not contemplated in light of Article 8 of the European Convention for the Protection of Human Rights and Fundamental Freedoms. Taking into consideration the case-law of the Court of Justice, where consent to placement has been given for a specified period of time, that consent should not apply to decisions or arrangements extending the duration of the placement. In such circumstances, a new request for consent should be made. (84) Where a decision on the placement of a child in institutional or foster care is being contemplated in the Member State of the habitual residence of the child, the court should consider, at the earliest stage of the proceedings, appropriate measures to ensure respect of the rights of the child, in particular the right to preserve his or her identity and the right to maintain contact with the parents, or, where appropriate, with other relatives, in light of Articles 8, 9 and 20 of the UN Convention on the Rights of the Child. Where the court is aware of a close connection of the child with another Member State, appropriate measures could in particular include, where point (b) of Article 37 of the Vienna Convention on Consular Relations is applicable, a notification to the Consular body of that Member State. Such awareness might also be raised by information provided by the Central Authority of that other Member State. Appropriate measures could also include a request pursuant to this Regulation to that Member State for information about a parent, a relative or other persons who could be suitable to care for the child. Moreover, depending on the circumstances, the court might also request information on procedures and decisions concerning a parent or siblings of the child. The best interests of the child should remain the paramount consideration. In particular, none of those provisions should affect national law or procedure applicable to any placement decision made by the court or competent authority in the Member State contemplating the placement. In particular, those provisions should not place any obligation on the authorities of the Member State having jurisdiction to place the child in the other Member State or further involve that Member State in the placement decision or proceedings. (85) As time is of the essence in matters of parental responsibility, the information requested under the provisions of this Regulation on cooperation, including on collecting and exchanging information relevant in procedures in matters of parental responsibility, and the decision granting or refusing consent for the placement of a child in another Member State should be transmitted to the requesting Member State by the Central Authority of the requested Member State no later than three months following the receipt of the request, except where exceptional circumstances make this impossible. This should include the obligation of the competent national authority to provide the information, or explain why it cannot be provided, to the requested Central Authority in such time as to enable it to comply with that timeframe. Nonetheless, all competent authorities involved should strive to provide the reply even more quickly than within this maximum timeframe. (86) The fact that the meetings of Central Authorities are to be convened, in particular, by the Commission within the framework of the European Judicial Network in civil and commercial matters in compliance with Decision 2001/470/EC, should not preclude other meetings of the Central Authorities from being organised. (87) Unless this Regulation provides otherwise, Regulation (EU) 2016/679 of the European Parliament and of the Council (9) should apply to the processing of personal data by the Member States carried out in application of this Regulation. In particular, in order not to jeopardise the carrying out of a request under this Regulation, for example for the return of the child in accordance with the 1980 Hague Convention or for a court to consider the need to take measures for the protection of the person or property of the child, the notification of the data subject as required by Article 14(1)-(4) of Regulation (EU) 2016/679, for example about data requested for locating the child, may be deferred until the request for which this information is required has been carried out. This exception is made in accordance with Article 14(5) as well as points (f), (g), (i) and (j) of Article 23(1) of Regulation (EU) 2016/679. This should not preclude an intermediary, court or competent authority to which the information has been transmitted, from taking measures for the protection of the child, or causing such measures to be taken, where the child is at risk of harm or there are indications for such a risk. (88) In cases where a disclosure or confirmation of the relevant information could jeopardise the health, safety or liberty of the child or another person, for example where domestic violence has occurred and a court ordered the new address of the child not to be disclosed to the applicant, this Regulation strives to strike a delicate balance. While this Regulation should provide that a Central Authority, court or competent authority should not disclose or confirm to the applicant or to a third party any information gathered or transmitted for the purposes of this Regulation if it determines that to do so could jeopardise the health, safety or liberty of the child or another person, it should nonetheless underline that that should not impede the gathering and transmitting of information by and between Central Authorities, courts and competent authorities in so far as necessary to carry out the obligations under this Regulation. This means that where possible and appropriate, it should be possible for an application to be processed under this Regulation without the applicant being provided with all information necessary to process it. For example, where national law so provides, a Central Authority might institute proceedings on behalf of an applicant without passing on the information about the child's whereabouts to the applicant. However, in cases where merely making the request could already jeopardise the health, safety or liberty of the child or another person, there should not be an obligation under this Regulation to make such request. (89) In order to ensure that the certificates to be used in conjunction with the application of Chapters III and IV of this Regulation are kept up to date, the power to adopt acts in accordance with Article 290 of the Treaty on the Functioning of the European Union (TFEU) should be delegated to the Commission in respect of amendments to Annexes I to IX to this Regulation. It is of particular importance that the Commission carry out appropriate consultations during its preparatory work, including at expert level, and that those consultations be conducted in accordance with the principles laid down in the Interinstitutional Agreement of 13 April 2016 on Better Law-Making (10). In particular, to ensure equal participation in the preparation of delegated acts, the Council receives all documents at the same time as Member States' experts, and their experts systematically have access to meetings of Commission expert groups dealing with the preparation of delegated acts. (90) Continuity between the 1998 Convention drawn up on the basis of Article K.3 of the Treaty on European Union on Jurisdiction and the Recognition and Enforcement of Judgments in Matrimonial Matters ('Brussels II Convention') (11), Regulation (EC) No 1347/2000, Regulation (EC) No 2201/2003 and this Regulation should be ensured to the extent that the provisions have remained unchanged, and transitional provisions should be laid down to that end. The same need for continuity applies as regards the interpretation, including by the Court of Justice, of the Brussels II Convention and of the Regulations (EC) No 1347/2000 and (EC) No 2201/2003. (91) It is recalled that for agreements with one or more third States concluded by a Member State before the date of its accession to the Union, Article 351 TFEU applies. (92) The law applicable in matters of parental responsibility should be determined in accordance with the provisions of Chapter III of the 1996 Hague Convention. When applying that Convention in proceedings before a court of a Member State in which this Regulation applies, the reference in Article 15(1) of that Convention to 'the provisions of Chapter II' of that Convention should be understood as referring to 'the provisions of this Regulation'. (93) For the proper functioning of this Regulation, the Commission should assess its application and propose such amendments as appear necessary. (94) The Commission should make publicly available and update the information communicated by the Member States. (95) In accordance with Article 3 and Article 4a(1) of Protocol No 21 on the position of the United Kingdom and Ireland in respect of the area of freedom, security and justice, annexed to the Treaty on European Union (TEU) and to the TFEU, those Member States have notified their wish to take part in the adoption and application of this Regulation. (96) In accordance with Articles 1 and 2 of Protocol No 22 on the position of Denmark, annexed to the TEU and to the TFEU, Denmark is not taking part in the adoption of this Regulation and is not bound by it or subject to its application. (97) The European Data Protection Supervisor was consulted in accordance with the second subparagraph of Article 41(2) and Article 46(d) of Regulation (EC) No 45/2001 of the European Parliament and of the Council (12) and delivered an opinion on 15 February 2018 (13). (98) Since the objectives of this Regulation cannot be sufficiently achieved by the Member States because of the differences between national rules governing jurisdiction and the recognition and enforcement of decisions, but can rather, by reason of the direct applicability and binding nature of this Regulation, be better achieved at Union level, the Union may adopt measures, in accordance with the principle of subsidiarity as set out in Article 5 TEU. In accordance with the principle of proportionality as set out in that Article, this Regulation does not go beyond what is necessary in order to achieve those objectives, HAS ADOPTED THIS REGULATION: CHAPTER I SCOPE AND DEFINITIONS Article 1 Scope 1. This Regulation applies in civil matters of: (a) divorce, legal separation or marriage annulment; (b) the attribution, exercise, delegation, restriction or termination of parental responsibility. 2. The matters referred to in point (b) of paragraph 1 may, in particular, include: (a) rights of custody and rights of access; (b) guardianship, curatorship and similar institutions; (c) the designation and functions of any person or body having charge of the person or property of a child, or representing or assisting a child; (d) the placement of a child in institutional or foster care; (e) measures for the protection of the child relating to the administration, conservation or disposal of the property of a child. 3. Chapters III and VI of this Regulation apply where the wrongful removal or retention of a child concerns more than one Member State, complementing the 1980 Hague Convention. Chapter IV of this Regulation applies to decisions ordering the return of a child to another Member State pursuant to the 1980 Hague Convention which have to be enforced in a Member State other than the Member State where the decision was given. 4. This Regulation does not apply to: (a) the establishment or the contesting of a parent-child relationship; (b) decisions on adoption, measures preparatory to adoption, or the annulment or revocation of adoption; (c) the name and forenames of a child; (d) emancipation; (e) maintenance obligations; (f) trusts or succession; (g) measures taken as a result of criminal law offences committed by children. Article 2 Definitions 1. For the purposes of this Regulation 'decision' means a decision of a court of a Member State, including a decree, order or judgment, granting divorce, legal separation, or annulment of a marriage, or concerning matters of parental responsibility. For the purposes of Chapter IV, 'decision' includes: (a) a decision given in one Member State and ordering the return of a child to another Member State pursuant to the 1980 Hague Convention which has to be enforced in a Member State other than the Member State where the decision was given; (b) provisional, including protective, measures ordered by a court which by virtue of this Regulation has jurisdiction as to the substance of the matter or measures ordered in accordance with Article 27(5) in conjunction with Article 15; For the purposes of Chapter IV, 'decision' does not include provisional, including protective, measures ordered by such a court without the respondent being summoned to appear, unless the decision containing the measure is served on the respondent prior to enforcement. 2. For the purposes of this Regulation the following definitions also apply: (1) 'court' means any authority in any Member State with jurisdiction in the matters falling within the scope of this Regulation; (2) 'authentic instrument' means a document which has been formally drawn up or registered as an authentic instrument in any Member State in the matters falling within the scope of this Regulation and the authenticity of which: (a) relates to the signature and the content of the instrument; and (b) has been established by a public authority or other authority empowered for that purpose. The Member States shall communicate those authorities to the Commission in accordance with Article 103; (3) 'agreement' means, for the purposes of Chapter IV, a document which is not an authentic instrument, has been concluded by the parties in the matters falling within the scope of this Regulation and has been registered by a public authority as communicated to the Commission by a Member State in accordance with Article 103 for that purpose; (4) 'Member State of origin' means the Member State in which the decision has been given, the authentic instrument has been formally drawn up or registered, or the agreement has been registered; (5) 'Member State of enforcement' means the Member State in which enforcement of the decision, authentic instrument or agreement is sought; (6) 'child' means any person below the age of 18 years; (7) 'parental responsibility' means all rights and duties relating to the person or the property of a child which are given to a natural or legal person by a decision, by operation of law or by an agreement having legal effect, including rights of custody and rights of access; (8) 'holder of parental responsibility' means any person, institution or other body having parental responsibility for a child; (9) 'rights of custody' includes rights and duties relating to the care of the person of a child and in particular the right to determine the place of residence of a child; (10) 'rights of access' means rights of access to a child, including the right to take a child to a place other than his or her habitual residence for a limited period of time; (11) 'wrongful removal or retention' means the removal or retention of a child where: (a) such removal or retention is in breach of rights of custody acquired by decision, by operation of law or by an agreement having legal effect under the law of the Member State where the child was habitually resident immediately before the removal or retention; and (b) at the time of removal or retention, the rights of custody were actually exercised, either jointly or alone, or would have been so exercised but for the removal or retention. 3. For the purposes of Articles 3, 6, 10, 12, 13, 51, 59, 75, 94 and 102 the concept of 'domicile' replaces the concept of 'nationality' for Ireland and the United Kingdom, and it has the same meaning as under each of the legal systems of those Member States. CHAPTER II JURISDICTION IN MATRIMONIAL MATTERS AND IN MATTERS OF PARENTAL RESPONSIBILITY SECTION 1 Divorce, legal separation and marriage annulment Article 3 General jurisdiction In matters relating to divorce, legal separation or marriage annulment, jurisdiction shall lie with the courts of the Member State: (a) in whose territory: (i) the spouses are habitually resident, (ii) the spouses were last habitually resident, insofar as one of them still resides there, (iii) the respondent is habitually resident, (iv) in the event of a joint application, either of the spouses is habitually resident, (v) the applicant is habitually resident if he or she resided there for at least a year immediately before the application was made, or (vi) the applicant is habitually resident if he or she resided there for at least six months immediately before the application was made and is a national of the Member State in question; or (b) of the nationality of both spouses. Article 4 Counterclaim The court before which proceedings are pending on the basis of Article 3 shall also have jurisdiction to examine a counterclaim, insofar as that counterclaim falls within the scope of this Regulation. Article 5 Conversion of legal separation to divorce Without prejudice to Article 3, a court of a Member State that has given a decision granting a legal separation shall also have jurisdiction to convert that legal separation to a divorce, if the law of that Member State so provides. Article 6 Residual jurisdiction 1. Subject to paragraph 2, where no court of a Member State has jurisdiction pursuant to Article 3, 4 or 5, jurisdiction shall be determined, in each Member State, by the laws of that State. 2. A spouse who is habitually resident in the territory of a Member State; or a national of a Member State, may be sued in another Member State only in accordance with Articles 3, 4 and 5. 3. As against a respondent who is not habitually resident in and is not a national of a Member State, any national of a Member State who is habitually resident within the territory of another Member State may, like the nationals of that State, avail himself of the rules of jurisdiction applicable in that State. SECTION 2 Parental responsibility Article 7 General jurisdiction 1. The courts of a Member State shall have jurisdiction in matters of parental responsibility over a child who is habitually resident in that Member State at the time the court is seised. 2. Paragraph 1 of this Article shall be subject to Articles 8 to 10. Article 8 Continuing jurisdiction in relation to access rights 1. Where a child moves lawfully from one Member State to another and acquires a new habitual residence there, the courts of the Member State of the child's former habitual residence shall, by way of exception to Article 7, retain jurisdiction, for three months following the move, to modify a decision on access rights given in that Member State before the child moved if the person granted access rights by the decision continues to have his or her habitual residence in the Member State of the child's former habitual residence. 2. Paragraph 1 shall not apply if the holder of access rights referred to in paragraph 1 has accepted the jurisdiction of the courts of the Member State of the child's new habitual residence by participating in proceedings before those courts without contesting their jurisdiction. Article 9 Jurisdiction in cases of the wrongful removal or retention of a child Without prejudice to Article 10, in the case of the wrongful removal or retention of a child, the courts of the Member State where the child was habitually resident immediately before the wrongful removal or retention shall retain their jurisdiction until the child has acquired a habitual residence in another Member State and: (a) each person, institution or other body having rights of custody has acquiesced in the removal or retention; or (b) the child has resided in that other Member State for a period of at least one year after the person, institution or other body having rights of custody has had or should have had knowledge of the whereabouts of the child and the child is settled in his or her new environment and at least one of the following conditions is met: (i) within one year after the holder of rights of custody has had or should have had knowledge of the whereabouts of the child, no application for return has been lodged with the competent authorities of the Member State to which the child has been removed or where the child is being retained; (ii) an application for return lodged by the holder of rights of custody has been withdrawn and no new application has been lodged within the time limit set in point (i); (iii) an application for return lodged by the holder of rights of custody was refused by a court of a Member State on grounds other than point (b) of Article 13(1) or Article 13(2) of the 1980 Hague Convention and that decision is no longer subject to ordinary appeal; (iv) no court was seised as referred to in Article 29(3) and (5) in the Member State where the child was habitually resident immediately before the wrongful removal or retention; (v) a decision on rights of custody that does not entail the return of the child has been given by the courts of the Member State where the child was habitually resident immediately before the wrongful removal or retention. Article 10 Choice of court 1. The courts of a Member State shall have jurisdiction in matters of parental responsibility where the following conditions are met: (a) the child has a substantial connection with that Member State, in particular by virtue of the fact that: (i) at least one of the holders of parental responsibility is habitually resident in that Member State; (ii) that Member State is the former habitual residence of the child; or (iii) the child is a national of that Member State; (b) the parties, as well as any other holder of parental responsibility have: (i) agreed freely upon the jurisdiction, at the latest at the time the court is seised; or (ii) expressly accepted the jurisdiction in the course of the proceedings and the court has ensured that all the parties are informed of their right not to accept the jurisdiction; and (c) the exercise of jurisdiction is in the best interests of the child. 2. A choice of court agreement pursuant to point (b) of paragraph 1 shall be in writing, dated and signed by the parties concerned or included in the court record in accordance with national law and procedure. Any communication by electronic means which provides a durable record of the agreement shall be equivalent to 'writing'. Persons who become parties to the proceedings after the court was seised may express their agreement after the court was seised. In the absence of their opposition, their agreement shall be regarded as implicit. 3. Unless otherwise agreed by the parties, the jurisdiction conferred in paragraph 1 shall cease as soon as: (a) the decision given in those proceedings is no longer subject to ordinary appeal; or (b) the proceedings have come to an end for another reason. 4. The jurisdiction conferred in point (b)(ii) of paragraph 1 shall be exclusive. Article 11 Jurisdiction based on presence of the child 1. Where the habitual residence of a child cannot be established and jurisdiction cannot be determined on the basis of Article 10, the courts of the Member State where the child is present shall have jurisdiction. 2. The jurisdiction under paragraph 1 shall also apply to refugee children or children internationally displaced because of disturbances occurring in their Member State of habitual residence. Article 12 Transfer of jurisdiction to a court of another Member State 1. In exceptional circumstances, a court of a Member State having jurisdiction as to the substance of the matter may, upon application from a party or of its own motion, if it considers that a court of another Member State with which the child has a particular connection would be better placed to assess the best interests of the child in the particular case, stay the proceedings or a specific part thereof and either: (a) set a time limit for one or more of the parties to inform the court of that other Member State of the pending proceedings and the possibility to transfer jurisdiction and to introduce an application before that court; or (b) request a court of another Member State to assume jurisdiction in accordance with paragraph 2. 2. The court of the other Member State may, where due to the specific circumstances of the case this is in the best interests of the child, accept jurisdiction within six weeks after: (a) its seisure in accordance with point (a) of paragraph 1; or (b) receipt of the request in accordance with point (b) of paragraph 1. The court second seised or requested to accept jurisdiction shall inform the court first seised without delay. If it accepts, the court first seised shall decline jurisdiction. 3. The court first seised shall continue to exercise its jurisdiction if it has not received the acceptance of jurisdiction by the court of the other Member State within seven weeks after: (a) the time limit set for the parties to introduce an application before a court of another Member State in accordance with point (a) of paragraph 1 has expired; or (b) that court has received the request in accordance with point (b) of paragraph 1. 4. For the purposes of paragraph 1, the child shall be considered to have a particular connection with a Member State if that Member State: (a) has become the habitual residence of the child after the court referred to in paragraph 1 was seised; (b) is the former habitual residence of the child; (c) is the State of the nationality of the child; (d) is the habitual residence of a holder of parental responsibility; or (e) is the place where property of the child is located and the case concerns measures for the protection of the child relating to the administration, conservation or disposal of that property. 5. Where exclusive jurisdiction of the court was established under Article 10 that court cannot transfer the jurisdiction to the court of another Member State. Article 13 Request for transfer of jurisdiction by a court of a Member State not having jurisdiction 1. In exceptional circumstances and without prejudice to Article 9, if a court of a Member State which does not have jurisdiction under this Regulation, but with which the child has a particular connection in accordance with Article 12(4), considers that it is better placed to assess the best interests of the child in the particular case, it may request a transfer of jurisdiction from the court of the Member State of the habitual residence of the child. 2. Within six weeks following receipt of the request pursuant to paragraph 1, the requested court may accept to transfer its jurisdiction, if it considers that due to the specific circumstances of the case such a transfer is in the best interests of the child. Where the requested court accepts to transfer jurisdiction, it shall inform the requesting court without delay. In the absence of such acceptance within the timeframe, the requesting court shall not have jurisdiction. Article 14 Residual jurisdiction Where no court of a Member State has jurisdiction pursuant to Articles 7 to 11, jurisdiction shall be determined, in each Member State, by the laws of that Member State. Article 15 Provisional, including protective, measures in urgent cases 1. In urgent cases, even if the court of another Member State has jurisdiction as to the substance of the matter, the courts of a Member State shall have jurisdiction to take provisional, including protective, measures which may be available under the law of that Member State in respect of: (a) a child who is present in that Member State; or (b) property belonging to a child which is located in that Member State. 2. In so far as the protection of the best interests of the child so requires, the court having taken the measures referred to in paragraph 1 of this Article shall, without delay, inform the court or competent authority of the Member State having jurisdiction pursuant to Article 7 or, where appropriate, any court of a Member State exercising jurisdiction under this Regulation as to the substance of the matter, either directly in accordance with Article 86 or through the Central Authorities designated pursuant to Article 76. 3. The measures taken pursuant to paragraph 1 shall cease to apply as soon as the court of the Member State having jurisdiction under this Regulation as to the substance of the matter has taken the measures it considers appropriate. Where appropriate, that court may inform the court having taken provisional, including protective, measures, either directly in accordance with Article 86 or through the Central Authorities designated pursuant to Article 76, of its decision. Article 16 Incidental questions 1. If the outcome of proceedings in a matter not falling within the scope of this Regulation before a court of a Member State depends on the determination of an incidental question relating to parental responsibility, a court in that Member State may determine that question for the purposes of those proceedings even if that Member State does not have jurisdiction under this Regulation. 2. The determination of an incidental question pursuant to paragraph 1 shall produce effects only in the proceedings for which that determination was made. 3. If the validity of a legal act undertaken or to be undertaken on behalf of a child in succession proceedings before a court of a Member State requires permission or approval by a court, a court in that Member State may decide whether to permit or approve such a legal act even if it does not have jurisdiction under this Regulation. 4. Article 15(2) shall apply accordingly. SECTION 3 Common provisions Article 17 Seising of a court A court shall be deemed to be seised: (a) at the time when the document instituting the proceedings or an equivalent document is lodged with the court, provided that the applicant has not subsequently failed to take the steps he or she was required to take to have service effected on the respondent; (b) if the document has to be served before being lodged with the court, at the time when it is received by the authority responsible for service, provided that the applicant has not subsequently failed to take the steps he or she was required to take to have the document lodged with the court; or (c) if the proceedings are instituted of the court's own motion, at the time when the decision to institute the proceedings is taken by the court, or, where such a decision is not required, at the time when the case is registered by the court. Article 18 Examination as to jurisdiction Where a court of a Member State is seised of a case over which it has no jurisdiction as to the substance of the matter under this Regulation and over which a court of another Member State has jurisdiction as to the substance of the matter under this Regulation, it shall declare of its own motion that it has no jurisdiction. Article 19 Examination as to admissibility 1. Where a respondent habitually resident in a State other than the Member State where the proceedings were instituted does not enter an appearance, the court with jurisdiction shall stay the proceedings so long as it is not shown that the respondent has been able to receive the document instituting the proceedings or an equivalent document in sufficient time to enable him or her to arrange for his or her defence, or that all necessary steps have been taken to this end. 2. Article 19 of Regulation (EC) No 1393/2007 shall apply instead of paragraph 1 of this Article if the document instituting the proceedings or an equivalent document had to be transmitted from one Member State to another pursuant to that Regulation. 3. Where Regulation (EC) No 1393/2007 is not applicable, Article 15 of the Hague Convention of 15 November 1965 on the service abroad of judicial and extrajudicial documents in civil or commercial matters shall apply if the document instituting the proceedings or an equivalent document had to be transmitted abroad pursuant to that Convention. Article 20 Lis pendens and dependent actions 1. Where proceedings relating to divorce, legal separation or marriage annulment between the same parties are instituted before courts of different Member States, the court second seised shall of its own motion stay its proceedings until such time as the jurisdiction of the court first seised is established. 2. Except where the jurisdiction of one of the courts is based solely on Article 15, where proceedings relating to parental responsibility relating to the same child and involving the same cause of action are instituted before courts of different Member States, the court second seised shall of its own motion stay its proceedings until such time as the jurisdiction of the court first seised is established. 3. Where the jurisdiction of the court first seised is established, the court second seised shall decline jurisdiction in favour of the court first seised. In that case, the party who instituted proceedings before the court second seised may bring those proceedings before the court first seised. 4. Where a court of a Member State on which an acceptance of jurisdiction as referred to in Article 10 confers exclusive jurisdiction is seised, any court of another Member State shall stay the proceedings until such time as the court seised on the basis of the agreement or acceptance declares that it has no jurisdiction under the agreement or acceptance. 5. Where and to the extent that the court has established exclusive jurisdiction in accordance with an acceptance of jurisdiction as referred to in Article 10, any court of another Member State shall decline jurisdiction in favour of that court. Article 21 Right of the child to express his or her views 1. When exercising their jurisdiction under Section 2 of this Chapter, the courts of the Member States shall, in accordance with national law and procedure, provide the child who is capable of forming his or her own views with a genuine and effective opportunity to express his or her views, either directly, or through a representative or an appropriate body. 2. Where the court, in accordance with national law and procedure, gives a child an opportunity to express his or her views in accordance with this Article, the court shall give due weight to the views of the child in accordance with his or her age and maturity. CHAPTER III INTERNATIONAL CHILD ABDUCTION Article 22 Return of the child under the 1980 Hague Convention Where a person, institution or other body alleging a breach of rights of custody applies, either directly or with the assistance of a Central Authority, to the court in a Member State for a decision on the basis of the 1980 Hague Convention ordering the return of a child under 16 years that has been wrongfully removed or retained in a Member State other than the Member State where the child was habitually resident immediately before the wrongful removal or retention, Articles 23 to 29, and Chapter VI, of this Regulation shall apply and complement the 1980 Hague Convention. Article 23 Receipt and processing of applications by Central Authorities 1. The requested Central Authority shall act expeditiously in processing an application, based on the 1980 Hague Convention, as referred to in Article 22. 2. Where the Central Authority of the requested Member State receives an application referred to in Article 22, it shall, within five working days from the date of receipt of the application, acknowledge receipt. It shall, without undue delay, inform the Central Authority of the requesting Member State or the applicant, as appropriate, what initial steps have been or will be taken to deal with the application, and may request any further necessary documents and information. Article 24 Expeditious court proceedings 1. A court to which an application for the return of a child referred to in Article 22 is made shall act expeditiously in proceedings on the application, using the most expeditious procedures available under national law. 2. Without prejudice to paragraph 1 a court of first instance shall,, except where exceptional circumstances make this impossible, give its decision no later than six weeks after it is seised. 3. Except where exceptional circumstances make this impossible, a court of higher instance shall give its decision no later than six weeks after all the required procedural steps have been taken and the court is in a position to examine the appeal, whether by hearing or otherwise. Article 25 Alternative dispute resolution As early as possible and at any stage of the proceedings, the court either directly or, where appropriate, with the assistance of the Central Authorities, shall invite the parties to consider whether they are willing to engage in mediation or other means of alternative dispute resolution, unless this is contrary to the best interests of the child, it is not appropriate in the particular case or would unduly delay the proceedings. Article 26 Right of the child to express his or her views in return proceedings Article 21 of this Regulation shall also apply in return proceedings under the 1980 Hague Convention. Article 27 Procedure for the return of a child 1. A court cannot refuse to return a child unless the person seeking the return of the child has been given an opportunity to be heard. 2. The court may, at any stage of the proceedings, in accordance with Article 15, examine whether contact between the child and the person seeking the return of the child should be ensured, taking into account the best interests of the child. 3. Where a court considers refusing to return a child solely on the basis of point (b) of Article 13(1) of the 1980 Hague Convention, it shall not refuse to return the child if the party seeking the return of the child satisfies the court by providing sufficient evidence, or the court is otherwise satisfied, that adequate arrangements have been made to secure the protection of the child after his or her return. 4. For the purposes of paragraph 3 of this Article, the court may communicate with the competent authorities of the Member State where the child was habitually resident immediately before the wrongful removal or retention, either directly in accordance with Article 86 or with the assistance of Central Authorities. 5. Where the court orders the return of the child, the court may, where appropriate, take provisional, including protective, measures in accordance with Article 15 of this Regulation in order to protect the child from the grave risk referred to in point (b) of Article 13(1) of the 1980 Hague Convention, provided that the examining and taking of such measures would not unduly delay the return proceedings. 6. A decision ordering the return of the child may be declared provisionally enforceable, notwithstanding any appeal, where the return of the child before the decision on the appeal is required by the best interests of the child. Article 28 Enforcement of decisions ordering the return of a child 1. An authority competent for enforcement to which an application for the enforcement of a decision ordering the return of a child to another Member State is made shall act expeditiously in processing the application. 2. Where a decision as referred to in paragraph 1 has not been enforced within six weeks of the date when the enforcement proceedings were initiated, the party seeking enforcement or the Central Authority of the Member State of enforcement shall have the right to request a statement of the reasons for the delay from the authority competent for enforcement. Article 29 Procedure following a refusal to return the child under point (b) of Article 13(1) and Article 13(2) of the 1980 Hague Convention 1. This Article shall apply where a decision refusing the return of a child to another Member State is based solely on point (b) of Article 13(1), or on Article 13(2), of the 1980 Hague Convention. 2. The court giving a decision as referred to in paragraph 1 shall, of its own motion, issue a certificate using the form set out in Annex I. The certificate shall be completed and issued in the language of the decision. The certificate may also be issued in another official language of the institutions of the European Union requested by a party. This does not create any obligation for the court issuing the certificate to provide a translation or transliteration of the translatable content of the free text fields. 3. If, at the time the court gives a decision as referred to in paragraph 1, a court in the Member State where the child was habitually resident immediately before the wrongful removal or retention has already been seised of proceedings to examine the substance of rights of custody, the court, if it is aware of these proceedings, shall, within one month of the date of the decision referred to in paragraph 1, transmit to the court of that Member State, either directly or through the Central Authorities the following documents: (a) a copy of its decision as referred to in paragraph 1; (b) the certificate issued pursuant to paragraph 2; and (c) where applicable, a transcript, summary or minutes of the hearings before the court and any other documents it considers relevant. 4. The court in the Member State where the child was habitually resident immediately before the wrongful removal or retention may, where necessary, require a party to provide a translation or transliteration, in accordance with Article 91, of the decision as referred to in paragraph 1 and any other document attached to the certificate in accordance with point (c) of paragraph 3 of this Article. 5. If, in cases other than those referred to in paragraph 3, within three months of the notification of a decision as referred to in paragraph 1, one of the parties seises a court in the Member State where the child was habitually resident immediately before the wrongful removal or retention in order for the court to examine the substance of rights of custody, the following documents shall be submitted to the court by that party: (a) a copy of the decision as referred to in paragraph 1; (b) the certificate issued pursuant to paragraph 2; and (c) where applicable, a transcript, summary or minutes of the hearings before the court which refused the return of the child. 6. Notwithstanding a decision on non-return as referred to in paragraph 1, any decision on the substance of rights of custody resulting from proceedings referred to in paragraphs 3 and 5 which entails the return of the child shall be enforceable in another Member State in accordance with Chapter IV. CHAPTER IV RECOGNITION AND ENFORCEMENT SECTION 1 General provisions on recognition and enforcement Subsection 1 Recognition Article 30 Recognition of a decision 1. A decision given in a Member State shall be recognised in the other Member States without any special procedure being required. 2. In particular, and without prejudice to paragraph 3, no special procedure shall be required for updating the civil-status records of a Member State on the basis of a decision relating to divorce, legal separation or marriage annulment given in another Member State, and against which no further appeal lies under the law of that Member State. 3. Any interested party may, in accordance with the procedures provided for in Articles 59 to 62 and, where appropriate, Section 5 of this Chapter and Chapter VI, apply for a decision that there are no grounds for refusal of recognition referred to in Articles 38 and 39. 4. The local jurisdiction of the court communicated by each Member State to the Commission pursuant to Article 103 shall be determined by the law of the Member State in which proceedings in accordance with paragraph 3 of this Article are brought. 5. Where the recognition of a decision is raised as an incidental question before a court of a Member State, that court may determine that issue. Article 31 Documents to be produced for recognition 1. A party who wishes to invoke in a Member State a decision given in another Member State shall produce the following: (a) a copy of the decision which satisfies the conditions necessary to establish its authenticity; and (b) the appropriate certificate issued pursuant to Article 36. 2. The court or competent authority before which a decision given in another Member State is invoked may, where necessary, require the party invoking it to provide a translation or transliteration, in accordance with Article 91, of the translatable content of the free text fields of the certificate referred to in point (b) of paragraph 1 of this Article. 3. The court or competent authority before which a decision given in another Member State is invoked may require the party to provide a translation or transliteration, in accordance with Article 91, of the decision in addition to a translation or transliteration of the translatable content of the free text fields of the certificate if it is unable to proceed without such a translation or transliteration. Article 32 Absence of documents 1. If the documents specified in Article 31(1) are not produced, the court or competent authority may specify a time for its production, accept equivalent documents or, if it considers that it has sufficient information before it, dispense with its production. 2. If the court or competent authority so requires, a translation or transliteration, in accordance with Article 91, of such equivalent documents shall be produced. Article 33 Stay of proceedings The court before which a decision given in another Member State is invoked may stay its proceedings, in whole or in part, where: (a) an ordinary appeal against that decision has been lodged in the Member State of origin; or (b) an application has been submitted for a decision that there are no grounds for refusal of recognition referred to in Articles 38 and 39 or for a decision that the recognition is to be refused on the basis of one of those grounds. Subsection 2 Enforceability and enforcement Article 34 Enforceable decisions 1. A decision in matters of parental responsibility given in a Member State which is enforceable in that Member State shall be enforceable in the other Member States without any declaration of enforceability being required. 2. For the purposes of enforcement in another Member State of a decision granting rights of access, the court of origin may declare the decision provisionally enforceable notwithstanding any appeal. Article 35 Documents to be produced for enforcement 1. For the purposes of enforcement in a Member State of a decision given in another Member State, the party seeking enforcement shall provide the authority competent for enforcement with: (a) a copy of the decision, which satisfies the conditions necessary to establish its authenticity; and (b) the appropriate certificate issued pursuant to Article 36. 2. For the purposes of enforcement in a Member State of a decision given in another Member State ordering a provisional, including a protective, measure, the party seeking enforcement shall provide the authority competent for enforcement with: (a) a copy of the decision, which satisfies the conditions necessary to establish its authenticity; (b) the appropriate certificate issued pursuant to Article 36, certifying that the decision is enforceable in the Member State of origin and that the court of origin: (i) has jurisdiction as to the substance of the matter; or (ii) has ordered the measure in accordance with Article 27(5) in conjunction with Article 15; and (c) where the measure was ordered without the respondent being summoned to appear, proof of service of the decision. 3. The authority competent for enforcement may, where necessary, require the party seeking enforcement to provide a translation or transliteration, in accordance with Article 91, of the translatable content of the free text fields of the certificate which specifies the obligation to be enforced. 4. The authority competent for enforcement may require the party seeking enforcement to provide a translation or transliteration, in accordance with Article 91, of the decision if it is unable to proceed without such a translation or transliteration. Subsection 3 Certificate Article 36 Issuance of the certificate 1. The court of a Member State of origin as communicated to the Commission pursuant to Article 103 shall, upon application by a party, issue a certificate for: (a) a decision in matrimonial matters using the form set out in Annex II; (b) a decision in matters of parental responsibility using the form set out in Annex III; (c) a decision ordering the return of a child as referred to in point (a) of Article 2(1), and, where applicable, any provisional, including protective, measures ordered in accordance with Article 27(5) accompanying the decision using the form set out in Annex IV. 2. The certificate shall be completed and issued in the language of the decision. The certificate may also be issued in another official language of the institutions of the European Union requested by the party. This does not create any obligation for the court issuing the certificate to provide a translation or transliteration of the translatable content of the free text fields. 3. No challenge shall lie against the issuance of the certificate. Article 37 Rectification of the certificate 1. The court of a Member State of origin as communicated to the Commission pursuant to Article 103 shall, upon application, and may, of its own motion, rectify the certificate where, due to a material error or omission, there is a discrepancy between the decision to be enforced and the certificate. 2. The law of the Member State of origin shall apply to the procedure for rectification of the certificate. Subsection 4 Refusal of recognition and enforcement Article 38 Grounds for refusal of recognition of decisions in matrimonial matters The recognition of a decision relating to a divorce, legal separation or marriage annulment shall be refused: (a) if such recognition is manifestly contrary to the public policy of the Member State in which recognition is invoked; (b) where it was given in default of appearance, if the respondent was not served with the document which instituted the proceedings or with an equivalent document in sufficient time and in such a way as to enable the respondent to arrange for his or her defence unless it is determined that the respondent has accepted the decision unequivocally; (c) if it is irreconcilable with a decision given in proceedings between the same parties in the Member State in which recognition is invoked; or (d) if it is irreconcilable with an earlier decision given in another Member State or in a non-Member State between the same parties, provided that the earlier decision fulfils the conditions necessary for its recognition in the Member State in which recognition is invoked. Article 39 Grounds for refusal of recognition of decisions in matters of parental responsibility 1. The recognition of a decision in matters of parental responsibility shall be refused: (a) if such recognition is manifestly contrary to the public policy of the Member State in which recognition is invoked, taking into account the best interests of the child; (b) where it was given in default of appearance if the person in default was not served with the document which instituted the proceedings or with an equivalent document in sufficient time and in such a way as to enable that person to arrange for his or her defence unless it is determined that such person has accepted the decision unequivocally; (c) upon application by any person claiming that the decision infringes his or her parental responsibility, if it was given without such person having been given an opportunity to be heard; (d) if and to the extent that it is irreconcilable with a later decision relating to parental responsibility given in the Member State in which recognition is invoked; (e) if and to the extent that it is irreconcilable with a later decision relating to parental responsibility given in another Member State or in the non-Member State of the habitual residence of the child provided that the later decision fulfils the conditions necessary for its recognition in the Member State in which recognition is invoked; or (f) if the procedure laid down in Article 82 has not been complied with. 2. The recognition of a decision in matters of parental responsibility may be refused if it was given without the child who is capable of forming his or her own views having been given an opportunity to express his or her views in accordance with Article 21, except where: (a) the proceedings only concerned the property of the child and provided that giving such an opportunity was not required in light of the subject matter of the proceedings; or (b) there were serious grounds taking into account, in particular, the urgency of the case. Article 40 Procedure for refusal of recognition 1. The procedures provided for in Articles 59 to 62 and, where appropriate, Section 5 of this Chapter and Chapter VI shall apply accordingly to an application for refusal of recognition. 2. The local jurisdiction of the court communicated by each Member State to the Commission pursuant to Article 103 shall be determined by the law of the Member State in which proceedings for non-recognition are brought. Article 41 Grounds for refusal of enforcement of decisions in matters of parental responsibility Without prejudice to Article 56(6), the enforcement of a decision in matters of parental responsibility shall be refused if one of the grounds for refusal of recognition referred to in Article 39 is found to exist. SECTION 2 Recognition and enforcement of certain privileged decisions Article 42 Scope 1. This Section applies to the following types of decision provided that they have been certified in the Member State of origin in accordance with Article 47: (a) decisions in so far as they grant rights of access; and (b) decisions pursuant to Article 29(6) in so far as they entail the return of the child. 2. This Section shall not prevent a party from seeking recognition and enforcement of a decision referred to in paragraph 1 in accordance with the provisions on recognition and enforcement laid down in Section 1 of this Chapter. Subsection 1 Recognition Article 43 Recognition 1. A decision referred to in Article 42(1) given in a Member State shall be recognised in the other Member States without any special procedure being required and without any possibility of opposing its recognition unless and to the extent that the decision is found to be irreconcilable with a later decision as referred to in Article 50. 2. A party who wishes to invoke in a Member State a decision referred to in Article 42(1) given in another Member State shall produce the following: (a) a copy of the decision, which satisfies the conditions necessary to establish its authenticity; and (b) the appropriate certificate issued pursuant to Article 47. 3. Article 31(2) and (3) shall apply accordingly. Article 44 Stay of proceedings The court before which a decision referred to in Article 42(1) given in another Member State is invoked may stay its proceedings, in whole or in part, where: (a) an application has been submitted alleging the irreconcilability of that decision with a later decision as referred to in Article 50; or (b) the person against whom enforcement is sought has applied, in accordance with Article 48, for the withdrawal of a certificate issued pursuant to Article 47. Subsection 2 Enforceability and enforcement Article 45 Enforceable decisions 1. A decision referred to in Article 42(1) given in a Member State which is enforceable in that Member State shall be enforceable under this Section in the other Member States without any declaration of enforceability being required. 2. For the purposes of enforcement in another Member State of a decision referred to in point (a) of Article 42(1), the courts of the Member State of origin may declare the decision provisionally enforceable notwithstanding any appeal. Article 46 Documents to be produced for enforcement 1. For the purposes of enforcement in a Member State of a decision referred to in Article 42(1) which was given in another Member State, the party seeking enforcement shall provide the authority competent for enforcement with: (a) a copy of the decision, which satisfies the conditions necessary to establish its authenticity; and (b) the appropriate certificate issued pursuant to Article 47. 2. For the purposes of enforcement in a Member State of a decision referred to in point (a) of Article 42(1) which was given in another Member State, the authority competent for enforcement may, where necessary, require the applicant to provide a translation or transliteration, in accordance with Article 91, of the translatable content of the free text fields of the certificate which specifies the obligation to be enforced. 3. For the purposes of enforcement in a Member State of a decision referred to in Article 42(1) which was given in another Member State, the authority competent for enforcement may require the applicant to provide a translation or transliteration, in accordance with Article 91, of the decision if it is unable to proceed without such a translation or transliteration. Subsection 3 Certificate for privileged decisions Article 47 Issuance of the certificate 1. The court that has given a decision as referred to in Article 42(1) shall, upon application by a party, issue a certificate for: (a) a decision granting rights of access, using the form set out in Annex V; (b) a decision on the substance of rights of custody entailing the return of a child and given pursuant to Article 29(6), using the form set out in Annex VI. 2. The certificate shall be completed and issued in the language of the decision. The certificate may also be issued in another official language of the institutions of the European Union requested by a party. This does not create any obligation for the court issuing the certificate to provide a translation or transliteration of the translatable content of the free text fields. 3. The court shall issue the certificate only if the following conditions are met: (a) all parties concerned were given an opportunity to be heard; (b) the child was given an opportunity to express his or her views in accordance with Article 21; (c) where the decision was given in default of appearance either: (i) the person defaulting was served with the document which instituted the proceedings or with an equivalent document in sufficient time and in such a way as to enable that person to arrange for his or her defence; or (ii) it is established that the person defaulting accepted the decision unequivocally. 4. Without prejudice to paragraph 3 of this Article, the certificate for a decision referred to in point (b) of Article 42(1) shall only be issued if, in giving its decision, the court has taken into account the reasons for and the facts underlying the prior decision given in another Member State pursuant to point (b) of Article 13(1), or Article 13(2), of the 1980 Hague Convention. 5. The certificate shall take effect only within the limits of the enforceability of the decision. 6. No challenges other than those referred to in Article 48 shall lie against the issuance of the certificate. Article 48 Rectification and withdrawal of the certificate 1. The court of the Member State of origin as communicated to the Commission pursuant to Article 103 shall, upon application, and may, of its own motion, rectify the certificate where, due to a material error or omission, there is a discrepancy between the decision and the certificate. 2. The court referred to in paragraph 1 of this Article shall, upon application or of its own motion, withdraw the certificate where it was wrongly granted, having regard to the requirements laid down in Article 47. Article 49 shall apply accordingly. 3. The procedure, including any appeal, with regard to the rectification or withdrawal of the certificate shall be governed by the law of the Member State of origin. Article 49 Certificate on lack or limitation of enforceability 1. Where and to the extent that a decision certified in accordance with Article 47 has ceased to be enforceable or its enforceability has been suspended or limited, a certificate indicating the lack or limitation of enforceability shall, upon application at any time to the court of the Member State of origin as communicated to the Commission pursuant to Article 103, be issued, using the standard form set out in Annex VII. 2. The certificate shall be completed and issued in the language of the decision. The certificate may also be issued in another official language of the institutions of the European Union requested by a party. This does not create any obligation for the court issuing the certificate to provide a translation or transliteration of the translatable content of the free text fields. Subsection 4 Refusal of recognition and enforcement Article 50 Irreconcilable decisions The recognition and enforcement of a decision referred to in Article 42(1) shall be refused if and to the extent that it is irreconcilable with a later decision relating to parental responsibility concerning the same child which was given: (a) in the Member State in which recognition is invoked; or (b) in another Member State or in the non-Member State of the habitual residence of the child provided that the later decision fulfils the conditions necessary for its recognition in the Member State in which the recognition is invoked. SECTION 3 Common provisions on enforcement Subsection 1 Enforcement Article 51 Enforcement procedure 1. Subject to the provisions of this Section, the procedure for the enforcement of decisions given in another Member State shall be governed by the law of the Member State of enforcement. Without prejudice to Articles 41, 50, 56 and 57, a decision given in a Member State which is enforceable in the Member State of origin shall be enforced in the Member State of enforcement under the same conditions as a decision given in that Member State. 2. The party seeking the enforcement of a decision given in another Member State shall not be required to have a postal address in the Member State of enforcement. That party shall be required to have an authorised representative in the Member State of enforcement only if such a representative is mandatory under the law of the Member State of enforcement irrespective of the nationality of the parties. Article 52 Authorities competent for enforcement The application for enforcement shall be submitted to the authority competent for enforcement under the law of the Member State of enforcement as communicated by that Member State to the Commission pursuant to Article 103. Article 53 Partial enforcement 1. A party seeking the enforcement of a decision may apply for partial enforcement of the decision. 2. Where a decision has been given in respect of several matters and enforcement has been refused for one or more of them, enforcement shall nonetheless be possible for the parts of the decision not affected by the refusal. 3. Paragraphs 1 and 2 of this Article shall not be used to enforce a decision ordering the return of a child without also enforcing any provisional, including protective, measures, which have been ordered to protect the child from the risk referred to in point (b) of Article 13(1) of the 1980 Hague Convention. Article 54 Arrangements for the exercise of rights of access 1. The authorities competent for enforcement or courts of the Member State of enforcement may make arrangements for organising the exercise of rights of access, if the necessary arrangements have not at all or have not sufficiently been made in the decision given by the courts of the Member State having jurisdiction as to the substance of the matter and provided the essential elements of this decision are respected. 2. The arrangements made pursuant to paragraph 1 shall cease to apply following a later decision by the courts of the Member State having jurisdiction as to the substance of the matter. Article 55 Service of certificate and decision 1. Where enforcement is sought of a decision given in another Member State, the appropriate certificate issued pursuant to Articles 36 or 47 shall be served on the person against whom enforcement is sought prior to the first enforcement measure. The certificate shall be accompanied by the decision, if not already served on that person, and, where applicable, by the details of the arrangement referred to in Article 54(1). 2. Where service has to be effected in a Member State other than the Member State of origin, the person against whom enforcement is sought may request a translation or transliteration of the following: (a) the decision, in order to contest the enforcement; (b) where applicable, the translatable content of the free text fields of the certificate issued pursuant to Article 47, if not written in or accompanied by a translation or transliteration into either a language which he or she understands, or the official language of the Member State in which he or she is habitually resident or, where there are several official languages in that Member State, the official language or one of the official languages of the place where he or she is habitually resident. 3. Where a translation or transliteration is requested under paragraph 2, no measures of enforcement may be taken other than protective measures until that translation or transliteration has been provided to the person against whom enforcement is sought. 4. Paragraphs 2 and 3 shall not apply to the extent that the decision and, where applicable, the certificate referred to in paragraph 1 have already been served on the person against whom enforcement is sought in compliance with the translation or transliteration requirements in paragraph 2. Subsection 2 Suspension of enforcement proceedings and refusal of enforcement Article 56 Suspension and refusal 1. The authority competent for enforcement or the court in the Member State of enforcement shall of its own motion or upon application of the person against whom enforcement is sought or, where applicable under national law, of the child concerned suspend the enforcement proceedings where the enforceability of the decision is suspended in the Member State of origin. 2. The authority competent for enforcement or the court in the Member State of enforcement may, upon the application of the person against whom enforcement is sought or, where applicable under national law, of the child concerned, suspend, in whole or in part, the enforcement proceedings for one of the following reasons: (a) an ordinary appeal against the decision has been lodged in the Member State of origin; (b) the time for an ordinary appeal referred to in point (a) has not yet expired; (c) an application for refusal of enforcement based on Article 41, 50 or 57 has been submitted; (d) the person against whom enforcement is sought has applied in accordance with Article 48 for the withdrawal of a certificate issued pursuant to Article 47. 3. Where the authority competent for enforcement or the court suspends the enforcement proceedings for the reason referred to in point (b) of paragraph 2, it may specify the time within which any appeal is to be lodged. 4. In exceptional cases, the authority competent for enforcement or the court may, upon application of the person against whom enforcement is sought or, where applicable under national law, of the child concerned or of any interested party acting in the best interests of the child, suspend the enforcement proceedings if enforcement would expose the child to a grave risk of physical or psychological harm due to temporary impediments which have arisen after the decision was given, or by virtue of any other significant change of circumstances. Enforcement shall be resumed as soon as the grave risk of physical or psychological harm ceases to exist. 5. In the cases referred to in paragraph 4, before refusing enforcement under paragraph 6, the authority competent for enforcement or the court shall take appropriate steps to facilitate enforcement in accordance with national law and procedure and the best interests of the child. 6. Where the grave risk referred to in paragraph 4 is of a lasting nature, the authority competent for enforcement or the court, upon application, may refuse the enforcement of the decision. Article 57 Grounds for suspension or refusal of enforcement under national law The grounds for suspension or refusal of enforcement under the law of the Member State of enforcement shall apply in so far as they are not incompatible with the application of Articles 41, 50 and 56. Article 58 Jurisdiction of authorities or courts competent for refusal of enforcement 1. The application for refusal of enforcement based on Article 39 shall be submitted to the court communicated by each Member State to the Commission pursuant to Article 103. The application for refusal of enforcement based on other grounds set out in or permitted by this Regulation shall be submitted to the authority or the court communicated by each Member State to the Commission pursuant to Article 103. 2. The local jurisdiction of the authority or court communicated by each Member State to the Commission pursuant to Article 103 shall be determined by the law of the Member State in which proceedings in accordance with paragraph 1 of this Article are brought. Article 59 Application for refusal of enforcement 1. The procedure for making an application for refusal of enforcement shall, in so far as it is not covered by this Regulation, be governed by the law of the Member State of enforcement. 2. The applicant shall provide the authority competent for enforcement or the court with a copy of the decision and, where applicable and possible, the appropriate certificate issued pursuant to Article 36 or 47. 3. The authority competent for enforcement or the court may, where necessary, require the applicant to provide a translation or transliteration, in accordance with Article 91, of the translatable content of the free text fields of the appropriate certificate issued pursuant to Article 36 or 47 which specifies the obligation to be enforced. 4. If the authority competent for enforcement or the court is unable to proceed without a translation or transliteration of the decision, it may require the applicant to provide such a translation or transliteration in accordance with Article 91. 5. The authority competent for enforcement or the court may dispense with the production of the documents referred to in paragraph 2 if: (a) it already possesses them; or (b) it considers it unreasonable to require the applicant to provide them. In the case referred to in point (b) of the first subparagraph, the authority competent for enforcement or the court may require the other party to provide those documents. 6. The party seeking the refusal of enforcement of a decision given in another Member State shall not be required to have a postal address in the Member State of enforcement. That party shall be required to have an authorised representative in the Member State of enforcement only if such a representative is mandatory under the law of the Member State of enforcement irrespective of the nationality of the parties. Article 60 Expeditious procedures The authority competent for enforcement or the court shall act without undue delay in procedures concerning the application for refusal of enforcement. Article 61 Challenge or appeal 1. Either party may challenge or appeal against a decision on the application for refusal of enforcement. 2. The challenge or appeal shall be lodged with the authority or court communicated by the Member State of enforcement to the Commission pursuant to Article 103 as the authority or court with which such a challenge or appeal is to be lodged. Article 62 Further challenge or appeal A decision given on the challenge or appeal may only be contested by a challenge or appeal where the courts with which any further challenge or appeal is to be lodged have been communicated by the Member State concerned to the Commission pursuant to Article 103. Article 63 Stay of proceedings 1. The authority competent for enforcement or the court to which an application for refusal of enforcement is submitted or which hears an appeal lodged under Article 61 or 62 may stay the proceedings for one of the following reasons: (a) an ordinary appeal against the decision has been lodged in the Member State of origin; (b) the time for an ordinary appeal referred to in point (a) has not yet expired; or (c) the person against whom enforcement is sought has applied for the withdrawal in accordance with Article 48 of a certificate issued pursuant to Article 47. 2. Where the authority competent for enforcement or court stays the proceedings for the reason referred to in point (b) of paragraph 1, it may specify the time within which an appeal is to be lodged. SECTION 4 Authentic instruments and agreements Article 64 Scope This Section applies in matters of divorce, legal separation and parental responsibility to authentic instruments which have been formally drawn up or registered, and to agreements which have been registered, in a Member State assuming jurisdiction under Chapter II. Article 65 Recognition and enforcement of authentic instruments and agreements 1. Authentic instruments and agreements on legal separation and divorce which have binding legal effect in the Member State of origin shall be recognised in other Member States without any special procedure being required. Section 1 of this Chapter shall apply accordingly, unless otherwise provided for in this Section. 2. Authentic instruments and agreements in matters of parental responsibility which have binding legal effect and are enforceable in the Member State of origin shall be recognised and enforced in other Member States without any declaration of enforceability being required. Sections 1 and 3 of this Chapter shall apply accordingly, unless otherwise provided for in this Section. Article 66 Certificate 1. The court or competent authority of the Member State of origin as communicated to the Commission pursuant to Article 103 shall, upon application by a party, issue a certificate for an authentic instrument or agreement: (a) in matrimonial matters using the form set out in Annex VIII; (b) in matters of parental responsibility using the form set out in Annex IX. The certificate referred to in point (b) shall contain a summary of the enforceable obligation contained in the authentic instrument or agreement. 2. The certificate may be issued only if the following conditions are met: (a) the Member State which empowered the public authority or other authority to formally draw up or register the authentic instrument or register the agreement had jurisdiction under Chapter II; and (b) the authentic instrument or agreement has binding legal effect in that Member State. 3. Notwithstanding paragraph 2, in matters of parental responsibility the certificate may not be issued if there are indications that the content of the authentic instrument or agreement is contrary to the best interests of the child. 4. The certificate shall be completed in the language of the authentic instrument or agreement. It may also be issued in another official language of the institutions of the European Union requested by the party. This does not create any obligation for the court or competent authority issuing the certificate to provide a translation or transliteration of the translatable content of the free text fields. 5. If the certificate is not produced, the authentic instrument or agreement shall not be recognised or enforced in another Member State. Article 67 Rectification and withdrawal of the certificate 1. The court or competent authority of the Member State of origin as communicated to the Commission pursuant to Article 103 shall, upon application, and may, of its own motion, rectify the certificate where, due to a material error or omission, there is a discrepancy between the authentic instrument or agreement and the certificate. 2. The court or competent authority referred to in paragraph 1 of this Article shall, upon application or of its own motion, withdraw the certificate where it was wrongly granted, having regard to the requirements laid down in Article 66. 3. The procedure, including any appeal, with regard to the rectification or withdrawal of the certificate shall be governed by the law of the Member State of origin. Article 68 Grounds for refusal of recognition or enforcement 1. The recognition of an authentic instrument or agreement on legal separation or divorce shall be refused if: (a) such recognition is manifestly contrary to the public policy of the Member State in which recognition is invoked; (b) it is irreconcilable with a decision, an authentic instrument or agreement between the same parties in the Member State in which recognition is invoked; or (c) it is irreconcilable with an earlier decision, authentic instrument or agreement given in another Member State or in a non-Member State between the same parties, provided that the earlier decision, authentic instrument or agreement fulfils the conditions necessary for its recognition in the Member State in which recognition is invoked. 2. The recognition or enforcement of an authentic instrument or agreement in matters of parental responsibility shall be refused: (a) if such recognition is manifestly contrary to the public policy of the Member State in which recognition is invoked, taking into account the best interests of the child; (b) upon application by any person claiming that the authentic instrument or agreement infringes his or her parental responsibility, if the authentic instrument was drawn up or registered, or the agreement was concluded and registered, without that person having been involved; (c) if and to the extent that it is irreconcilable with a later decision, authentic instrument or agreement in matters of parental responsibility given in the Member State in which recognition is invoked or enforcement is sought; (d) if and to the extent that it is irreconcilable with a later decision, authentic instrument or agreement in matters of parental responsibility given in another Member State or in the non-Member State of the habitual residence of the child provided that the later decision, authentic instrument or agreement fulfils the conditions necessary for its recognition in the Member State in which recognition is invoked or enforcement is sought. 3. The recognition or enforcement of an authentic instrument or agreement in matters of parental responsibility may be refused if the authentic instrument was formally drawn up or registered, or the agreement was registered, without the child who is capable of forming his or her own views having been given an opportunity to express his or her views. SECTION 5 Other provisions Article 69 Prohibition of review of jurisdiction of the court of origin The jurisdiction of the court of the Member State of origin may not be reviewed. The test of public policy referred to in point (a) of Article 38 and point (a) of Article 39 may not be applied to the rules relating to jurisdiction set out in Articles 3 to 14. Article 70 Differences in applicable law The recognition of a decision in matrimonial matters may not be refused because the law of the Member State in which such recognition is invoked would not allow divorce, legal separation or marriage annulment on the same facts. Article 71 Non-review as to substance Under no circumstances may a decision given in another Member State be reviewed as to its substance. Article 72 Appeal in certain Member States Where a decision was given in Ireland, Cyprus or the United Kingdom, any form of appeal available in the Member State of origin shall be treated as an ordinary appeal for the purposes of this Chapter. Article 73 Costs This Chapter shall also apply to the determination of the amount of costs and expenses of proceedings under this Regulation and to the enforcement of any order concerning such costs and expenses. Article 74 Legal aid 1. An applicant who, in the Member State of origin, has benefited from complete or partial legal aid or exemption from costs or expenses shall be entitled, in the procedures provided for in Articles 30(3), 40, and 59, to benefit from the most favourable legal aid or the most extensive exemption from costs and expenses provided for by the law of the Member State of enforcement. 2. An applicant who, in the Member State of origin, has benefited from free proceedings before an administrative authority communicated to the Commission pursuant to Article 103 shall be entitled, in any procedures provided for in Articles 30(3), 40 and 59, to benefit from legal aid in accordance with paragraph 1 of this Article. To that end, that party shall present a statement from the competent authority in the Member State of origin to the effect that he or she fulfils the financial requirements to qualify for the grant of complete or partial legal aid or exemption from costs or expenses. Article 75 Security, bond or deposit No security, bond or deposit, however described, shall be required of a party who in one Member State applies for the enforcement of a decision given in another Member State on the ground that he or she is a foreign national or that he or she is not habitually resident in the Member State of enforcement. CHAPTER V COOPERATION IN MATTERS OF PARENTAL RESPONSIBILITY Article 76 Designation of Central Authorities Each Member State shall designate one or more Central Authorities to assist with the application of this Regulation in matters of parental responsibility and shall specify the geographical or functional jurisdiction of each. Where a Member State has designated more than one Central Authority, communications shall normally be sent directly to the relevant Central Authority with jurisdiction. Where a communication is sent to a Central Authority without jurisdiction, the latter shall forward it to the Central Authority with jurisdiction and inform the sender accordingly. Article 77 General tasks of Central Authorities 1. Central Authorities shall communicate information on national laws, procedures and services available in matters of parental responsibility and take the measures that they consider appropriate for improving the application of this Regulation. 2. Central Authorities shall cooperate and promote cooperation among the competent authorities in their Member States to achieve the purposes of this Regulation. 3. For the purposes of paragraph 1 and 2, the European Judicial Network in civil and commercial matters may be used. Article 78 Requests through Central Authorities 1. Central Authorities shall, upon request from a Central Authority of another Member State, cooperate in individual cases to achieve the purposes of this Regulation. 2. Requests pursuant to this Chapter may be made by a court or a competent authority. Requests pursuant to points (c) and (g) of Article 79 and point (c) of Article 80(1) may also be made by holders of parental responsibility. 3. Except in urgent cases and without prejudice to Article 86, requests pursuant to this Chapter shall be submitted to the Central Authority of the Member State of the requesting court or competent authority or of the applicant's habitual residence. 4. This Article shall not preclude Central Authorities or competent authorities from entering into or maintaining existing agreements or arrangements with Central Authorities or competent authorities of one or more other Member States allowing direct communications in their mutual relations. 5. This Chapter shall not preclude any holder of parental responsibility from applying directly to the courts of another Member State. 6. Nothing in Articles 79 and 80 shall impose an obligation on a Central Authority to exercise powers that can be exercised only by judicial authorities under the law of the requested Member State. Article 79 Specific tasks of requested Central Authorities Requested Central Authorities shall, acting directly or through courts, competent authorities or other bodies, take all appropriate steps to: (a) provide assistance, in accordance with national law and procedure, in discovering the whereabouts of a child where it appears that the child may be present within the territory of the requested Member State and that information is necessary for carrying out an application or request under this Regulation; (b) collect and exchange information relevant in procedures in matters of parental responsibility under Article 80; (c) provide information and assistance to holders of parental responsibility seeking the recognition and enforcement of decisions in the territory of the requested Central Authority, in particular concerning rights of access and the return of the child, including, where necessary, information about how to obtain legal aid; (d) facilitate communication between courts, competent authorities and other bodies involved, in particular for the application of Article 81; (e) facilitate communication between courts, where necessary, in particular for the application of Articles 12, 13, 15 and 20; (f) provide such information and assistance as is needed by courts and competent authorities to apply Article 82; and (g) facilitate agreement between holders of parental responsibility through mediation or other means of alternative dispute resolution, and facilitate cross-border cooperation to this end. Article 80 Cooperation on collecting and exchanging information relevant in procedures in matters of parental responsibility 1. Upon a request made with supporting reasons, the Central Authority of the Member State where the child is or was habitually resident or present, directly or through courts, competent authorities or other bodies: (a) shall, where available provide, or draw up and provide a report on: (i) the situation of the child; (ii) any ongoing procedures in matters of parental responsibility for the child; or (iii) decisions taken in matters of parental responsibility for the child; (b) shall provide any other information relevant in procedures in matters of parental responsibility in the requesting Member State, in particular about the situation of a parent, a relative or other person who may be suitable to care for the child, if the situation of the child so requires; or (c) may request the court or competent authority of its Member State to consider the need to take measures for the protection of the person or property of the child. 2. In any case where the child is exposed to a serious danger, the court or competent authority contemplating or having taken measures for the protection of the child, if it is aware that the child's residence has changed to, or that the child is present in, another Member State, shall inform the courts or competent authorities of that other Member State about the danger involved and the measures taken or under consideration. This information may be transmitted directly or through the Central Authorities. 3. The requests referred to in paragraphs 1 and 2 and any additional documents shall be accompanied by a translation into the official language of the requested Member State or, where there are several official languages in that Member State, into the official language or one of the official languages of the place where the request is to be carried out, or any other language that the requested Member State expressly accepts. Member States shall communicate such acceptance to the Commission in accordance with Article 103. 4. Except where exceptional circumstances make this impossible, the information referred to in paragraph 1 shall be transmitted to the requesting Central Authority no later than three months following the receipt of the request. Article 81 Implementation of decisions in matters of parental responsibility in another Member State 1. A court of a Member State may request the courts or competent authorities of another Member State to assist in the implementation of decisions in matters of parental responsibility given under this Regulation, in particular in securing the effective exercise of rights of access. 2. The request referred to in paragraph 1 and any accompanying documents shall be accompanied by a translation into the official language of the requested Member State or, where there are several official languages in that Member State, into the official language or one of the official languages of the place where the request is to be carried out or any other language that the requested Member State expressly accepts. Member States shall communicate such acceptance to the Commission in accordance with Article 103. Article 82 Placement of a child in another Member State 1. Where a court or a competent authority contemplates the placement of a child in another Member State, it shall first obtain the consent of the competent authority in that other Member State. To that effect the Central Authority of the requesting Member State shall transmit to the Central Authority of the requested Member State where the child is to be placed a request for consent which includes a report on the child together with the reasons for the proposed placement or provision of care, information on any contemplated funding and any other information it considers relevant, such as the expected duration of the placement. 2. Paragraph 1 shall not apply where the child is to be placed with a parent. Member States may decide that their consent pursuant to paragraph 1 is not required for placements within their own territory with certain categories of close relatives in addition to parents. Those categories shall be communicated to the Commission pursuant to Article 103. 3. The Central Authority of another Member State may inform a court or competent authority which contemplates a placement of a child of a close connection of the child with that Member State. This shall not affect the national law and procedure of the Member State contemplating the placement. 4. The request and any additional documents referred to in paragraph 1 shall be accompanied by a translation into the official language of the requested Member State or, where there are several official languages in that Member State, into the official language or one of the official languages of the place where the request is to be carried out, or any other language that the requested Member State expressly accepts. Member States shall communicate such acceptance to the Commission in accordance with Article 103. 5. The placement referred to in paragraph 1 shall only be ordered or arranged by the requesting Member State after the competent authority of the requested Member State has consented to the placement. 6. Except where exceptional circumstances make this impossible, the decision granting or refusing consent shall be transmitted to the requesting Central Authority no later than three months following the receipt of the request. 7. The procedure for obtaining consent shall be governed by the national law of the requested Member State. 8. This Article shall not preclude Central Authorities or competent authorities from entering into or maintaining existing agreements or arrangements with Central Authorities or competent authorities of one or more other Member States simplifying the consultation procedure for obtaining consent in their mutual relations. Article 83 Costs of Central Authorities 1. The assistance provided by the Central Authorities pursuant to this Regulation shall be free of charge. 2. Each Central Authority shall bear its own costs in applying this Regulation. Article 84 Meetings of Central Authorities 1. In order to facilitate the application of this Regulation, Central Authorities shall meet regularly. 2. The meetings of Central Authorities shall be convened, in particular, by the Commission within the framework of the European Judicial Network in civil and commercial matters in compliance with Decision 2001/470/EC. CHAPTER VI GENERAL PROVISIONS Article 85 Scope This Chapter shall apply to the processing of requests and applications under Chapters III to V. Article 86 Cooperation and communication between courts 1. For the purposes of this Regulation, the courts may cooperate and communicate directly with, or request information directly from, each other provided that such communication respects the procedural rights of the parties to the proceedings and the confidentiality of information. 2. The cooperation referred to in paragraph 1 may be implemented by any means that the court considers appropriate. It may, in particular, concern: (a) communication for the purposes of Articles 12 and 13; (b) information in accordance with Article 15; (c) information on pending proceedings for the purposes of Article 20; (d) communication for the purposes of Chapters III to V. Article 87 Collection and transmission of information 1. The requested Central Authority shall transmit any application, request or the information contained therein in matters of parental responsibility or international child abduction, as appropriate, pursuant to this Regulation to the court, competent authority within its Member State or any intermediary as appropriate under national law and procedure. 2. Any intermediary, court or competent authority to which the information referred to in paragraph 1 has been transmitted under this Regulation may only use it for the purposes of this Regulation. 3. The intermediary, court or competent authority which holds or is competent to collect, within the requested State, information required to carry out a request or an application pursuant to this Regulation, shall provide that information to the requested Central Authority at its request in cases where the requested Central Authority does not have direct access to the information. 4. The requested Central Authority shall, as necessary, transmit the information obtained pursuant to this Article to the requesting Central Authority in accordance with national law and procedure. Article 88 Notification of the data subject Where there is a risk that it may prejudice the effective carrying out of the request or application under this Regulation for which the information was transmitted, the obligation to notify the data subject pursuant to Article 14(1) to (4) of Regulation (EU) 2016/679 may be deferred until the request or application has been carried out. Article 89 Non-disclosure of information 1. A Central Authority, court or competent authority shall not disclose or confirm information gathered or transmitted for the purposes of Chapters III to VI if it determines that to do so could jeopardise the health, safety or liberty of the child or another person. 2. A determination to that effect made in one Member State shall be taken into account by the Central Authorities, courts and competent authorities of the other Member States, in particular in cases of domestic violence. 3. Nothing in this Article shall impede the gathering and transmitting of information by and between Central Authorities, courts and competent authorities in so far as necessary to carry out the obligations under Chapters III to VI. Article 90 Legalisation or other similar formality No legalisation or other similar formality shall be required in the context of this Regulation. Article 91 Languages 1. Without prejudice to point (a) of Article 55(2), where a translation or a transliteration is required under this Regulation, such translation or transliteration shall be into the official language of the Member State concerned or, where there are several official languages in that Member State, into the official language or one of the official languages of court proceedings of the place where a decision given in another Member State is invoked or an application is made, in accordance with the law of that Member State. 2. The translations or transliterations of the translatable content of the free text fields of the certificates referred to in Articles 29, 36, 47, 49 and 66) may be into any other official language or languages of the institutions of the European Union that the Member State concerned has communicated in accordance with Article 103 it can accept. 3. Member States shall communicate to the Commission the official language or languages of the institutions of the European Union other than their own in which communications to the Central Authorities can be accepted. 4. Any translation required for the purposes of Chapters III and IV shall be done by a person qualified to do translations in one of the Member States. CHAPTER VII DELEGATED ACTS Article 92 Amendments to the Annexes The Commission is empowered to adopt delegated acts in accordance with Article 93 concerning the amendment of Annexes I to IX in order to update or to make technical changes to those Annexes. Article 93 Exercise of the delegation 1. The power to adopt delegated acts is conferred on the Commission subject to the conditions laid down in this Article. 2. The power to adopt delegated acts referred to in Article 92 shall be conferred on the Commission for an indeterminate period of time from 22 July 2019. 3. The delegation of power referred to in Article 92 may be revoked at any time by the Council. A decision to revoke shall put an end to the delegation of the power specified in that decision. It shall take effect the day following the publication of the decision in the Official Journal of the European Union or at a later date specified therein. It shall not affect the validity of any delegated acts already in force. 4. Before adopting a delegated act, the Commission shall consult experts designated by each Member State in accordance with the principles laid down in the Interinstitutional Agreement of 13 April 2016 on Better Law-Making. 5. As soon as it adopts a delegated act, the Commission shall notify it to the Council. 6. A delegated act adopted pursuant to Article 92 shall enter into force only if no objection has been expressed by the Council within a period of two months of notification of that act to the Council or if, before the expiry of that period, the Council has informed the Commission that it will not object. That period shall be extended by two months at the initiative of the Council. 7. The European Parliament shall be informed of the adoption of delegated acts by the Commission, of any objection formulated to them, or of the revocation of the delegation of powers by the Council. CHAPTER VIII RELATIONS WITH OTHER INSTRUMENTS Article 94 Relations with other instruments 1. Subject to the provisions of paragraph 2 of this Article and Articles 95 to 100, this Regulation shall, for the Member States, supersede conventions existing at the time of entry into force of Regulation (EC) No 2201/2003 which have been concluded between two or more Member States and relate to matters governed by this Regulation. 2. Finland and Sweden were provided with the option of declaring in accordance with Article 59(2) of Regulation (EC) No 2201/2003 and subject to the conditions set out in points (b) and (c) of that provision that the Convention of 6 February 1931 between Denmark, Finland, Iceland, Norway and Sweden comprising international private law provisions on marriage, adoption and guardianship, together with the Final Protocol thereto, will apply, in whole or in part, in their mutual relations, in place of the rules of that Regulation. Their respective declarations have been published in the Official Journal of the European Union as an annex to Regulation (EC) No 2201/2003. They may be withdrawn, in whole or in part, at any moment by the said Member States. 3. The rules of jurisdiction in any future agreement to be concluded between the Member States referred to in paragraph 2 which relate to matters governed by this Regulation shall be in line with those laid down in this Regulation. 4. The principle of non-discrimination on the grounds of nationality between citizens of the Union shall be respected. 5. Decisions handed down in any of the Nordic States which have made the declaration provided for in paragraph 2 under a forum of jurisdiction corresponding to one of those laid down in Chapter II, shall be recognised and enforced in the other Member States under the rules laid down in Section 1 of Chapter IV. 6. Member States shall send to the Commission: (a) a copy of the agreements and uniform laws implementing these agreements referred to in paragraph 3; (b) any denunciations of, or amendments to, the agreements and uniform laws referred to in paragraphs 2 and 3. Such information shall be published in the Official Journal of the European Union. Article 95 Relations with certain multilateral conventions In relations between Member States, this Regulation shall take precedence over the following Conventions in so far as they concern matters governed by this Regulation: (a) the Hague Convention of 5 October 1961 concerning the Powers of Authorities and the Law Applicable in respect of the Protection of Minors; (b) the Luxembourg Convention of 8 September 1967 on the Recognition of Decisions Relating to the Validity of Marriages; (c) the Hague Convention of 1 June 1970 on the Recognition of Divorces and Legal Separations; (d) the European Convention of 20 May 1980 on Recognition and Enforcement of Decisions concerning Custody of Children and on Restoration of Custody of Children. Article 96 Relation with the 1980 Hague Convention Where a child has been wrongfully removed to, or is being wrongfully retained in, a Member State other than the Member State where the child was habitually resident immediately before the wrongful removal or retention, the provisions of the 1980 Hague Convention shall continue to apply as complemented by the provisions of Chapters III and VI of this Regulation. Where a decision ordering the return of the child pursuant to the 1980 Hague Convention which was given in a Member State has to be recognised and enforced in another Member State following a further wrongful removal or retention of the child, Chapter IV shall apply. Article 97 Relation with the 1996 Hague Convention 1. As concerns the relation with the 1996 Hague Convention, this Regulation shall apply: (a) subject to paragraph 2 of this Article , where the child concerned has his or her habitual residence in the territory of a Member State; (b) as concerns the recognition and enforcement of a decision given by a court of a Member State in the territory of another Member State, even if the child concerned has his or her habitual residence in the territory of a State which is a contracting Party to the said Convention and in which this Regulation does not apply. 2. Notwithstanding paragraph 1, (a) where the parties have agreed upon the jurisdiction of a court of a State Party to the 1996 Hague Convention in which this Regulation does not apply, Article 10 of that Convention shall apply; (b) with respect to the transfer of jurisdiction between a court of a Member State and a court of a State Party to the 1996 Hague Convention in which this Regulation does not apply, Articles 8 and 9 of that Convention shall apply; (c) where proceedings relating to parental responsibility are pending before a court of a State Party to the 1996 Hague Convention in which this Regulation does not apply at the time when a court of a Member State is seised of proceedings relating to the same child and involving the same cause of action, Article 13 of that Convention shall apply. Article 98 Scope of effect 1. The agreements and conventions referred to in Articles 94 to 97 shall continue to have effect in relation to matters not governed by this Regulation. 2. The conventions referred to in Articles 95 to 97 of this Regulation, in particular the 1980 and 1996 Hague Conventions, shall continue to have effect between the Member States which are Party thereto, in compliance with Articles 95 to 97 of this Regulation. Article 99 Treaties with the Holy See 1. This Regulation shall apply without prejudice to the International Treaty (Concordat) between the Holy See and Portugal, signed at the Vatican City on 18 May 2004. 2. Any decision as to the invalidity of a marriage taken under the Treaty referred to in paragraph 1 shall be recognised in the Member States on the conditions laid down in Subsection 1 of Section 1 of Chapter IV. 3. The provisions laid down in paragraphs 1 and 2 shall also apply to the following international treaties with the Holy See: (a) 'Concordato lateranense' of 11 February 1929 between Italy and the Holy See, modified by the agreement with additional Protocol signed in Rome on 18 February 1984; (b) Agreement between the Holy See and Spain on legal affairs of 3 January 1979; (c) Agreement between the Holy See and Malta on the recognition of civil effects to canonical marriages and to decisions of ecclesiastical authorities and tribunals on those marriages of 3 February 1993, including the Protocol of application of the same date, with the third Additional Protocol of 27 January 2014. 4. Recognition of the decisions provided for in paragraph 2 may, in Spain, Italy or Malta, be subject to the same procedures and the same checks as are applicable to decisions of the ecclesiastical courts handed down in accordance with the international treaties concluded with the Holy See referred to in paragraph 3. 5. Member States shall send to the Commission: (a) a copy of the Treaties referred to in paragraphs 1 and 3; (b) any denunciations of or amendments to those Treaties. CHAPTER IX FINAL PROVISIONS Article 100 Transitional provisions 1. This Regulation shall apply only to legal proceedings instituted, to authentic instruments formally drawn up or registered and to agreements registered on or after 1 August 2022. 2. Regulation (EC) No 2201/2003 shall continue to apply to decisions given in legal proceedings instituted, to authentic instruments formally drawn up or registered and to agreements which have become enforceable in the Member State where they were concluded before 1 August 2022 and which fall within the scope of that Regulation. Article 101 Monitoring and Evaluation 1. By 2 August 2032, the Commission shall present to the European Parliament, to the Council and to the European Economic and Social Committee a report on the ex post evaluation of this Regulation supported by information supplied by the Member States. The report shall be accompanied, where necessary, by a legislative proposal. 2. As of 2 August 2025, the Member States shall provide the Commission upon request, where available, with information relevant for the evaluation of the operation and application of this Regulation on: (a) the number of decisions in matrimonial matters or in matters of parental responsibility in which jurisdiction was based on the grounds laid down in this Regulation; (b) with regard to applications for enforcement of a decision as referred to in Article 28(1), the number of cases where enforcement has not occurred within six weeks from the moment the enforcement proceedings were initiated; (c) the number of applications for refusal of recognition of a decision pursuant to Article 40 and the number of cases in which the refusal of recognition was granted; (d) the number of applications for refusal of enforcement of a decision pursuant to Article 58 and the number of cases in which the refusal of enforcement was granted; (e) the number of appeals lodged pursuant to Articles 61 and 62, respectively. Article 102 Member States with two or more legal systems With regard to a Member State in which two or more systems of law or sets of rules concerning matters governed by this Regulation apply in different territorial units: (a) any reference to habitual residence in that Member State shall refer to habitual residence in a territorial unit; (b) any reference to nationality shall refer to the territorial unit designated by the law of that Member State; (c) any reference to the authority of a Member State shall refer to the authority of a territorial unit within that Member State which is concerned; (d) any reference to the rules of the requested Member State shall refer to the rules of the territorial unit in which jurisdiction, recognition or enforcement is invoked. Article 103 Information to be communicated to the Commission 1. The Member States shall communicate to the Commission the following: (a) any authorities referred to in point (b) of point (2) and point (3) of Article 2(2) and Article 74(2); (b) the courts and authorities competent to issue certificates as referred to in Article 36(1) and Article 66 and the courts competent to rectify certificates as referred to in Article 37(1), Article 48(1), 49, and Article 66(3) in conjunction with Article 37(1); (c) the courts referred to in Article 30(3), Article 52, Article 40(1), Article 58(1) and Article 62 as well as the authorities and courts referred to in Article 61(2); (d) the authorities competent for enforcement referred to in Article 52; (e) the redress procedures referred to in Articles 61 and 62; (f) the names, addresses and means of communication for the Central Authorities designated pursuant to Article 76; (g) the categories of close relatives referred to in Article 82(2), where applicable; (h) the languages accepted for communications to Central Authorities pursuant to Article 91(3); (i) the languages accepted for the translations pursuant to Article 80(3), Article 81(2), Article 82(4) and Article 91(2). 2. The Member States shall communicate the information referred to in paragraph 1 to the Commission by 23 April 2021. 3. The Member States shall communicate to the Commission any changes to the information referred to in paragraph 1. 4. The Commission shall make the information referred to in paragraph 1 publicly available through appropriate means, including through the European e-Justice Portal. Article 104 Repeal 1. Subject to Article 100(2) of this Regulation, Regulation (EC) No 2201/2003 is repealed from 1 August 2022. 2. References to the repealed Regulation shall be construed as references to this Regulation and shall be read in accordance with the correlation table in Annex X. Article 105 Entry into force 1. This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. 2. This Regulation shall apply from 1 August 2022, with the exception of Articles 92, 93 and 103, which shall apply from 22 July 2019. This Regulation shall be binding in its entirety and directly applicable in the Member States in accordance with the Treaties. Done at Luxembourg, 25 June 2019. For the Council The President A. ANTON (1) Opinion of 18 January 2018 (OJ C 458, 19.12.2018, p. 499) and opinion of 14 March 2019 (not yet published in the Official Journal). (2) Opinion of 26 January 2017 (OJ C 125, 21.4.2017, p. 46). (3) Council Regulation (EC) No 2201/2003 of 27 November 2003 concerning jurisdiction and the recognition and enforcement of judgments in matrimonial matters and the matters of parental responsibility, repealing Regulation (EC) No 1347/2000 (OJ L 338, 23.12.2003, p. 1). (4) Regulation (EU) No 1215/2012 of the European Parliament and of the Council of 12 December 2012 on jurisdiction and the recognition and enforcement of judgments in civil and commercial matters (OJ L 351, 20.12.2012, p. 1). (5) Council Regulation (EC) No 4/2009 of 18 December 2008 on jurisdiction, applicable law, recognition and enforcement of decisions and cooperation in matters relating to maintenance obligations (OJ L 7, 10.1.2009, p. 1). (6) Regulation (EC) No 1393/2007 of the European Parliament and of the Council of 13 November 2007 on the service in the Member States of judicial and extrajudicial documents in civil or commercial matters (service of documents), and repealing Council Regulation (EC) No 1348/2000 (OJ L 324, 10.12.2007, p. 79). (7) Council Regulation (EC) No 1206/2001 of 28 May 2001 on cooperation between the courts of the Member States in the taking of evidence in civil or commercial matters (OJ L 174, 27.6.2001, p. 1). (8) Council Decision 2001/470/EC of 28 May 2001 establishing a European Judicial Network in civil and commercial matters (OJ L 174, 27.6.2001, p. 25). (9) Regulation (EU) 2016/679 of the European Parliament and of the Council of 27 April 2016 on the protection of natural persons with regard to the processing of personal data and on the free movement of such data, and repealing Directive 95/46/EC (General Data Protection Regulation) (OJ L 119, 4.5.2016, p. 1). (10) OJ L 123, 12.5.2016, p. 1. (11) OJ C 221, 16.7.1998, p. 1. (12) Regulation (EC) No 45/2001 of the European Parliament and of the Council of 18 December 2000 on the protection of individuals with regard to the processing of personal data by the Community institutions and bodies and on the free movement of such data (OJ L 8, 12.1.2001, p. 1). (13) OJ C 120, 6.4.2018, p. 18. ANNEX I CERTIFICATE TO BE ISSUED BY THE COURT FOLLOWING A DECISION REFUSING THE RETURN OF A CHILD TO ANOTHER MEMBER STATE BASED SOLELY ON POINT (B) OF ARTICLE 13(1), OR ON ARTICLE 13(2), OR BOTH, OF THE 1980 HAGUE CONVENTION (1) (Article 29(2) of Council Regulation (EU) No 2019/1111 (2)) Information for the persons receiving this certificate for the purposes of Article 29(5) of the Regulation If on the date of the decision refusing the return of the child, indicated in point 3, no proceedings on the substance of rights of custody are pending yet in the Member State where the child was habitually resident immediately before the wrongful removal or retention, you have the possibility to seise a court in that State with an application regarding the substance of rights of custody in accordance with Article 29(5) of the Regulation. If the court is seised within three months of the notification of the decision refusing the return of the child, any decision resulting from those proceedings regarding the substance of rights of custody which entails the return of the child to that Member State will be enforceable in any other Member State in accordance with Article 29(6) of the Regulation, without any special procedure being required and without any possibility of opposing its recognition unless and to the extent that irreconcilability with a decision referred to in Article 50 of the Regulation is found to exist, provided that a certificate in accordance with Article 47 has been issued for the decision. If the court is seised after the three months have expired, or the conditions for issuing a certificate in accordance with Article 47 of the Regulation are not met, the resulting decision regarding the substance of rights of custody will be recognised and enforced in other Member States in accordance with Section 1 of Chapter IV of the Regulation. The party seising the court of the Member State where the child was habitually resident immediately before the wrongful removal or retention shall submit to that court the following documents: (a) a copy of the decision refusing the return of the child; (b) this certificate; and (c) where applicable, a transcript, summary or minutes of the hearing as indicated in point 4.1. Information for the court receiving this certificate for the purposes of Article 29(3) of the Regulation (3) This certificate was issued because the child(ren) indicated in point 5 was (were) wrongfully removed to, or retained in, the Member State of the court issuing this certificate. Proceedings for the return of the child(ren) pursuant to the 1980 Hague Convention were brought because the person indicated in point 6.1 claimed that the child(ren)s removal or retention was in breach of rights of custody and at the time of removal or retention those rights were actually exercised, either jointly or alone, or would have been so exercised but for the removal or retention according to the 1980 Hague Convention. This court has refused the return of one or more of the children subject to the proceedings based solely on point (b) of Article 13(1), or Article 13(2), or both, of the 1980 Hague Convention. Where proceedings on the substance of rights of custody are already pending in the Member State where the child was habitually resident immediately before the wrongful removal or retention at the time that this court gave its decision indicated in point 3 which refuses the return of a child based solely on point (b) of Article 13(1), or Article 13(2), or both, of the 1980 Hague Convention, Article 29(3) of the Regulation provides that this court, if it is aware of those proceedings, shall, within one month of the date of its decision, transmit to the court seised with proceedings on the substance of rights of custody, either directly or through the Central Authorities, the following documents: (a) a copy of its decision refusing the return of the child; (b) this certificate; and (c) where applicable, a transcript, summary or minutes of the hearing as indicated in point 4.1 and any other documents this court considers relevant as indicated in point 4.2. The court seised of proceedings on the substance of rights of custody may, where necessary, require a party to provide a translation or transliteration, in accordance with Article 91 of the Regulation, of the decision and any other document attached to this certificate (Article 29(4) of the Regulation). 1. MEMBER STATE OF ORIGIN OF THE DECISION REFUSING THE RETURN OF THE CHILD(REN)* (4) Belgium (BE) Bulgaria (BG) Czechia (CZ) Germany (DE) Estonia (EE) Ireland (IE) Greece (EL) Spain (ES) France (FR) Croatia (HR) Italy (IT) Cyprus (CY) Latvia (LV) Lithuania (LT) Luxembourg (LU) Hungary (HU) Malta (MT) Netherlands (NL) Austria (AT) Poland (PL) Portugal (PT) Romania (RO) Slovenia (SI) Slovakia (SK) Finland (FI) Sweden (SE) United Kingdom (UK) 2. COURT WHICH GAVE THE DECISION AND IS ISSUING THE CERTIFICATE* 2.1. Name* 2.2. Address* 2.3. Tel./fax/e-mail* 3. DECISION* 3.1. Date (dd/mm/yyyy)* 3.2. Reference number* 4. ADDITIONAL DOCUMENTS (WHICH MAY BE SHARED WITH THE PARTIES)* 4.1. A transcript, summary or minutes of the hearing* 4.1.1. Yes 4.1.2. No 4.2. Any other documents the court considers relevant* (5) 4.2.1. Yes (please specify) 4.2.2. No 5. CHILD(REN) (6) NOT TO BE RETURNED ACCORDING TO THE DECISION* 5.1. Child 1* 5.1.1. Surname(s)* 5.1.2. Given name(s)* 5.1.3. Date of birth (dd/mm/yyyy)* 5.1.4. Place of birth (if available) 5.1.5. Identity number or social security number (if applicable and available) 5.2. Child 2 5.2.1. Surname(s) 5.2.2. Given name(s) 5.2.3. Date of birth (dd/mm/yyyy) 5.2.4. Place of birth (if available) 5.2.5. Identity number or social security number (if applicable and available) 5.3. Child 3 5.3.1. Surname(s) 5.3.2. Given name(s) 5.3.3. Date of birth (dd/mm/yyyy) 5.3.4. Place of birth (if available) 5.3.5. Identity number or social security number (if applicable and available) 6. PERSONS (7) CONCERNED BY THE RETURN PROCEEDINGS* 6.1. Person seeking the return of the child(ren)* 6.1.1. Natural person 6.1.1.1. Surname(s) 6.1.1.2. Given name(s) 6.1.1.3. Date of birth (dd/mm/yyyy) 6.1.1.4. Place of birth (if available) 6.1.1.5. Identity number or social security number (if applicable and available) 6.1.1.6. Address (if available) 6.1.1.6.1. as stated in the decision ¦ 6.1.1.6.2. any additional information (for example, concerning a different current address) ¦ 6.1.2. Legal person, institution or other body 6.1.2.1. Full name 6.1.2.2. Identification number (if applicable and available) 6.1.2.3. Address (if available) 6.2. Respondent* 6.2.1. Natural person 6.2.1.1. Surname(s) 6.2.1.2. Given name(s) 6.2.1.3. Date of birth (dd/mm/yyyy) 6.2.1.4. Place of birth (if available) 6.2.1.5. Identity number or social security number (if applicable and available) 6.2.1.6. Address (if available) 6.2.1.6.1. as stated in the decision ¦ 6.2.1.6.2. any additional information (for example, concerning a different current address) ¦ 6.2.2. Legal person, institution or other body 6.2.2.1. Full name 6.2.2.2. Identification number (if applicable and available) 6.2.2.3. Address (if available) 7. THE DECISION REFUSING THE RETURN OF THE CHILD(REN) (8) TO ANOTHER MEMBER STATE IS BASED SOLELY ON ONE, OR BOTH, OF THE FOLLOWING PROVISIONS* 7.1. Child 1* 7.1.1. Point (b) of Article 13(1) of the 1980 Hague Convention 7.1.2. Article 13(2) of the 1980 Hague Convention 7.2. Child 2 7.2.1. Point (b) of Article 13(1) of the 1980 Hague Convention 7.2.2. Article 13(2) of the 1980 Hague Convention 7.3. Child 3 7.3.1. Point (b) of Article 13(1) of the 1980 Hague Convention 7.3.2. Article 13(2) of the 1980 Hague Convention 8. AT THE DATE OF THE DECISION INDICATED UNDER POINT 3, PROCEEDINGS ON THE SUBSTANCE OF RIGHTS OF CUSTODY ARE ALREADY PENDING IN THE MEMBER STATE WHERE THE CHILD(REN) WAS (WERE) HABITUALLY RESIDENT IMMEDIATELY BEFORE THE WRONGFUL REMOVAL OR RETENTION* 8.1. No 8.2. Not known to the court 8.3. Yes 8.3.1. Court seised of proceedings on the substance of rights of custody 8.3.1.1. Name 8.3.1.2. Address (if available) 8.3.1.3. Tel./fax/e-mail (if available) 8.3.2. Reference number (if available) 8.3.3. Party 1 (9) 8.3.3.1. Natural person 8.3.3.1.1. Surname(s) 8.3.3.1.2. Given name(s) 8.3.3.2. Legal person, institution or other body 8.3.3.2.1. Full name 8.3.4. Party 2 8.3.4.1. Natural person 8.3.4.1.1. Surname(s) 8.3.4.1.2. Given name(s) 8.3.4.2. Legal person, institution or other body 8.3.4.2.1. Full name 8.3.5. Child(ren) (10) concerned as indicated in point 5: 8.3.5.1. Child 1 8.3.5.2. Child 2 8.3.5.3. Child 3 9. THE DECISION REFUSING THE RETURN OF THE CHILD(REN) HAS BEEN NOTIFIED AS FOLLOWS TO* 9.1. Person 1 as indicated in point 6.1* 9.1.1. No 9.1.2. Not known to the court 9.1.3. Yes 9.1.3.1. Date of notification (dd/mm/yyyy) 9.1.3.2. The decision was notified in the following language(s): BG ES CS DE ET EL EN FR GA HR IT LV LT HU MT NL PL PT RO SK SL FI SV 9.2. Person 2 as indicated in point 6.2* 9.2.1. No 9.2.2. Not known to the court 9.2.3. Yes 9.2.3.1. Date of notification (dd/mm/yyyy) 9.2.3.2. The decision was notified in the following language(s): BG ES CS DE ET EL EN FR GA HR IT LV LT HU MT NL PL PT RO SK SL FI SV 10. FOR INFORMATION PURPOSES: MEASURES HAVE BEEN TAKEN TO ENSURE CONTACT BETWEEN THE CHILD(REN) AND THE PERSON SEEKING THE RETURN OF THE CHILD(REN) PURSUANT TO ARTICLE 27(2) OF THE REGULATION* 10.1. No 10.2. Yes 10.2.1. If yes, please attach a copy or summary of the decision. If additional pages have been attached, please state the number of pages: ¦ Done at ¦, date (dd/mm/yyyy) Signature and/or stamp (1) Hague Convention of 25 October 1980 on the Civil Aspects of International Child Abduction ('the 1980 Hague Convention'). (2) Council Regulation (EU) No 2019/1111 of 25 June 2019 on jurisdiction, the recognition and enforcement of decisions in matrimonial matters and the matters of parental responsibility, and on international child abduction (OJ L 178, 2.7.2019, p. 1) ('the Regulation'). (3) Where the party initiates proceedings on the substance of rights of custody in accordance with Article 29(5) of the Regulation in the Member State where the child(ren) was (were) habitually resident immediately before the wrongful removal or retention after this court gave its decision indicated in point 3, please see the section 'Information for the persons receiving this certificate for the purposes of Article 29(5) of the Regulation'. (4) Fields marked with (*) are mandatory fields. (5) To be filled in only for the purposes of Article 29(3) of the Regulation. (6) If more than three children are concerned, please attach an additional sheet. (7) If more than two persons are concerned, please attach an additional sheet. (8) If more than three children are concerned, please attach an additional sheet. (9) If more than two parties are concerned, please attach an additional sheet. (10) If more than three children are concerned, please attach an additional sheet. ANNEX II CERTIFICATE CONCERNING DECISIONS IN MATRIMONIAL MATTERS (Point (a) of Article 36(1) of Council Regulation (EU) 2019/1111 (1)) IMPORTANT To be issued, upon application by a party, with regard to a decision granting divorce, legal separation or marriage annulment, by the court of a Member State of origin as communicated to the Commission pursuant to Article 103 of the Regulation. 1. MEMBER STATE OF ORIGIN* (2) Belgium (BE) Bulgaria (BG) Czechia (CZ) Germany (DE) Estonia (EE) Ireland (IE) Greece (EL) Spain (ES) France (FR) Croatia (HR) Italy (IT) Cyprus (CY) Latvia (LV) Lithuania (LT) Luxembourg (LU) Hungary (HU) Malta (MT) Netherlands (NL) Austria (AT) Poland (PL) Portugal (PT) Romania (RO) Slovenia (SI) Slovakia (SK) Finland (FI) Sweden (SE) United Kingdom (UK) 2. COURT ISSUING THE CERTIFICATE* 2.1. Name* 2.2. Address* 2.3. Tel./fax/e-mail* 3. COURT WHICH GAVE THE DECISION (if different) 3.1. Name 3.2. Address 4. DECISION* 4.1. Date (dd/mm/yyyy)* 4.2. Reference number* 4.3. Type of decision* 4.3.1. Divorce 4.3.2. Marriage annulment 4.3.3. Legal separation 5. MARRIAGE* 5.1. Spouses* 5.1.1. 5.1.1.1. Surname(s)* 5.1.1.2. Given name(s)* 5.1.1.3. Date of birth (dd/mm/yyyy)* 5.1.1.4. Place of birth 5.1.1.5. Identity number or social security number (if applicable and available) 5.1.1.6. Address (if available) 5.1.1.6.1. as stated in the decision ¦ 5.1.1.6.2. any additional information (for example, concerning a different current address) ¦ 5.1.2. 5.1.2.1. Surname(s)* 5.1.2.2. Given name(s)* 5.1.2.3. Date of birth (dd/mm/yyyy)* 5.1.2.4. Place of birth 5.1.2.5. Identity number or social security number (if applicable and available 5.1.2.6. Address (if available) 5.1.2.6.1. as stated in the decision ¦ 5.1.2.6.2. any additional information (for example, concerning a different current address) ¦ 5.2. Date, country and place of marriage* 5.2.1. Date (dd/mm/yyyy)* 5.2.2. Country* 5.2.3. Place (if available) 6. THE DECISION WAS GIVEN IN DEFAULT OF APPEARANCE* 6.1. No 6.2. Yes 6.2.1. Party in default of appearance as indicated in point ¦ (please fill in) 6.2.2. That party was served with the document which instituted the proceedings or with an equivalent document. 6.2.2.1. No 6.2.2.2. Not known to the court 6.2.2.3. Yes 6.2.2.3.1. Date of service (dd/mm/yyyy) 7. THE DECISION IS SUBJECT TO FURTHER APPEAL UNDER THE LAW OF THE MEMBER STATE OF ORIGIN* 7.1. No 7.2. Yes 8. DATE OF LEGAL EFFECT IN THE MEMBER STATE WHERE THE DECISION WAS GIVEN (dd/mm/yyyy)* 9. NAME(S) OF PARTY(IES) WHO BENEFITED FROM LEGAL AID IN ACCORDANCE WITH ARTICLE 74(1) OF THE REGULATION 9.1. Party(ies) 9.1.1. as indicated in point 5.1.1 9.1.2. as indicated in point 5.1.2 10. COSTS AND EXPENSES OF THE PROCEEDINGS (3) 10.1. The decision also covers matters of parental responsibility, and the information on costs relating to the proceedings under this Regulation is provided solely in the certificate concerning decisions in matters of parental responsibility. 10.2. The decision provides that (4) ¦ (surname(s)) ¦ (given name(s)) must pay to ¦ (surname(s)) ¦ (given name(s)) the sum of ¦ Euro (EUR) Bulgarian lev (BGN) Croatian kuna (HRK) Czech koruna (CZK) Hungarian forint (HUF) Polish zloty (PLN) Pound sterling (GBP) Romanian leu (RON) Swedish krona (SEK) Other (please specify (ISO code)): 10.3. Any additional information which might be relevant (for example, fixed amount or percentage; interests awarded; shared costs; where more than one party has been ordered to bear the costs, whether the whole amount may be collected from any one of them): ¦ Done at ¦, date (dd/mm/yyyy) Signature and/or stamp (1) Council Regulation (EU) No 2019/1111 of 25 June 2019 on jurisdiction, the recognition and enforcement of decisions in matrimonial matters and the matters of parental responsibility, and on international child abduction (OJ L 178, 2.7.2019, p. 1) ('the Regulation'). (2) Fields marked with (*) are mandatory fields. (3) This point also covers situations where the costs are awarded in a separate decision. The mere fact that the amount of the costs has not been fixed yet should not prevent the court from issuing the certificate if a party wishes to seek recognition of the substantive part of the decision. (4) If more than one party has been ordered to bear the costs, please attach an additional sheet. ANNEX III CERTIFICATE CONCERNING DECISIONS IN MATTERS OF PARENTAL RESPONSIBILITY (Point (b) of Article 36(1) of Council Regulation (EU) 2019/1111 (1)) IMPORTANT To be issued, upon application by a party, with regard to a decision in matters of parental responsibility, by the court of a Member State of origin as communicated to the Commission pursuant to Article 103 of the Regulation. 1. MEMBER STATE OF ORIGIN* (2) Belgium (BE) Bulgaria (BG) Czechia (CZ) Germany (DE) Estonia (EE) Ireland (IE) Greece (EL) Spain (ES) France (FR) Croatia (HR) Italy (IT) Cyprus (CY) Latvia (LV) Lithuania (LT) Luxembourg (LU) Hungary (HU) Malta (MT) Netherlands (NL) Austria (AT) Poland (PL) Portugal (PT) Romania (RO) Slovenia (SI) Slovakia (SK) Finland (FI) Sweden (SE) United Kingdom (UK) 2. COURT ISSUING THE CERTIFICATE* 2.1. Name* 2.2. Address* 2.3. Tel./fax/e-mail* 3. COURT WHICH GAVE THE DECISION (if different) 3.1. Name 3.2. Address 4. DECISION* 4.1. Date (dd/mm/yyyy)* 4.2. Reference number* 5. CHILD(REN) (3) COVERED BY THE DECISION* 5.1. Child 1* 5.1.1. Surname(s)* 5.1.2. Given name(s)* 5.1.3. Date of birth (dd/mm/yyyy)* 5.1.4. Place of birth (if available) 5.1.5. Identity number or social security number (if applicable and available) 5.2. Child 2 5.2.1. Surname(s) 5.2.2. Given name(s) 5.2.3. Date of birth (dd/mm/yyyy) 5.2.4. Place of birth (if available) 5.2.5. Identity number or social security number (if applicable and available) 5.3. Child 3 5.3.1. Surname(s) 5.3.2. Given name(s) 5.3.3. Date of birth (dd/mm/yyyy) 5.3.4. Place of birth (if available) 5.3.5. Identity number or social security number (if applicable and available) 6. RIGHTS OF CUSTODY (4) 6.1. Rights of custody attributed according to the decision (5) ¦ ¦ 6.2. Attributed to the following party(ies) (6) 6.2.1. Party 1 6.2.1.1. Natural person 6.2.1.1.1. Surname(s) 6.2.1.1.2. Given name(s) 6.2.1.1.3. Date of birth (dd/mm/yyyy) 6.2.1.1.4. Place of birth (if available) 6.2.1.1.5. Identity number or social security number (if applicable and available) 6.2.1.1.6. Address (if available) 6.2.1.1.6.1. as stated in the decision ¦ 6.2.1.1.6.2. any additional information (for example, concerning a different current address) ¦ 6.2.1.2. Legal person, institution or other body 6.2.1.2.1. Full name 6.2.1.2.2. Identification number (if applicable and available) 6.2.1.2.3. Address (if available) 6.2.2. Party 2 6.2.2.1. Natural person 6.2.2.1.1. Surname(s) 6.2.2.1.2. Given name(s) 6.2.2.1.3. Date of birth (dd/mm/yyyy) 6.2.2.1.4. Place of birth (if available) 6.2.2.1.5. Identity number or social security number (if applicable and available) 6.2.2.1.6. Address (if available) 6.2.2.1.6.1. as stated in the decision ¦ 6.2.2.1.6.2. any additional information (for example, concerning a different current address) ¦ 6.2.2.2. Legal person, institution or other body 6.2.2.2.1. Full name 6.2.2.2.2. Identification number (if applicable and available) 6.2.2.2.3. Address (if available) 6.3. The decision entails the handover of the child(ren) 6.3.1. No 6.3.2. Yes 6.3.2.1. Details of the handover relevant for enforcement if not already indicated in point 6.1 (for example, to whom, which child(ren), periodical or single handover) ¦ ¦ 7. RIGHTS OF ACCESS 7.1. Rights of access granted by the decision (7) ¦ ¦ 7.2. Granted to the following party(ies) (8) 7.2.1. Party 1 7.2.1.1. Surname(s) 7.2.1.2. Given name(s) 7.2.1.3. Date of birth (dd/mm/yyyy) 7.2.1.4. Place of birth (if available) 7.2.1.5. Identity number or social security number (if applicable and available) 7.2.1.6. Address (if available) 7.2.1.6.1. as stated in the decision ¦ 7.2.1.6.2. any additional information (for example, concerning a different current address) ¦ 7.2.2. Party 2 7.2.2.1. Surname(s) 7.2.2.2. Given name(s) 7.2.2.3. Date of birth (dd/mm/yyyy) 7.2.2.4. Place of birth (where available) 7.2.2.5. Identity number or social security number (if applicable and available) 7.2.2.6. Address (if available) 7.2.2.6.1. as stated in the decision ¦ 7.2.2.6.2. any additional information (for example, concerning a different current address) ¦ 7.3. The decision entails the handover of the child(ren) 7.3.1. No 7.3.2. Yes 7.3.2.1. Details of the handover relevant for enforcement if not already indicated in point 7.1 (for example, to whom, which child(ren), periodical or single handover) ¦ ¦ 8. OTHER RIGHTS IN MATTERS OF PARENTAL RESPONSIBILITY 8.1. Right(s) attributed according to the decision (9) ¦ ¦ 8.2. Attributed to the following party(ies) (10) 8.2.1. Party 1 8.2.1.1. Natural person 8.2.1.1.1. Surname(s) 8.2.1.1.2. Given name(s) 8.2.1.1.3. Date of birth (dd/mm/yyyy) 8.2.1.1.4. Place of birth (if available) 8.2.1.1.5. Identity number or social security number (if applicable and available) 8.2.1.1.6. Address (if available) 8.2.1.1.6.1. as stated in the decision ¦ 8.2.1.1.6.2. any additional information (for example, concerning a different current address) ¦ 8.2.1.2. Legal person, institution or other body 8.2.1.2.1. Full name 8.2.1.2.2. Identification number (if applicable and available) 8.2.1.2.3. Address (if available) 8.2.2. Party 2 8.2.2.1. Natural person 8.2.2.1.1. Surname(s) 8.2.2.1.2. Given name(s) 8.2.2.1.3. Date of birth (dd/mm/yyyy) 8.2.2.1.4. Place of birth (if available) 8.2.2.1.5. Identity number or social security number (if applicable and available) 8.2.2.1.6. Address (if available) 8.2.2.1.6.1. as stated in the decision ¦ 8.2.2.1.6.2. any additional information (for example, concerning a different current address) ¦ 8.2.2.2. Legal person, institution or other body 8.2.2.2.1. Full name 8.2.2.2.2. Identification number (if applicable and available) 8.2.2.2.3. Address (if available) 8.3. The decision entails the handover of the child(ren) 8.3.1. No 8.3.2. Yes 8.3.2.1. Details of the handover relevant for enforcement if not already indicated in point 8.1 (for example, to whom, which child(ren), periodical or single handover) ¦ ¦ 9. THE DECISION ORDERS (A) PROVISIONAL, INCLUDING PROTECTIVE, MEASURE(S)* 9.1. No 9.2. Yes 9.2.1. Description of the measure(s) ordered (11) ¦ ¦ 10. THE DECISION IS SUBJECT TO FURTHER APPEAL UNDER THE LAW OF THE MEMBER STATE OF ORIGIN* 10.1. No 10.2. Yes 11. THE DECISION IS ENFORCEABLE IN THE MEMBER STATE OF ORIGIN* 11.1. Concerning rights of custody as indicated in point 6 11.1.1. No 11.1.1.1. The decision does not contain an enforceable obligation (if applicable). 11.1.2. Yes, without any restrictions (please indicate the date (dd/mm/yyyy) on which the decision became enforceable): ¦/ ¦/ ¦ ¦ 11.1.3. Yes, but only against the party (12) as indicated in point ¦ (please fill in) 11.1.3.1. Please indicate the date (dd/mm/yyyy) on which the decision became enforceable against this party: ¦/ ¦/ ¦ ¦ 11.1.4. Yes, but limited to the following part(s) of the decision (please specify) ¦ 11.1.4.1. Please indicate the date (dd/mm/yyyy) on which this (these) part(s) of the decision became enforceable: ¦/ ¦/ ¦ ¦ 11.2. Concerning rights of access as indicated in point 7 11.2.1. No 11.2.1.1. The decision does not contain an enforceable obligation (if applicable). 11.2.2. Yes, without any restrictions (please indicate the date (dd/mm/yyyy) on which the decision became enforceable): ¦/ ¦/ ¦ ¦ 11.2.3. Yes, but only against the party (13) as indicated in point ¦ (please fill in) 11.2.3.1. Please indicate the date (dd/mm/yyyy) on which the decision became enforceable against this party: ¦/ ¦/ ¦ ¦ 11.2.4. Yes, but limited to the following part(s) of the decision (please specify) ¦ 11.2.4.1. Please indicate the date (dd/mm/yyyy) on which this (these) part(s) of the decision became enforceable: ¦/ ¦/ ¦ ¦ 11.3. Concerning other rights in matters of parental responsibility as indicated in point 8 11.3.1. No 11.3.1.1. The decision does not contain an enforceable obligation (if applicable). 11.3.2. Yes, without any restrictions (please indicate the date (dd/mm/yyyy) on which the decision became enforceable): ¦/ ¦/ ¦ ¦ 11.3.3. Yes, but only against the party (14) as indicated in point ¦ (please fill in) 11.3.3.1. Please indicate the date (dd/mm/yyyy) on which the decision became enforceable against this party: ¦/ ¦/ ¦ ¦ 11.3.4. Yes, but limited to the following part(s) of the decision (please specify) ¦ 11.3.4.1. Please indicate the date (dd/mm/yyyy) on which this (these) part(s) of the decision became enforceable: ¦/ ¦/ ¦ ¦ 12. AS OF THE DATE OF ISSUANCE OF THIS CERTIFICATE, THE DECISION HAS BEEN SERVED UPON THE PARTY(IES) (15) AGAINST WHOM ENFORCEMENT IS SOUGHT* 12.1. Upon the party as indicated in point ¦ (please fill in) 12.1.1. No 12.1.2. Not known to the court 12.1.3. Yes 12.1.3.1. Date of service (dd/mm/yyyy) 12.1.3.2. The decision was served in the following language(s): BG ES CS DE ET EL EN FR GA HR IT LV LT HU MT NL PL PT RO SK SL FI SV 12.2. Upon the party as indicated in point ¦ (please fill in) 12.2.1. No 12.2.2. Not known to the court 12.2.3. Yes 12.2.3.1. Date of service (dd/mm/yyyy) 12.2.3.2. The decision was served in the following language(s): BG ES CS DE ET EL EN FR GA HR IT LV LT HU MT NL PL PT RO SK SL FI SV 13. THE DECISION WAS GIVEN IN DEFAULT OF APPEARANCE* 13.1. No 13.2. Yes 13.2.1. Party(ies) in default of appearance (16) as indicated in point ¦ (please fill in) 13.2.2. That party was served with the document which instituted the proceedings or with an equivalent document. 13.2.2.1. No 13.2.2.2. Not known to the court 13.2.2.3. Yes 13.2.2.3.1. Date of service (dd/mm/yyyy) 14. THE CHILD(REN) (17) AS INDICATED IN POINT 5 WAS (WERE) CAPABLE OF FORMING HIS OR HER (THEIR) OWN VIEWS* 14.1. Child as indicated in point 5.1 14.1.1. Yes (then please fill in point 15) 14.1.2. No 14.2. Child as indicated in point 5.2 14.2.1. Yes (then please fill in point 15) 14.2.2. No 14.3. Child as indicated in point 5.3 14.3.1. Yes (then please fill in point 15) 14.3.2. No 15. THE CHILD(REN) CAPABLE OF FORMING HIS OR HER (THEIR) OWN VIEWS AS INDICATED IN POINT 14 WAS (WERE) GIVEN A GENUINE AND EFFECTIVE OPPORTUNITY TO EXPRESS HIS OR HER (THEIR) VIEWS IN ACCORDANCE WITH ARTICLE 21 OF THE REGULATION 15.1. Child as indicated in point 5.1 15.1.1. Yes 15.1.2. No, for the following reasons: ¦ 15.2. Child as indicated in point 5.2 15.2.1. Yes 15.2.2. No, for the following reasons: ¦ 15.3. Child as indicated in point 5.3 15.3.1. Yes 15.3.2. No, for the following reasons: ¦ 16. NAME(S) OF PARTY(IES) (18) WHO BENEFITED FROM LEGAL AID IN ACCORDANCE WITH ARTICLE 74(1) OF THE REGULATION 16.1. Party(ies) 16.1.1. as indicated in point ¦ (please fill in) 16.1.2. as indicated in point ¦ (please fill in) 17. COSTS AND EXPENSES OF THE PROCEEDINGS (19) 17.1. The decision also covers matrimonial matters, and the information on costs relating to the proceedings under this Regulation is provided solely in this certificate. 17.2. The decision provides that (20) ¦ (surname(s)) ¦ (given name(s)) must pay to ¦ (surname(s)) ¦ (given name(s)) the sum of ¦ Euro (EUR) Bulgarian lev (BGN) Croatian kuna (HRK) Czech koruna (CZK) Hungarian forint (HUF) Polish zloty (PLN) Pound sterling (GBP) Romanian leu (RON) Swedish krona (SEK) Other (please specify (ISO code)): 17.3. Any additional information which might be relevant (for example, fixed amount or percentage; interests awarded; shared costs; where more than one party has been ordered to bear the costs, whether the whole amount may be collected from any one of them): ¦ Done at ¦, date (dd/mm/yyyy) Signature and/or stamp (1) Council Regulation (EU) 2019/1111 of 25 June 2019 on jurisdiction, the recognition and enforcement of decisions in matrimonial matters and the matters of parental responsibility, and on international child abduction (OJ L 178, 2.7.2019, p. 1) ('the Regulation'). (2) Fields marked with (*) are mandatory fields. (3) If more than three children are concerned, please attach an additional sheet. (4) Please be aware that the term 'rights of custody' is defined in point 9 of Article 2(2) of the Regulation. (5) Please copy the relevant part of the order. (6) If more than two parties are concerned, please attach an additional sheet. (7) Please copy the relevant part of the order. (8) If more than two parties are concerned, please attach an additional sheet. (9) Please copy the relevant part of the order. (10) If more than two parties are concerned, please attach an additional sheet. (11) Please copy the relevant part of the order. (12) If more than one party is concerned, please attach an additional sheet. (13) If more than one party is concerned, please attach an additional sheet. (14) If more than one party is concerned, please attach an additional sheet. (15) If more than two parties are concerned, please attach an additional sheet. (16) If more than one party is concerned, please attach an additional sheet. (17) If more than three children are concerned, please attach an additional sheet. (18) If more than two parties are concerned, please attach an additional sheet. (19) This point also covers situations where the costs are awarded in a separate decision. The mere fact that the amount of the costs has not been fixed yet should not prevent the court from issuing the certificate if a party wishes to seek recognition or enforcement of the substantive part of the decision. (20) If more than one party has been ordered to bear the costs, please attach an additional sheet. ANNEX IV CERTIFICATE CONCERNING DECISIONS ORDERING THE RETURN OF A CHILD TO ANOTHER MEMBER STATE PURSUANT TO THE 1980 HAGUE CONVENTION (1) AND ANY PROVISIONAL, INCLUDING PROTECTIVE, MEASURES TAKEN IN ACCORDANCE WITH ARTICLE 27(5) OF THE REGULATION ACCOMPANYING THEM (Point (c) of Article 36(1) of Council Regulation (EU) 2019/1111 (2)) IMPORTANT To be issued, upon application by a party, by the court of a Member State of origin of a return decision as communicated to the Commission pursuant to Article 103 of the Regulation, where the return decision needs to be enforced in another Member State due to a further abduction of the child(ren) after return was ordered, or where the return decision contains a provisional, including a protective, measure based on Article 27(5) of the Regulation to protect the child from the grave risk referred to in point (b) of Article 13(1) of the 1980 Hague Convention. 1. MEMBER STATE OF ORIGIN OF THE DECISION ORDERING THE RETURN OF THE CHILD(REN)* (3) Belgium (BE) Bulgaria (BG) Czechia (CZ) Germany (DE) Estonia (EE) Ireland (IE) Greece (EL) Spain (ES) France (FR) Croatia (HR) Italy (IT) Cyprus (CY) Latvia (LV) Lithuania (LT) Luxembourg (LU) Hungary (HU) Malta (MT) Netherlands (NL) Austria (AT) Poland (PL) Portugal (PT) Romania (RO) Slovenia (SI) Slovakia (SK) Finland (FI) Sweden (SE) United Kingdom (UK) 2. COURT ISSUING THE CERTIFICATE* 2.1. Name* 2.2. Address* 2.3. Tel./fax/e-mail* 3. COURT WHICH GAVE THE DECISION (if different) 3.1. Name 3.2. Address 4. DECISION* 4.1. Date (dd/mm/yyyy)* 4.2. Reference number* 5. CHILD(REN) (4) TO BE RETURNED ACCORDING TO THE DECISION* 5.1. Child 1* 5.1.1. Surname(s)* 5.1.2. Given name(s)* 5.1.3. Date of birth (dd/mm/yyyy)* 5.1.4. Place of birth (if available) 5.1.5. Identity number or social security number (if applicable and available) 5.2. Child 2 5.2.1. Surname(s) 5.2.2. Given name(s) 5.2.3. Date of birth (dd/mm/yyyy) 5.2.4. Place of birth (if available) 5.2.5. Identity number or social security number (if applicable and available) 5.3. Child 3 5.3.1. Surname(s) 5.3.2. Given name(s) 5.3.3. Date of birth (dd/mm/yyyy) 5.3.4. Place of birth (if available) 5.3.5. Identity number or social security number (if applicable and available) 6. MEMBER STATE TO WHICH THE CHILD(REN) SHOULD BE RETURNED ACCORDING TO THE DECISION* Belgium (BE) Bulgaria (BG) Czechia (CZ) Germany (DE) Estonia (EE) Ireland (IE) Greece (EL) Spain (ES) France (FR) Croatia (HR) Italy (IT) Cyprus (CY) Latvia (LV) Lithuania (LT) Luxembourg (LU) Hungary (HU) Malta (MT) Netherlands (NL) Austria (AT) Poland (PL) Portugal (PT) Romania (RO) Slovenia (SI) Slovakia (SK) Finland (FI) Sweden (SE) United Kingdom (UK) 7. IF AND TO THE EXTENT STATED IN THE DECISION, THE CHILD(REN) IS (ARE) TO BE RETURNED TO (5) 7.1. Party 1 7.1.1. Natural person 7.1.1.1. Surname(s) 7.1.1.2. Given name(s) 7.1.1.3. Date of birth (dd/mm/yyyy) 7.1.1.4. Place of birth (if available) 7.1.1.5. Identity number or social security number (if applicable and available) 7.1.1.6. Address (if available) 7.1.1.6.1. as stated in the decision ¦ 7.1.1.6.2. any additional information (for example, concerning a different current address) ¦ 7.1.2. Legal person, institution or other body 7.1.2.1. Full name 7.1.2.2. Identification number (if applicable and available) 7.1.2.3. Address (if available) 7.2. Party 2 7.2.1. Natural person 7.2.1.1. Surname(s) 7.2.1.2. Given name(s) 7.2.1.3. Date of birth (dd/mm/yyyy) 7.2.1.4. Place of birth (if available) 7.2.1.5. Identity number or social security number (if applicable and available) 7.2.1.6. Address (if available) 7.2.1.6.1. as stated in the decision ¦ 7.2.1.6.2. any additional information (for example, concerning a different current address) ¦ 7.2.2. Legal person, institution or other body 7.2.2.1. Full name 7.2.2.2. Identification number (if applicable and available) 7.2.2.3. Address (if available) 8. PRACTICAL ARRANGEMENTS FOR THE RETURN (IF AND TO THE EXTENT STATED IN THE DECISION) (6) ¦ ¦ 9. THE DECISION INCLUDES (A) PROVISIONAL, INCLUDING PROTECTIVE, MEASURES BASED ON ARTICLE 27(5) OF THE REGULATION TO PROTECT THE CHILD FROM THE GRAVE RISK REFERRED TO IN POINT (B) OF ARTICLE 13(1) OF THE 1980 HAGUE CONVENTION* 9.1. No 9.2. Yes 9.2.1. Description of the measure(s) ordered (7) ¦ ¦ 10. PARTY (8) AGAINST WHOM ENFORCEMENT IS SOUGHT* 10.1. Surname(s)* 10.2. Given name(s)* 10.3. Date of birth (dd/mm/yyyy)* 10.4. Place of birth (if available) 10.5. Identity number or social security number (if applicable and available) 10.6. Address (if available) 10.6.1. as stated in the decision ¦ 10.6.2. any additional information (for example, concerning a different current address) ¦ 11. THE DECISION IS SUBJECT TO FURTHER APPEAL UNDER THE LAW OF THE MEMBER STATE OF ORIGIN* 11.1. No 11.2. Yes 12. THE DECISION IS ENFORCEABLE IN THE MEMBER STATE OF ORIGIN* 12.1. No 12.2. Yes, without any restrictions (please indicate the date (dd/mm/yyyy) on which the decision became enforceable): ¦/ ¦/ ¦ ¦ 12.3. Yes, but only against the party (9) as indicated in point ¦ (please fill in) 12.3.1. Please indicate the date (dd/mm/yyyy) on which the decision became enforceable against this party: ¦/ ¦/ ¦ ¦ 13. AS OF THE DATE OF ISSUANCE OF THE CERTIFICATE, THE DECISION HAS BEEN SERVED UPON THE PARTY(IES) (10) AGAINST WHOM ENFORCEMENT IS SOUGHT AS INDICATED IN POINT 10* 13.1. No 13.2. Not known to the court 13.3. Yes 13.3.1. Date of service (dd/mm/yyyy) 13.3.2. The decision was served in the following language(s): BG ES CS DE ET EL EN FR GA HR IT LV LT HU MT NL PL PT RO SK SL FI SV 14. THE DECISION WAS GIVEN IN DEFAULT OF APPEARANCE* 14.1. No 14.2. Yes 14.2.1. Party in default of appearance as indicated in point ¦(please fill in) 14.2.2. That party was served with the document which instituted the proceedings or with an equivalent document 14.2.2.1. No 14.2.2.2. Not known to the court 14.2.2.3. Yes 14.2.2.3.1. Date of service (dd/mm/yyyy) 15. THE CHILD(REN) (11) AS INDICATED IN POINT 5 WAS (WERE) CAPABLE OF FORMING HIS OR HER (THEIR) OWN VIEWS* 15.1. Child as indicated in point 5.1. 15.1.1. Yes (then please fill in point 16) 15.1.2. No 15.2. Child as indicated in point 5.2. 15.2.1. Yes (then please fill in point 16) 15.2.2. No 15.3. Child as indicated in point 5.3. 15.3.1. Yes (then please fill in point 16) 15.3.2. No 16. THE CHILD(REN) (12) CAPABLE OF FORMING HIS OR HER (THEIR) OWN VIEWS AS INDICATED IN POINT 15 WAS (WERE) GIVEN A GENUINE AND EFFECTIVE OPPORTUNITY TO EXPRESS HIS OR HER (THEIR) VIEWS IN ACCORDANCE WITH ARTICLE 21 OF THE REGULATION 16.1. Child as indicated in point 5.1 16.1.1. Yes 16.1.2. No, for the following reasons: ¦ 16.2. Child as indicated in point 5.2 16.2.1. Yes 16.2.2. No, for the following reasons: ¦ 16.3. Child as indicated in point 5.3 16.3.1. Yes 16.3.2. No, for the following reasons: ¦ 17. NAME(S) OF PARTY(IES) (13) WHO BENEFITED FROM LEGAL AID IN ACCORDANCE WITH ARTICLE 74(1) OF THE REGULATION 17.1. Party(ies) 17.1.1. as indicated in point ¦ (please fill in) 17.1.2. as indicated in point ¦ (please fill in) 18. COSTS AND EXPENSES OF THE PROCEEDINGS (14) 18.1. The decision provides that (15) ¦ (surname(s)) ¦ (given name(s)) must pay to ¦ (surname(s)) ¦ (given name(s)) the sum of ¦ Euro (EUR) Bulgarian lev (BGN) Croatian kuna (HRK) Czech koruna (CZK) Hungarian forint (HUF) Polish zloty (PLN) Pound sterling (GBP) Romanian leu (RON) Swedish krona (SEK) Other (please specify (ISO code)): 18.2. Any additional information on costs which might be relevant (for example, fixed amount or percentage; interests awarded; shared costs; where more than one party has been ordered to bear the costs, whether the whole amount may be collected from any one of them): ¦ If additional pages have been attached, please state the number of pages: ¦ Done at ¦, date (dd/mm/yyyy) ¦. Signature and/or stamp (1) Hague Convention of 25 October 1980 on the Civil Aspects of International Child Abduction ('the 1980 Hague Convention'). (2) Council Regulation (EU) 2019/1111 of 25 June 2019 on jurisdiction, the recognition and enforcement of decisions in matrimonial matters and the matters of parental responsibility, and on international child abduction (OJ L 178, 2.7.2019, p. 1) ('the Regulation'). (3) Fields marked with (*) are mandatory fields. (4) If more than three children are concerned, please attach an additional sheet. (5) If more than two parties are concerned, please attach an additional sheet. (6) Please copy the relevant part of the order. (7) Please copy the relevant part of the order. (8) If more than one party is concerned, please attach an additional sheet. (9) If more than one party is concerned, please attach an additional sheet. (10) If more than one party is concerned, please attach an additional sheet. (11) If more than three children are concerned, please attach an additional sheet. (12) If more than three children are concerned, please attach an additional sheet. (13) If more than two parties are concerned, please attach an additional sheet. (14) This point also covers situations where the costs are awarded in a separate decision. The mere fact that the amount of the costs has not been fixed yet should not prevent the court from issuing the certificate if a party wishes to seek recognition or enforcement of the substantive part of the decision. (15) If more than one party has been ordered to bear the costs, please attach an additional sheet. ANNEX V CERTIFICATE CONCERNING CERTAIN DECISIONS GRANTING RIGHTS OF ACCESS (Point (a) of Article 42(1) and point (a) of Article 47(1) of Council Regulation (EU) 2019/1111 (1)) IMPORTANT To be issued, upon application by a party, by the court that has given the decision only if the conditions of Article 47(3) of the Regulation, as indicated in points 11 to 14, are met. If not, Annex III of the Regulation should be used. 1. MEMBER STATE OF ORIGIN* (2) Belgium (BE) Bulgaria (BG) Czechia (CZ) Germany (DE) Estonia (EE) Ireland (IE) Greece (EL) Spain (ES) France (FR) Croatia (HR) Italy (IT) Cyprus (CY) Latvia (LV) Lithuania (LT) Luxembourg (LU) Hungary (HU) Malta (MT) Netherlands (NL) Austria (AT) Poland (PL) Portugal (PT) Romania (RO) Slovenia (SI) Slovakia (SK) Finland (FI) Sweden (SE) United Kingdom (UK) 2. COURT WHICH GAVE THE DECISION AND IS ISSUING THE CERTIFICATE* 2.1. Name* 2.2. Address* 2.3. Tel./fax/e-mail* 3. DECISION* 3.1. Date (dd/mm/yyyy)* 3.2. Reference number* 4. CHILD(REN) (3) COVERED BY THE DECISION* 4.1. Child 1* 4.1.1. Surname(s)* 4.1.2. Given name(s)* 4.1.3. Date of birth (dd/mm/yyyy)* 4.1.4. Place of birth (if available) 4.1.5. Identity number or social security number (if applicable and available) 4.2. Child 2 4.2.1. Surname(s) 4.2.2. Given name(s) 4.2.3. Date of birth (dd/mm/yyyy) 4.2.4. Place of birth (if available) 4.2.5. Identity number or social security number (if applicable and available) 4.3. Child 3 4.3.1. Surname(s) 4.3.2. Given name(s) 4.3.3. Date of birth (dd/mm/yyyy) 4.3.4. Place of birth (if available) 4.3.5. Identity number or social security number (if applicable and available) 5. PARTY(IES) (4) WHO WAS (WERE) GRANTED RIGHTS OF ACCESS* 5.1. Party 1* 5.1.1. Surname(s)* 5.1.2. Given name(s)* 5.1.3. Date of birth (dd/mm/yyyy)* 5.1.4. Place of birth (if available) 5.1.5. Identity number or social security number (if applicable and available) 5.1.6. Address (if available) 5.1.6.1. as stated in the decision ¦ 5.1.6.2. any additional information (for example, concerning a different current address) ¦ 5.2. Party 2 5.2.1. Surname(s) 5.2.2. Given name(s) 5.2.3. Date of birth (dd/mm/yyyy) 5.2.4. Place of birth (if available) 5.2.5. Identity number or social security number (if applicable and available) 5.2.6. Address (if available) 5.2.6.1. as stated in the decision ¦ 5.2.6.2. any additional information (for example, concerning a different current address) ¦ 6. RIGHTS OF ACCESS GRANTED ACCORDING TO THE DECISION AND PRACTICAL ARRANGEMENTS FOR THEIR EXERCISE (TO THE EXTENT STATED IN THE DECISION) (5) ¦ ¦ 7. PARTY(IES) (6) AGAINST WHOM ENFORCEMENT IS SOUGHT* 7.1. Party 1* 7.1.1. Natural person 7.1.1.1. Surname(s) 7.1.1.2. Given name(s) 7.1.1.3. Date of birth (dd/mm/yyyy) 7.1.1.4. Place of birth (if available) 7.1.1.5. Identity number or social security number (if applicable and available) 7.1.1.6. Address (if available) 7.1.1.6.1. as stated in the decision ¦ 7.1.1.6.2. any additional information (for example, concerning a different current address) ¦ 7.1.2. Legal person, institution or other body 7.1.2.1. Full name 7.1.2.2. Identification number (if applicable and available) 7.1.2.3. Address (if available) 7.2. Party 2 7.2.1. Natural person 7.2.1.1. Surname(s) 7.2.1.2. Given name(s) 7.2.1.3. Date of birth (dd/mm/yyyy) 7.2.1.4. Place of birth (if available) 7.2.1.5. Identity number or social security number (if applicable and available) 7.2.1.6. Address (if available) 7.2.1.6.1. as stated in the decision ¦ 7.2.1.6.2. any additional information (for example, concerning a different current address) ¦ 7.2.2. Legal person, institution or other body 7.2.2.1. Full name 7.2.2.2. Identification number (if applicable and available) 7.2.2.3. Address (if available) 8. THE DECISION IS SUBJECT TO FURTHER APPEAL UNDER THE LAW OF THE MEMBER STATE OF ORIGIN* 8.1. No 8.2. Yes 9. THE DECISION IS ENFORCEABLE IN THE MEMBER STATE OF ORIGIN* 9.1. No 9.2. Yes, without any restrictions (please indicate the date (dd/mm/yyyy) on which the decision became enforceable): ¦/ ¦/ ¦ ¦ 9.3. Yes, but only against the party (7) as indicated in point ¦ (please fill in) 9.3.1. Please indicate the date (dd/mm/yyyy) on which the decision became enforceable against this party: ¦/ ¦/ ¦ ¦ 9.4. Yes, but limited to the following part(s) of the decision (please specify) ¦ 9.4.1. Please indicate the date (dd/mm/yyyy) on which this (these) part(s) of the decision became enforceable: ¦/ ¦/ ¦ ¦ 10. AS OF THE DATE OF ISSUANCE OF THE CERTIFICATE, THE DECISION HAS BEEN SERVED UPON THE PARTY(IES) (8) AGAINST WHOM ENFORCEMENT IS SOUGHT* 10.1. Upon the party as indicated in point 7.1* 10.1.1. No 10.1.2. Not known to the court 10.1.3. Yes 10.1.3.1. Date of service (dd/mm/yyyy) 10.1.3.2. The decision was served in the following language(s): BG ES CS DE ET EL EN FR GA HR IT LV LT HU MT NL PL PT RO SK SL FI SV 10.2. Upon the party as indicated in point 7.2 10.2.1. No 10.2.2. Not known to the court 10.2.3. Yes 10.2.3.1. Date of service (dd/mm/yyyy) 10.2.3.2. The decision was served in the following language(s): BG ES CS DE ET EL EN FR GA HR IT LV LT HU MT NL PL PT RO SK SL FI SV 11. ALL PARTIES CONCERNED WERE GIVEN AN OPPORTUNITY TO BE HEARD* 11.1. Yes (if not, Annex III of the Regulation should be used) 12. THE CHILD(REN) (9) AS INDICATED IN POINT 4 WAS (WERE) CAPABLE OF FORMING HIS OR HER (THEIR) OWN VIEWS* 12.1. Child as indicated in point 4.1 12.1.1. Yes (then please fill in point 13) 12.1.2. No 12.2. Child as indicated in point 4.2 12.2.1. Yes (then please fill in point 13) 12.2.2. No 12.3. Child as indicated in point 4.3 12.3.1. Yes (then please fill in point 13) 12.3.2. No 13. THE CHILD(REN) CAPABLE OF FORMING HIS OR HER (THEIR) OWN VIEWS AS INDICATED IN POINT 12 WAS (WERE) GIVEN A GENUINE AND EFFECTIVE OPPORTUNITY TO EXPRESS HIS OR HER (THEIR) VIEWS IN ACCORDANCE WITH ARTICLE 21 OF THE REGULATION 13.1. Child as indicated in point 4.1 13.1.1. Yes (if not, Annex III of the Regulation should be used) 13.2. Child as indicated in point 4.2 13.2.1. Yes (if not, Annex III of the Regulation should be used) 13.3. Child as indicated in point 4.3 13.3.1. Yes (if not, Annex III of the Regulation should be used) 14. THE DECISION WAS GIVEN IN DEFAULT OF APPEARANCE* 14.1. No 14.2. Yes 14.2.1. Party (10) in default of appearance as indicated in point ¦ (please fill in) 14.2.2. That party was served with the document which instituted the proceedings or with an equivalent document in sufficient time and in such a way as to enable that (those) party(ies) to arrange for his or her (their) defence 14.2.2.1. Yes 14.2.2.1.1. Date of service (dd/mm/yyyy) 14.2.2.2. No, but the party in default of appearance nevertheless accepted the decision unequivocally (if not, Annex III of the Regulation should be used) 15. NAME(S) OF PARTY(IES) (11) WHO BENEFITED FROM LEGAL AID IN ACCORDANCE WITH ARTICLE 74(1) OF THE REGULATION 15.1. Party(ies) 15.1.1. as indicated in point ¦ (please fill in) 15.1.2. as indicated in point ¦ (please fill in) 16. COSTS AND EXPENSES OF THE PROCEEDINGS (12) 16.1. The decision also covers matrimonial matters, and the information on costs relating to the proceedings under this Regulation is provided solely in the certificate concerning decisions in matrimonial matters. 16.2. The decision also covers other matters of parental responsibility, and the information on costs relating to the proceedings under this Regulation is provided solely in the certificate concerning decisions in matters of parental responsibility. 16.3. The decision provides that (13) ¦ (surname(s)) ¦ (given name(s)) must pay to ¦ (surname(s)) ¦ (given name(s)) the sum of ¦ Euro (EUR) Bulgarian lev (BGN) Croatian kuna (HRK) Czech koruna (CZK) Hungarian forint (HUF) Polish zloty (PLN) Pound sterling (GBP) Romanian leu (RON) Swedish krona (SEK) Other (please specify (ISO code)): 16.4. Any additional information on costs which might be relevant (for example, fixed amount or percentage; interests awarded; shared costs; where more than one party has been ordered to bear the costs, whether the whole amount may be collected from any one of them): ¦ If additional pages have been attached, please state the number of pages: ¦ Done at ¦, date (dd/mm/yyyy) ¦ Signature and/or stamp (1) Council Regulation (EU) 2019/1111 of 25 June 2019 on jurisdiction, the recognition and enforcement of decisions in matrimonial matters and the matters of parental responsibility, and on international child abduction (OJ L 178, 2.7.2019, p. 1) ('the Regulation'). (2) Fields marked with (*) are mandatory fields. (3) If more than three children are concerned, please attach an additional sheet. (4) If more than two parties were granted rights of access, please attach an additional sheet. (5) Please copy the relevant part of the order. (6) If the enforcement is sought against more than two parties, please attach an additional sheet. (7) If more than one party is concerned, please attach an additional sheet. (8) If more than two parties are concerned, please attach an additional sheet. (9) If more than three children are concerned, please attach an additional sheet. (10) If more than one party is concerned, please attach an additional sheet. (11) If more than two parties are concerned, please attach an additional sheet. (12) This point also covers situations where the costs are awarded in a separate decision. The mere fact that the amount of the costs has not been fixed yet should not prevent the court from issuing the certificate if a party wishes to seek recognition or enforcement of the substantive part of the decision. (13) If more than one party has been ordered to bear the costs, please attach an additional sheet. ANNEX VI CERTIFICATE CONCERNING CERTAIN DECISIONS ON THE SUBSTANCE OF RIGHTS OF CUSTODY GIVEN PURSUANT TO ARTICLE 29(6) OF THE REGULATION AND ENTAILING THE RETURN OF THE CHILD (Article 29(6), point (b) of Article 42(1) and point (b) of Article 47(1) of Council Regulation (EU) 2019/1111 (1)) IMPORTANT To be issued, upon application by a party, by the court that has given the decision pursuant to Article 29(6) in so far as this decision entails the return of the child and only if the conditions of Article 47(3) and (4) of the Regulation, as indicated in points 11 to 15, are met. If not, Annex III of the Regulation should be used. 1. MEMBER STATE OF ORIGIN* (2) Belgium (BE) Bulgaria (BG) Czechia (CZ) Germany (DE) Estonia (EE) Ireland (IE) Greece (EL) Spain (ES) France (FR) Croatia (HR) Italy (IT) Cyprus (CY) Latvia (LV) Lithuania (LT) Luxembourg (LU) Hungary (HU) Malta (MT) Netherlands (NL) Austria (AT) Poland (PL) Portugal (PT) Romania (RO) Slovenia (SI) Slovakia (SK) Finland (FI) Sweden (SE) United Kingdom (UK) 2. COURT WHICH GAVE THE DECISION AND IS ISSUING THE CERTIFICATE* 2.1. Name* 2.2. Address* 2.3. Tel./fax/e-mail* 3. DECISION* 3.1. Date (dd/mm/yyyy)* 3.2. Reference number* 4. CHILD(REN) (3) TO BE RETURNED ACCORDING TO THE DECISION* 4.1. Child 1* 4.1.1. Surname(s)* 4.1.2. Given name(s)* 4.1.3. Date of birth (dd/mm/yyyy)* 4.1.4. Place of birth (if available) 4.1.5. Identity number or social security number (if applicable and available) 4.2. Child 2 4.2.1. Surname(s) 4.2.2. Given name(s) 4.2.3. Date of birth (dd/mm/yyyy) 4.2.4. Place of birth (if available) 4.2.5. Identity number or social security number (if applicable and available) 4.3. Child 3 4.3.1. Surname(s) 4.3.2. Given name(s) 4.3.3. Date of birth (dd/mm/yyyy) 4.3.4. Place of birth (if available) 4.3.5. Identity number or social security number (if applicable and available) 5. IF AND TO THE EXTENT STATED IN THE DECISION, THE CHILD(REN) IS (ARE) TO BE RETURNED TO (4) 5.1. Party 1 5.1.1. Natural person 5.1.1.1. Surname(s) 5.1.1.2. Given name(s) 5.1.1.3. Date of birth (dd/mm/yyyy) 5.1.1.4. Place of birth (if available) 5.1.1.5. Identity number or social security number (if applicable and available) 5.1.1.6. Address (if available) 5.1.1.6.1. as stated in the decision ¦ 5.1.1.6.2. any additional information (for example, concerning a different current address) ¦ 5.1.2. Legal person, institution or other body 5.1.2.1. Full name 5.1.2.2. Identification number (if applicable and available) 5.1.2.3. Address (if available) 5.2. Party 2 5.2.1. Natural person 5.2.1.1. Surname(s) 5.2.1.2. Given name(s) 5.2.1.3. Date of birth (dd/mm/yyyy) 5.2.1.4. Place of birth (if available) 5.2.1.5. Identity number or social security number (if applicable and available) 5.2.1.6. Address (if available) 5.2.1.6.1. as stated in the decision ¦ 5.2.1.6.2. any additional information (for example, concerning a different current address) ¦ 5.2.2. Legal person, institution or other body 5.2.2.1. Full name 5.2.2.2. Identification number (if applicable and available) 5.2.2.3. Address (if available) 6. PRACTICAL ARRANGEMENTS FOR THE RETURN (IF AND TO THE EXTENT STATED IN THE DECISION) (5) ¦ ¦ 7. PARTY (6) AGAINST WHOM ENFORCEMENT IS SOUGHT* 7.1. Surname(s)* 7.2. Given name(s)* 7.3. Date of birth (dd/mm/yyyy) 7.4. Place of birth (if available) 7.5. Identity number or social security number (if applicable and if available) 7.6. Address (if available) 7.6.1. as stated in the decision ¦ 7.6.2. any additional information (for example, concerning a different current address) ¦ 8. THE DECISION IS SUBJECT TO FURTHER APPEAL UNDER THE LAW OF THE MEMBER STATE OF ORIGIN* 8.1. No 8.2. Yes 9. THE PART OF THE DECISION ENTAILING THE RETURN OF THE CHILD(REN) IS ENFORCEABLE IN THE MEMBER STATE OF ORIGIN* 9.1. No 9.2. Yes, without any restrictions (please indicate the date (dd/mm/yyyy) on which the decision became enforceable): ¦/ ¦/ ¦ ¦ 9.3. Yes, but only against the party (7) as indicated in point ¦ (please fill in): 9.3.1. Please indicate the date (dd/mm/yyyy) on which the decision became enforceable against this party: ¦/ ¦/ ¦ ¦ 10. AS OF THE DATE OF ISSUANCE OF THE CERTIFICATE, THE DECISION HAS BEEN SERVED UPON THE PARTY (8) AGAINST WHOM ENFORCEMENT IS SOUGHT AS INDICATED IN POINT 7* 10.1. No 10.2. Not known to the court 10.3. Yes 10.3.1. Date of service (dd/mm/yyyy) 10.3.2. The decision was served in the following language(s): BG ES CS DE ET EL EN FR GA HR IT LV LT HU MT NL PL PT RO SK SL FI SV 11. ALL PARTIES CONCERNED WERE GIVEN AN OPPORTUNITY TO BE HEARD* 11.1. Yes (if not, Annex III of the Regulation should be used) 12. THE CHILD(REN) (9) AS INDICATED IN POINT 4 WAS (WERE) CAPABLE OF FORMING HIS OR HER (THEIR) OWN VIEWS* 12.1. Child as indicated in point 4.1 12.1.1. Yes (then please fill in point 13) 12.1.2. No 12.2. Child as indicated in point 4.2 12.2.1. Yes (then please fill in point 13) 12.2.2. No 12.3. Child as indicated in point 4.3 12.3.1. Yes (then please fill in point 13) 12.3.2. No 13. THE CHILD(REN) CAPABLE OF FORMING HIS OR HER (THEIR) OWN VIEWS AS INDICATED IN POINT 12 WAS (WERE) GIVEN A GENUINE AND EFFECTIVE OPPORTUNITY TO EXPRESS HIS OR HER (THEIR) VIEWS IN ACCORDANCE WITH ARTICLE 21 OF THE REGULATION 13.1. Child as indicated in point 4.1 13.1.1. Yes (if not, Annex III of the Regulation should be used) 13.2. Child as indicated in point 4.2 13.2.1. Yes (if not, Annex III of the Regulation should be used) 13.3. Child as indicated in point 4.3 13.3.1. Yes (if not, Annex III of the Regulation should be used) 14. THE DECISION WAS GIVEN IN DEFAULT OF APPEARANCE* 14.1. No 14.2. Yes 14.2.1. Party (10) in default of appearance as indicated in point ¦ (please fill in) 14.2.2. That party was served with the document which instituted the proceedings or with an equivalent document in sufficient time and in such a way as to enable that (those) party(ies) to arrange for his or her (their) defence 14.2.2.1. Yes 14.2.2.1.1. Date of service (dd/mm/yyyy) 14.2.2.2. No, but the party in default of appearance nevertheless accepted the decision unequivocally (if not, Annex III of the Regulation should be used) 15. THE COURT HAS TAKEN INTO ACCOUNT IN GIVING ITS DECISION THE REASONS FOR AND THE FACTS UNDERLYING THE PRIOR DECISION GIVEN IN ANOTHER MEMBER STATE PURSUANT TO POINT (B) OF ARTICLE 13(1), OR ARTICLE 13(2), OF THE HAGUE CONVENTION OF 25 OCTOBER 1980 ON THE CIVIL ASPECTS OF INTERNATIONAL CHILD ABDUCTION* 15.1. Yes (If not, Annex III of the Regulation should be used) 16. THE DECISION INCLUDES (A) PROVISIONAL, INCLUDING PROTECTIVE, MEASURE(S)* 16.1. No 16.2. Yes 16.2.1. Description of the measure(s) ordered (11) ¦ ¦ 17. NAME(S) OF PARTY(IES) (12) WHO BENEFITED FROM LEGAL AID IN ACCORDANCE WITH ARTICLE 74(1) OF THE REGULATION 17.1. Party(ies) 17.1.1. as indicated in point ¦ (please fill in) 17.1.2. as indicated in point ¦ (please fill in) 18. COSTS AND EXPENSES OF THE PROCEEDINGS (13) 18.1. The decision provides that (14) ¦ (surname(s)) ¦ (given name(s)) must pay to ¦ (surname(s)) ¦ (given name(s)) the sum of ¦ Euro (EUR) Bulgarian lev (BGN) Croatian kuna (HRK) Czech koruna (CZK) Hungarian forint (HUF) Polish zloty (PLN) Pound sterling (GBP) Romanian leu (RON) Swedish krona (SEK) Other (please specify (ISO code)): 18.2. Any additional information on costs which might be relevant (for example, fixed amount or percentage; interests awarded; shared costs; where more than one party has been ordered to bear the costs, whether the whole amount may be collected from any one of them): ¦ If additional pages have been attached, please state the number of pages: ¦ Done at ¦, date (dd/mm/yyyy) ¦ Signature and/or stamp (1) Council Regulation (EU) 2019/1111 of 25 June 2019 on jurisdiction, the recognition and enforcement of decisions in matrimonial matters and the matters of parental responsibility, and on international child abduction (OJ L 178, 2.7.2019, p. 1) ('the Regulation'). (2) Fields marked with (*) are mandatory fields. (3) If more than three children are concerned, please attach an additional sheet. (4) If more than two parties are concerned, please attach an additional sheet. (5) Please copy the relevant part of the order. (6) If more than one party is concerned, please attach an additional sheet. (7) If more than one party is concerned, please attach an additional sheet. (8) If more than one party is concerned, please attach an additional sheet. (9) If more than three children are concerned, please attach an additional sheet. (10) If more than one party is concerned, please attach an additional sheet. (11) Please copy the relevant part of the order. (12) If more than two parties are concerned, please attach an additional sheet. (13) This point also covers situations where the costs are awarded in a separate decision. The mere fact that the amount of the costs has not been fixed yet should not prevent the court from issuing the certificate if a party wishes to seek recognition or enforcement of the substantive part of the decision. (14) If more than one party has been ordered to bear the costs, please attach an additional sheet. ANNEX VII CERTIFICATE CONCERNING THE LACK OR LIMITATION OF ENFORCEABILITY OF CERTAIN DECISIONS GRANTING RIGHTS OF ACCESS OR ENTAILING THE RETURN OF THE CHILD WHICH HAVE BEEN CERTIFIED IN ACCORDANCE WITH ARTICLE 47 OF THE REGULATION (Article 49 of Council Regulation (EC) 2019/1111 (1) IMPORTANT To be issued, upon application, where and to the extent that a decision certified in accordance with Article 47 of the Regulation has ceased to be enforceable or its enforceability has been suspended or limited in the Member State of origin. 1. MEMBER STATE OF ORIGIN* (2) Belgium (BE) Bulgaria (BG) Czechia (CZ) Germany (DE) Estonia (EE) Ireland (IE) Greece (EL) Spain (ES) France (FR) Croatia (HR) Italy (IT) Cyprus (CY) Latvia (LV) Lithuania (LT) Luxembourg (LU) Hungary (HU) Malta (MT) Netherlands (NL) Austria (AT) Poland (PL) Portugal (PT) Romania (RO) Slovenia (SI) Slovakia (SK) Finland (FI) Sweden (SE) United Kingdom (UK) 2. COURT ISSUING THE CERTIFICATE* 2.1. Name* 2.2. Address* 2.3. Tel./fax/e-mail* 3. DECISION WHICH HAS CEASED TO BE ENFORCEABLE OR WHOSE ENFORCEABILITY HAS BEEN SUSPENDED OR LIMITED* 3.1. Court which gave the decision (if different from point 2) 3.1.1. Name 3.1.2. Address 3.1.3. Tel./fax/e-mail 3.2. Details of the decision* 3.2.1. Date (dd/mm/yyyy)* 3.2.2. Reference number* 3.3. Details of the initial certificate 3.3.1. Date (dd/mm/yyyy) (if known) 3.3.2. Certificate in accordance with: 3.3.2.1. point (a) of Article 47(1) of the Regulation for a decision granting rights of access 3.3.2.2. point (b) of Article 47(1) of the Regulation for a decision on the substance of rights of custody given pursuant to Article 29(6) of the Regulation which entails the return of a child or children 4. THE ENFORCEABILITY OF THE DECISION REFERRED TO IN POINT 3* 4.1. has ceased 4.2. has been suspended 4.2.1. Where applicable, details on the duration of the suspension period: ¦ 4.3. has been limited 4.3.1. Where applicable, details on the extent of this limitation: ¦ 5. THE EFFECT(S) INDICATED IN POINT 4* 5.1. arose by operation of law 5.1.1. Where applicable, please indicate the relevant provision(s): ¦ 5.2. were ordered by a decision 5.2.1. Court which gave the decision (if different from point 2) 5.2.1.1. Name 5.2.1.2. Address 5.2.1.3. Tel./fax/e-mail 5.2.2. Details of the decision: 5.2.2.1. Date (dd/mm/yyyy) 5.2.2.2. Reference number 5.2.2.3. Content (3) ¦ Done at ¦, date (dd/mm/yyyy) Signature and/or stamp (1) Council Regulation (EU) 2019/1111 of 25 June 2019 on jurisdiction, the recognition and enforcement of decisions in matrimonial matters and the matters of parental responsibility, and on international child abduction (OJ L 178, 2.7.2019, p. 1) ('the Regulation'). (2) Fields marked with (*) are mandatory fields. (3) Please copy the relevant part of the order. ANNEX VIII CERTIFICATE CONCERNING AN AUTHENTIC INSTRUMENT OR AN AGREEMENT ON DIVORCE OR LEGAL SEPARATION (Point (a) of Article 66(1) of Council Regulation (EU) 2019/1111 (1)). IMPORTANT To be issued, upon application by a party, only if the Member State which empowered the public authority or other authority to formally draw up or register the authentic instrument or register the agreement had jurisdiction under Section 1 of Chapter II of the Regulation, as indicated in point 2, and the authentic instrument or agreement has binding legal effect in that Member State, as indicated in point 7.5 or 8.4. 1. MEMBER STATE OF ORIGIN* (2) Belgium (BE) Bulgaria (BG) Czechia (CZ) Germany (DE) Estonia (EE) Ireland (IE) Greece (EL) Spain (ES) France (FR) Croatia (HR) Italy (IT) Cyprus (CY) Latvia (LV) Lithuania (LT) Luxembourg (LU) Hungary (HU) Malta (MT) Netherlands (NL) Austria (AT) Poland (PL) Portugal (PT) Romania (RO) Slovenia (SI) Slovakia (SK) Finland (FI) Sweden (SE) United Kingdom (UK) 2. THE MEMBER STATE OF ORIGIN HAD JURISDICTION UNDER SECTION 1 OF CHAPTER II OF THE REGULATION* 2.1. Yes 3. COURT OR COMPETENT AUTHORITY ISSUING THE CERTIFICATE* 3.1. Name* 3.2. Address* 3.3. Tel./fax/e-mail* 4. NATURE OF THE DOCUMENT* 4.1. Authentic instrument (then please fill in point 7) 4.2. Agreement (then please fill in point 8) 5. OBJECT OF THE AUTHENTIC INSTRUMENT OR AGREEMENT* 5.1. Divorce 5.2. Legal separation 6. MARRIAGE* 6.1. Spouses* 6.1.1. 6.1.1.1. Surname(s)* 6.1.1.2. Given name(s)* 6.1.1.3. Date of birth (dd/mm/yyyy)* 6.1.1.4. Place of birth 6.1.1.5. Identity number or social security number (if applicable and available) 6.1.1.6. Address (if available) 6.1.1.6.1. as stated in the authentic instrument or agreement ¦ 6.1.1.6.2. any additional information (for example, concerning a different current address) ¦ 6.1.2. 6.1.2.1. Surname(s)* 6.1.2.2. Given name(s)* 6.1.2.3. Date of birth (dd/mm/yyyy)* 6.1.2.4. Place of birth 6.1.2.5. Identity number or social security number (if applicable and available) 6.1.2.6. Address (if available) 6.1.2.6.1. as stated in the authentic instrument or agreement ¦ 6.1.2.6.2. any additional information (for example, concerning a different current address) ¦ 6.2. Date, country and place of marriage* 6.2.1. Date (dd/mm/yyyy)* 6.2.2. Country* 6.2.3. Place (if available) 7. AUTHENTIC INSTRUMENT 7.1. Public authority or other authority empowered for that purpose which has drawn up or registered the authentic instrument (if different from court or competent authority as indicated in point 3) 7.1.1. Name 7.1.2. Address 7.2. Date (dd/mm/yyyy) on which the authentic instrument was drawn up by the authority as indicated in point 3 or in point 7.1 7.3. Reference number of the authentic instrument (if applicable) 7.4. Date (dd/mm/yyyy) on which the authentic instrument was registered in the Member State of origin (if different from the date indicated in point 7.2) 7.4.1. Reference number in the register (if applicable) 7.5. Date (dd/mm/yyyy) as of which the authentic instrument has binding legal effect in the Member State of origin 8. AGREEMENT 8.1. Public authority which registered the agreement (if different from the court or competent authority as indicated in point 3) 8.1.1. Name 8.1.2. Address 8.2. Date (dd/mm/yyyy) of registration of the agreement 8.3. Reference number in the register (if applicable) 8.4. Date (dd/mm/yyyy) as of which the agreement has binding legal effect in the Member State of origin Done at ¦, date (dd/mm/yyyy) Signature and/or stamp (1) Council Regulation (EU) 2019/1111 of 25 June 2019 on jurisdiction, the recognition and enforcement of decisions in matrimonial matters and the matters of parental responsibility, and on international child abduction (OJ L 178, 2.7.2019, p. 1) ('the Regulation'). (2) Fields marked with (*) are mandatory fields. ANNEX IX CERTIFICATE CONCERNING AN AUTHENTIC INSTRUMENT OR AGREEMENT IN MATTERS OF PARENTAL RESPONSIBILITY (Point (b) of Article 66(1) of Council Regulation (EU) 2019/1111 (1)) IMPORTANT To be issued, upon application by a party, only if the Member State which empowered the public authority or other authority to formally draw up or register the authentic instrument or register the agreement had jurisdiction under Section 2 of Chapter II of the Regulation, as indicated in point 2, and the authentic instrument or agreement has binding legal effect in that Member State, as indicated in point 12.5 or 13.4. The certificate must not be issued if there are indications that the content of the authentic instrument or agreement is against the best interests of the child. 1. MEMBER STATE OF ORIGIN* (2) Belgium (BE) Bulgaria (BG) Czechia (CZ) Germany (DE) Estonia (EE) Ireland (IE) Greece (EL) Spain (ES) France (FR) Croatia (HR) Italy (IT) Cyprus (CY) Latvia (LV) Lithuania (LT) Luxembourg (LU) Hungary (HU) Malta (MT) Netherlands (NL) Austria (AT) Poland (PL) Portugal (PT) Romania (RO) Slovenia (SI) Slovakia (SK) Finland (FI) Sweden (SE) United Kingdom (UK) 2. THE MEMBER STATE OF ORIGIN HAD JURISDICTION UNDER SECTION 2 OF CHAPTER II OF THE REGULATION* 2.1. Yes 3. COURT OR COMPETENT AUTHORITY ISSUING THE CERTIFICATE* 3.1. Name* 3.2. Address* 3.3. Tel./fax/e-mail* 4. NATURE OF THE DOCUMENT* 4.1. Authentic instrument (then please fill in point 12) 4.2. Agreement (then please fill in point 13) 5. PARTIES (3) TO THE AUTHENTIC INSTRUMENT OR AGREEMENT* 5.1. Party 1* 5.1.1. Natural person 5.1.1.1. Surname(s) 5.1.1.2. Given name(s) 5.1.1.3. Date of birth (dd/mm/yyyy) 5.1.1.4. Place of birth (if available) 5.1.1.5. Identity number or social security number (if applicable and available) 5.1.1.6. Address (if available) 5.1.1.6.1. as stated in the decision ¦ 5.1.1.6.2. any additional information (for example, concerning a different current address) ¦ 5.1.2. Legal person, institution or other body 5.1.2.1. Full name 5.1.2.2. Identification number (if applicable and available) 5.1.2.3. Address (if available) 5.2. Party 2 5.2.1. Natural person 5.2.1.1. Surname(s) 5.2.1.2. Given name(s) 5.2.1.3. Date of birth (dd/mm/yyyy) 5.2.1.4. Place of birth (if available) 5.2.1.5. Identity number or social security number (if applicable and available) 5.2.1.6. Address (if available) 5.2.1.6.1. as stated in the decision ¦ 5.2.1.6.2. any additional information (for example, concerning a different current address) ¦ 5.2.2. Legal person, institution or other body 5.2.2.1. Full name 5.2.2.2. Identification number (if applicable and available) 5.2.2.3. Address (if available) 6. CHILD(REN) (4) COVERED BY THE AUTHENTIC INSTRUMENT OR AGREEMENT* 6.1. Child 1* 6.1.1. Surname(s)* 6.1.2. Given name(s)* 6.1.3. Date of birth (dd/mm/yyyy)* 6.1.4. Place of birth (if available) 6.1.5. Identity number or social security number (if applicable and available) 6.2. Child 2 6.2.1. Surname(s) 6.2.2. Given name(s) 6.2.3. Date of birth (dd/mm/yyyy) 6.2.4. Place of birth (if available) 6.2.5. Identity number or social security number (if applicable and available) 6.3. Child 3 6.3.1. Surname(s) 6.3.2. Given name(s) 6.3.3. Date of birth (dd/mm/yyyy) 6.3.4. Place of birth (if available) 6.3.5. Identity number or social security number (if applicable and available) 7. RIGHTS OF CUSTODY (5) 7.1. Rights of custody attributed or agreed in the authentic instrument or agreement (6) ¦ ¦ 7.2. Attributed to the following party(ies) (7) 7.2.1. Party 1 7.2.1.1. Natural person 7.2.1.1.1. Surname(s) 7.2.1.1.2. Given name(s) 7.2.1.1.3. Date of birth (dd/mm/yyyy) 7.2.1.1.4. Place of birth (if available) 7.2.1.1.5. Identity number or social security number (if applicable and available) 7.2.1.1.6. Address (if available) 7.2.1.1.6.1. as stated in the decision ¦ 7.2.1.1.6.2. any additional information (for example, concerning a different current address) ¦ 7.2.1.2. Legal person, institution or other body 7.2.1.2.1. Full name 7.2.1.2.2. Identification number (if applicable and available) 7.2.1.2.3. Address (if available) 7.2.2. Party 2 7.2.2.1. Natural person 7.2.2.1.1. Surname(s) 7.2.2.1.2. Given name(s) 7.2.2.1.3. Date of birth (dd/mm/yyyy) 7.2.2.1.4. Place of birth (if available) 7.2.2.1.5. Identity number or social security number (if applicable and available) 7.2.2.1.6. Address (if available) 7.2.2.1.6.1. as stated in the decision ¦ 7.2.2.1.6.2. any additional information (for example, concerning a different current address) ¦ 7.2.2.2. Legal person, institution or other body 7.2.2.2.1. Full name 7.2.2.2.2. Identification number (if applicable and available) 7.2.2.2.3. Address (if available) 7.3. The authentic instrument or agreement entails the handover of the child(ren) 7.3.1. No 7.3.2. Yes 7.3.2.1. Details of the handover relevant for enforcement if not already indicated in point 7.1 (for example, to whom, which child(ren), periodical or single handover) ¦ ¦ 8. RIGHTS OF ACCESS 8.1. Rights of access attributed or agreed in the authentic instrument or agreement (8) ¦ ¦ 8.2. Attributed to the following party(ies) (9) 8.2.1. Party 1 8.2.1.1. Surname(s) 8.2.1.2. Given name(s) 8.2.1.3. Date of birth (dd/mm/yyyy) 8.2.1.4. Place of birth (if available) 8.2.1.5. Identity number or social security number (if applicable and available) 8.2.1.6. Address (if available) 8.2.1.6.1. as stated in the authentic instrument or agreement ¦ 8.2.1.6.2. any additional information (for example, concerning a different current address) ¦ 8.2.2. Party 2 8.2.2.1. Surname(s) 8.2.2.2. Given name(s) 8.2.2.3. Date of birth (dd/mm/yyyy) 8.2.2.4. Place of birth (where available) 8.2.2.5. Identity number or social security number (if applicable and available) 8.2.2.6. Address (if available) 8.2.2.6.1. as stated in the authentic instrument or agreement ¦ 8.2.2.6.2. any additional information (for example, concerning a different current address) ¦ 8.3. The authentic instrument or agreement entails the handover of the child(ren) 8.3.1. No 8.3.2. Yes 8.3.2.1. Details of the handover relevant for enforcement if not already indicated in point 8.1 (for example, to whom, which child(ren), periodical or single handover) ¦ ¦ 9. OTHER RIGHTS IN MATTERS OF PARENTAL RESPONSIBILITY 9.1. Right(s) attributed or agreed in the authentic instrument or agreement (10) ¦ ¦ 9.2. Attributed to the following party(ies) (11) 9.2.1. Party 1 9.2.1.1. Natural person 9.2.1.1.1. Surname(s) 9.2.1.1.2. Given name(s) 9.2.1.1.3. Date of birth (dd/mm/yyyy) 9.2.1.1.4. Place of birth (if available) 9.2.1.1.5. Identity number or social security number (if applicable and available) 9.2.1.1.6. Address (if available) 9.2.1.1.6.1. as stated in the decision ¦ 9.2.1.1.6.2. any additional information (for example, concerning a different current address) ¦ 9.2.1.2. Legal person, institution or other body 9.2.1.2.1. Full name 9.2.1.2.2. Identification number (if applicable and available) 9.2.1.2.3. Address (if available) 9.2.2. Party 2 9.2.2.1. Natural person 9.2.2.1.1. Surname(s) 9.2.2.1.2. Given name(s) 9.2.2.1.3. Date of birth (dd/mm/yyyy) 9.2.2.1.4. Place of birth (if available) 9.2.2.1.5. Identity number or social security number (if applicable and available) 9.2.2.1.6. Address (if available) 9.2.2.1.6.1. as stated in the decision ¦ 9.2.2.1.6.2. any additional information (for example, concerning a different current address) ¦ 9.2.2.2. Legal person, institution or other body 9.2.2.2.1. Full name 9.2.2.2.2. Identification number (if applicable and available) 9.2.2.2.3. Address (if available) 9.3. The authentic instrument or agreement entails the handover of the child(ren) 9.3.1. No 9.3.2. Yes 9.3.2.1. Details of the handover relevant for enforcement if not already indicated in point 9.1 (for example, to whom, which child(ren), periodical or single handover) ¦ ¦ 10. THE CHILD(REN) (12) AS INDICATED IN POINT 6 WAS (WERE) CAPABLE OF FORMING HIS OR HER (THEIR) OWN VIEWS* 10.1. Child as indicated in point 6.1 10.1.1. Yes (then please fill in point 11) 10.1.2. No 10.2. Child as indicated in point 6.2 10.2.1. Yes (then please fill in point 11) 10.2.2. No 10.3. Child as indicated in point 6.3 10.3.1. Yes (then please fill in point 11) 10.3.2. No 11. THE CHILD(REN) (13) CAPABLE OF FORMING HIS OR HER (THEIR) OWN VIEWS AS INDICATED IN POINT 10 WAS (WERE) GIVEN A GENUINE AND EFFECTIVE OPPORTUNITY TO EXPRESS HIS OR HER (THEIR) VIEWS 11.1. Child as indicated in point 6.1. 11.1.1. Yes 11.1.2. No, for the following reasons: ¦ 11.2. Child as indicated in point 6.2. 11.2.1. Yes 11.2.2. No, for the following reasons: ¦ 11.3. Child as indicated in point 6.3. 11.3.1. Yes 11.3.2. No, for the following reasons: ¦ 12. AUTHENTIC INSTRUMENT 12.1. Public authority or other authority empowered for that purpose which has drawn up or registered the authentic instrument (if different from court or competent authority as indicated in point 3) 12.1.1. Name 12.1.2. Address 12.2. Date (dd/mm/yyyy) on which the authentic instrument was drawn up by the authority as indicated in point 3 or in point 12.1 12.3. Reference number of the authentic instrument (if applicable) 12.4. Date (dd/mm/yyyy) on which the authentic instrument was registered in the Member State of origin (if different from the date indicated in point 12.2) 12.4.1. Reference number in the register (if applicable) 12.5. Date (dd/mm/yyyy) as of which the authentic instrument has binding legal effect in the Member State of origin 13. AGREEMENT 13.1. Public authority which registered the agreement (if different from the court or competent authority as indicated in point 3) 13.1.1. Name 13.1.2. Address 13.2. Date (dd/mm/yyyy) of registration of the agreement 13.3. Reference number in the register (if applicable) 13.4. Date (dd/mm/yyyy) as of which the agreement has binding legal effect in the Member State of origin 14. THE AUTHENTIC INSTRUMENT OR AGREEMENT IS ENFORCEABLE IN THE MEMBER STATE OF ORIGIN* 14.1. Concerning rights of custody as indicated in point 7 14.1.1. No 14.1.1.1. The authentic instrument or agreement does not contain an enforceable obligation. 14.1.2. Yes, without any restrictions (please indicate the date (dd/mm/yyyy) on which the authentic instrument or agreement became enforceable) ¦/ ¦/ ¦ ¦ 14.1.3. Yes, but only against the following party (14) as indicated in point ¦ (please fill in) ¦ 14.1.4. Yes, but limited to the following part(s) of the authentic instrument or agreement (please specify) ¦ 14.2. Concerning rights of access as indicated in point 8 14.2.1. No 14.2.1.1. The authentic instrument or agreement does not contain an enforceable obligation. 14.2.2. Yes, without any restrictions (please indicate the date (dd/mm/yyyy) on which the authentic instrument or agreement became enforceable) ¦/ ¦/ ¦ ¦ 14.2.3. Yes, but only against the following party (15) as indicated in point ¦ (please fill in) ¦ 14.2.4. Yes, but limited to the following part(s) of the authentic instrument or agreement (please specify) ¦ 14.3. Concerning other rights as indicated in point 9 14.3.1. No 14.3.1.1. The authentic instrument or agreement does not contain an enforceable obligation. 14.3.2. Yes, without any restrictions (please indicate the date (dd/mm/yyyy) on which the authentic instrument or agreement became enforceable) ¦/ ¦/ ¦ ¦ 14.3.3. Yes, but only against the following party (16) as indicated in point ¦ (please fill in) ¦ 14.3.4. Yes, but limited to the following part(s) of the authentic instrument or agreement (please specify) ¦ Done at ¦, date (dd/mm/yyyy) Signature and/or stamp (1) Council Regulation (EU) 2019/1111 of 25 June 2019 on jurisdiction, the recognition and enforcement of decisions in matrimonial matters and the matters of parental responsibility, and on international child abduction (OJ L 178, 2.7.2019, p. 1) ('the Regulation'). (2) Fields marked with (*) are mandatory fields. (3) If more than two parties are concerned, please attach an additional sheet. (4) If more than three children are concerned, please attach an additional sheet. (5) Please be aware that the term 'rights of custody' is defined in point 9 of Article 2(2) of the Regulation. (6) Please copy the relevant part of the authentic instrument or agreement. (7) If more than two parties are concerned, please attach an additional sheet. (8) Please copy the relevant part of the authentic instrument or agreement. (9) If more than two parties are concerned, please attach an additional sheet. (10) Please copy the relevant part of the authentic instrument or agreement. (11) If more than two parties are concerned, please attach an additional sheet. (12) If more than three children are concerned, please attach an additional sheet. (13) If more than three children are concerned, please attach an additional sheet. (14) If more than one party is concerned, please attach an additional sheet. (15) If more than one party is concerned, please attach an additional sheet. (16) If more than one party is concerned, please attach an additional sheet. ANNEX X Correlation table Regulation (EC) No 2201/2003 This Regulation Article 1 Article 1  Article 1(3) Article 2 Article 2 Article 3 Article 3 Article 4 Article 4 Article 5 Article 5 Article 6 Article 6(2) Article 7 Article 6(1) and (3) Article 8(1) Article 7(1) Article 8(2) Article 7(2) Article 9(1) Article 8(1) Article 9(2) Article 8(2) Article 10 Article 9  Article 10 Article 11(1) Article 22  Article 23 Article 11(2) Article 26 Article 11(3) Article 24(1)  Article 24(2)  Article 24(3)  Article 25 Article 11(4) Article 27(3) Article 11(5) Article 27(1)  Article 27(2)  Article 27(4)  Article 27(5)  Article 27(6)  Article 28  Article 29(1) and (2) Article 11(6) Article 29(3)  Article 29(4) Article 11(7) Article 29(5) Article 11(8) Article 29(6) Article 12  Article 13 Article 11 Article 14 Article 14 Article 15(1), (2)(a) and (b) and (4) Article 12(1) Article 15(3) Article 12(4)  Article 12(2) and (3)  Article 12(5) Article 15(2)(c) Article 13(1)  Article 13(2) Article 16 Article 17 (a) and (b)  Article 17 (c)  Article 16 Article 17 Article 18 Article 18 Article 19 Article 19 Article 20  Article 20(4) and (5)  Article 21 Article 20(1) Article 15(1) Article 20(2) Article 15(3)  Article 15(2) Article 21(1) and (2) Article 30(1) and (2) Article 21(3) Article 30(3) and (4) Article 21(4) Article 30(5) Article 22 Article 38 Article 23 (a), (c), (d), (e) and (f) Article 39 (a), (b), (c), (d) and (e) Article 23 (b) Article 39(2) Article 24 Article 69 Article 25 Article 70 Article 26 Article 71  Article 72 Article 27(1) Articles 33 (a) and 44 (a)  Article 33 (b)  Article 44 (b) Article 27(2)  Article 28  Article 29   Article 34  Article 35  Article 40  Article 41 Article 30  Article 31  Article 32  Article 33  Article 34  Article 35  Article 36 Article 53  Article 53(3) Article 37(1) Article 31(1)  Article 31(2) and (3) Article 37(2)  Article 38 Article 32 Article 39 Article 36 Article 40 Articles 42 and 47(1)  Article 45  Article 46  Article 47(2) Article 41(1) Article 43(1) Article 41(2) Article 47(3)  Article 47(4), (5) and (6) Article 42(1) Article 43(1) Article 42(2) Article 47(3) Article 43 Articles 37 and 48  Article 49  Article 50 Article 44  Article 45(1) Article 31(1) Article 45(2) Article 31(2)  Article 31(3) Article 46 Article 65 Article 47(1) Article 51(1)  Article 51(2)  Article 52 Article 48 Article 54  Article 55  Article 56  Article 57  Article 58  Article 59  Article 60  Article 61  Article 62  Article 63  Article 64  Article 66  Article 67  Article 68 Article 49 Article 73 Article 50 Article 74(1)  Article 74(2) Article 51 Article 75 Article 52 Article 90 Article 53 Article 76 Article 54 Article 77(1)  Article 77(2) and (3)  Article 78  Article 79 (a) Article 55(1) (a) Article 79 (b) Article 55(1) (b) Article 79 (c)  Article 79 (d) Article 55(1) (c) Article 79 (e) Article 55(1) (d) Article 79 (f) Article 55(1) (e) Article 79 (g)  Article 80  Article 81 Article 56(1) Article 82(1)  Article 82(2), (3) and (4) Article 56(2) Article 82(5)  Article 82(6) Article 56(3) Article 82(7)  Article 82(8) Article 57(1) and (2)  Article 57(3) Article 83(1) Article 57(4) Article 83(2) Article 58 Article 84  Article 85  Article 86  Article 87  Article 88  Article 89  Article 91 Article 59 Article 94 Article 60 (a), (b), (c) and (d) Article 95 Article 60 (e) Article 96 Article 61 Article 97(1)  Article 97(2) Article 62 Article 98 Article 63 Article 99 Article 64(1) Article 100(1) Article 64(2), (3) and (4)   Article 100(2) Article 65 (1) Article 101(1)  Article 101(2) Article 66 Article 102 Article 67 Article 103 Article 68 Article 103 Article 69 Article 92 Article 70   Article 93 Article 71 Article 104 Article 72 Article 105 Annex I Annex II  Annex I Annex II Annex III  Annex IV Annex III Annex V Annex IV Annex VI  Annex VII  Annex VIII  Annex IX